Exhibit 10.65

Execution Copy

 

 

ELDORADO RESORTS LLC

ELDORADO CAPITAL CORP.

AND EACH OF THE GUARANTORS PARTY HERETO

$180,000,000

8.625% SENIOR SECURED NOTES DUE 2019

 

 

INDENTURE

Dated as of June 1, 2011

 

 

U.S. Bank National Association

as Trustee

and

Capital One, N.A.

as Collateral Trustee

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE 1    DEFINITIONS   

Section 1.01

   Definitions.      1   

Section 1.02

   Other Definitions.      36   

Section 1.03

   Rules of Construction.      36    ARTICLE 2    THE NOTES   

Section 2.01

   Form and Dating.      37   

Section 2.02

   Execution and Authentication.      38   

Section 2.03

   Registrar and Paying Agent.      38   

Section 2.04

   Paying Agent to Hold Money in Trust.      39   

Section 2.05

   Holder Lists.      39   

Section 2.06

   Transfer and Exchange.      39   

Section 2.07

   Replacement Notes.      50   

Section 2.08

   Outstanding Notes.      50   

Section 2.09

   Treasury Notes.      50   

Section 2.10

   Temporary Notes.      50   

Section 2.11

   Cancellation.      51   

Section 2.12

   Defaulted Interest.      51   

Section 2.13

   CUSIP Numbers      51    ARTICLE 3    REDEMPTION AND PREPAYMENT   

Section 3.01

   Notices to Trustee.      51   

Section 3.02

   Selection of Notes to Be Redeemed or Purchased.      52   

Section 3.03

   Notice of Redemption.      52   

Section 3.04

   Effect of Notice of Redemption.      53   

Section 3.05

   Deposit of Redemption or Purchase Price.      53   

Section 3.06

   Notes Redeemed or Purchased in Part.      53   

Section 3.07

   Optional Redemption.      54   

Section 3.08

   Gaming Redemption      55   

Section 3.09

   Mandatory Redemption.      55   

Section 3.10

   Offer to Purchase by Application of Excess Proceeds.      55    ARTICLE 4   
COVENANTS   

Section 4.01

   Payment of Notes.      57   

Section 4.02

   Maintenance of Office or Agency.      57   

Section 4.03

   Reports.      58   

Section 4.04

   Compliance Certificate.      59   

Section 4.05

   Taxes.      60   

Section 4.06

   Stay, Extension and Usury Laws.      60   

Section 4.07

   Restricted Payments.      60   

Section 4.08

   Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries.   
  64   

Section 4.09

   Incurrence of Indebtedness and Issuance of Preferred Stock.      65   

Section 4.10

   Asset Sales and Casualty Events.      68   



--------------------------------------------------------------------------------

          Page  

Section 4.11

   Transactions with Affiliates.      70   

Section 4.12

   Liens.      71   

Section 4.13

   Business Activities.      71   

Section 4.14

   Corporate Existence.      72   

Section 4.15

   Offer to Repurchase Upon Change of Control.      72   

Section 4.16

   Limitation on Sale and Leaseback Transactions.      74   

Section 4.17

   Payments for Consent.      74   

Section 4.18

   Additional Note Guarantees.      74   

Section 4.19

   Designation of Restricted and Unrestricted Subsidiaries.      74   

Section 4.20

   Additional Collateral      75   

Section 4.21

   Restrictions on Activities of Eldorado Capital.      76   

Section 4.22

   Insurance      76   

Section 4.23

   Perfection of Certain Security Interests Post-Closing      77   

Section 4.24

   Gaming Licenses      77    ARTICLE 5    SUCCESSORS   

Section 5.01

   Merger, Consolidation or Sale of Assets.      77   

Section 5.02

   Successor Corporation Substituted.      78    ARTICLE 6    DEFAULTS AND
REMEDIES   

Section 6.01

   Events of Default.      79   

Section 6.02

   Acceleration.      80   

Section 6.03

   Other Remedies.      80   

Section 6.04

   Waiver of Past Defaults.      81   

Section 6.05

   Control by Majority.      81   

Section 6.06

   Limitation on Suits.      81   

Section 6.07

   Rights of Holders of Notes to Receive Payment.      82   

Section 6.08

   Collection Suit by Trustee.      82   

Section 6.09

   Trustee May File Proofs of Claim.      82   

Section 6.10

   Priorities.      83   

Section 6.11

   Undertaking for Costs.      83    ARTICLE 7    TRUSTEE   

Section 7.01

   Duties of Trustee.      83   

Section 7.02

   Rights of Trustee.      84   

Section 7.03

   Individual Rights of Trustee.      86   

Section 7.04

   Trustee’s Disclaimer.      86   

Section 7.05

   Notice of Defaults.      86   

Section 7.06

   Compensation and Indemnity.      86   

Section 7.07

   Replacement of Trustee.      87   

Section 7.08

   Successor Trustee by Merger, etc.      88   

Section 7.09

   Eligibility; Disqualification.      88    ARTICLE 8    LEGAL DEFEASANCE AND
COVENANT DEFEASANCE   

Section 8.01

   Option to Effect Legal Defeasance or Covenant Defeasance.      88   

Section 8.02

   Legal Defeasance and Discharge.      88   

Section 8.03

   Covenant Defeasance.      89   

 

ii



--------------------------------------------------------------------------------

          Page   Section 8.04    Conditions to Legal or Covenant Defeasance.   
  89    Section 8.05    Deposited Money and Government Securities to be Held in
Trust; Other Miscellaneous Provisions.      90    Section 8.06    Repayment to
Issuers.      91    Section 8.07    Reinstatement.      91    ARTICLE 9   
AMENDMENT, SUPPLEMENT AND WAIVER    Section 9.01    Without Consent of Holders
of Notes.      92    Section 9.02    With Consent of Holders of Notes.      93
   Section 9.03    Revocation and Effect of Consents.      94    Section 9.04   
Notation on or Exchange of Notes.      94    Section 9.05    Trustee to Sign
Amendments, etc.      95    ARTICLE 10 NOTE GUARANTEES    Section 10.01.   
Guarantee.      95    Section 10.02.    Limitation on Guarantor Liability.     
96    Section 10.03.    Execution and Delivery of Note Guarantee.      96   
Section 10.04.    Guarantors May Consolidate, etc., on Certain Terms.      97   
Section 10.05.    Releases.      98    ARTICLE 11    SATISFACTION AND DISCHARGE
   Section 11.01    Satisfaction and Discharge.      98    Section 11.02   
Application of Trust Money.      99    ARTICLE 12 .    COLLATERAL AND SECURITY
   Section 12.01    Security Interest.      100    Section 12.02    Collateral
Trust Agreement.      100    Section 12.03    Collateral Trustee.      100   
Section 12.04    Release of Liens in Respect of Notes.      101    Section 12.05
   Equal and Ratable Sharing of Collateral by Holders of Parity Lien Debt.     
103    Section 12.06    Ranking of Parity Liens.      104    Section 12.07   
Relative Rights.      105    Section 12.08    Further Assurances; Insurance.   
  105    Section 12.09    Gaming Law Limitations on Foreclosure.      105   
Section 12.10    Limitation on Duty of Trustee in Respect of Collateral.     
106    ARTICLE 13    MISCELLANEOUS    Section 13.01    Notices.      107   
Section 13.02    Certificate and Opinion as to Conditions Precedent.      108   
Section 13.03    Statements Required in Certificate or Opinion.      108   
Section 13.04    Rules by Trustee and Agents.      108    Section 13.05    No
Personal Liability of Directors, Partners, Members, Officers, Employees and
Stockholders.      109    Section 13.06    Governing Law.      109    Section
13.07    No Adverse Interpretation of Other Agreements.      109    Section
13.08    Successors.      109    Section 13.09    Severability.      109   

 

iii



--------------------------------------------------------------------------------

          Page   Section 13.10    Counterpart Originals.      109    Section
13.11    Table of Contents, Headings, etc.      109    Section 13.12    Waiver
of Jury Trial.      109    Section 13.13    Force Majeure.      110   

EXHIBITS

 

Exhibit A1    FORM OF NOTE Exhibit A2    FORM OF REGULATION S TEMPORARY GLOBAL
NOTE Exhibit B    FORM OF CERTIFICATE OF TRANSFER Exhibit C    FORM OF
CERTIFICATE OF EXCHANGE Exhibit D    FORM OF NOTATION OF GUARANTEE Exhibit E   
FORM OF SUPPLEMENTAL INDENTURE TO BE DELIVERED BY SUBSEQUENT GUARANTEES

 

iv



--------------------------------------------------------------------------------

INDENTURE dated as of June 1, 2011 among Eldorado Resorts LLC, a Nevada limited
liability company (“Eldorado”), and Eldorado Capital Corp. (“Eldorado Capital”
and together with Eldorado, the “Issuers”), a Nevada corporation, the Guarantors
(as defined), U.S. Bank National Association, as trustee and Capital One, N.A.,
as collateral trustee.

The Issuers, the Guarantors, the Trustee and the Collateral Trustee agree as
follows for the benefit of each other and for the equal and ratable benefit of
the Holders (as defined) of the 8.625% Senior Secured Notes due 2019 (the
“Notes”):

ARTICLE 1

DEFINITIONS

Section 1.01 Definitions.

“144A Global Note” means a Global Note substantially in the form of Exhibit A1
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of, and registered in the name of, the Depositary or
its nominee that will be issued in a denomination equal to the outstanding
principal amount of the Notes sold in reliance on Rule 144A.

“Acquired Debt” means, with respect to any specified Person:

(1) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Subsidiary of such specified Person, whether or
not such Indebtedness is incurred in connection with, or in contemplation of,
such other Person merging with or into, or becoming a Subsidiary of, such
specified Person; and

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Act of Required Secured Parties” means, as to any matter at any time:

(1) prior to the Discharge of Priority Lien Obligations, a direction in writing
delivered to the Collateral Trustee by or with the written consent of, either
the holders of, or the Priority Lien Representatives representing the holders
of, in each case, more than 50% of the sum of:

(a) the aggregate outstanding principal amount of Priority Lien Debt (including
the face amount of outstanding letters of credit whether or not then available
or drawn); and

(b) other than in connection with the exercise of remedies, the aggregate
unfunded commitments to extend credit which, when funded, would constitute
Priority Lien Debt; provided, however, that if at any time prior to the
Discharge of Priority Lien Obligations the only remaining Priority Lien
Obligations are Hedging Obligations, then the term “Act of Required Secured
Parties” will mean the holders of a majority of the aggregate “settlement
amount” (or similar term) as defined in (and as calculated pursuant to the terms
of) the Hedge Agreements (or, with respect to any Hedge Agreement that has been
terminated in accordance with its terms, the amount, if any, then due and
payable by the Issuers or any grantor party to the Collateral Trust Agreement
(exclusive of expenses and similar payments but including any early termination
payments then due) under such Hedge Agreement) under all Hedge Agreements;
provided further, that any Hedge Agreement with a “settlement amount” (or
similar term) or termination payment that is a negative number shall be
disregarded for purposes of all calculations required by the term “Act of
Required Secured Parties”; and

 

1



--------------------------------------------------------------------------------

(2) at any time after the Discharge of Priority Lien Obligations, a direction in
writing delivered to the Collateral Trustee by or with the written consent of
either the holders of, or the Parity Lien Representatives representing the
holders of, in each case, Parity Lien Debt representing the Required Parity Lien
Debtholders.

For purposes of this definition, (a) Secured Debt registered in the name of, or
beneficially owned by, Eldorado or any Affiliate of Eldorado will be deemed not
to be outstanding, and (b) votes will be determined in accordance with
Section 7.2 of the Collateral Trust Agreement.

“Additional Notes” means additional notes (other than the Initial Notes) issued
under this Indenture in accordance with Sections 2.02 and 4.09 hereof, as part
of the same series as the Initial Notes.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
Voting Stock of a Person will be deemed to be control. For purposes of this
definition, the terms “controlling,” “controlled by” and “under common control
with” have correlative meanings.

“Agent” means any Registrar, co-registrar, Paying Agent or additional paying
agent.

“Applicable Premium” means, with respect to any Note on any redemption date, the
greater of:

(1) 1.0% of the principal amount of the Note; or

(2) the excess of: (a) the present value at such redemption date of (i) the
redemption price of the Note at June 15, 2015 (such redemption price being set
forth in the table appearing in Section 3.07 hereof), plus (ii) all required
interest payments due on the Note through June 15, 2015 (excluding accrued but
unpaid interest to the redemption date), computed using a discount rate equal to
the Treasury Rate as of such redemption date plus 50 basis points; over (b) the
principal amount of the Note.

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Note, the rules and procedures of the
Depositary, Euroclear and Clearstream that apply to such transfer or exchange.

“Asset Sale” means:

(1) the sale, lease, conveyance or other disposition of any assets or rights by
Eldorado or any of Eldorado’s Restricted Subsidiaries; provided that the sale,
lease, conveyance or other disposition of all or substantially all of the assets
of Eldorado and its Restricted Subsidiaries taken as a whole will be governed by
Section 4.15 and/or Section 5.01 hereof and not by Section 4.10 hereof; and

(2) the issuance of Equity Interests by any of Eldorado’s Restricted
Subsidiaries or the sale by Eldorado or any of Eldorado’s Restricted
Subsidiaries of Equity Interests in any of Eldorado’s Subsidiaries.

 

2



--------------------------------------------------------------------------------

Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale:

(1) any single transaction or series of related transactions that involves
assets having a Fair Market Value of less than $1.0 million;

(2) a transfer of assets constituting Collateral between or among the Issuers
and the Guarantors;

(3) a transfer of assets that are not Collateral between or among Eldorado and
its Restricted Subsidiaries;

(4) an issuance of Equity Interests by a Restricted Subsidiary of Eldorado to
Eldorado or to a Restricted Subsidiary of Eldorado;

(5) the sale, lease or other transfer of inventory, products, services or
accounts receivable in the ordinary course of business and any sale or other
disposition of damaged, worn-out or obsolete assets in the ordinary course of
business (including the abandonment or other disposition of intellectual
property that is, in the reasonable judgment of Eldorado, no longer economically
practicable to maintain or useful in the conduct of the business of Eldorado and
its Restricted Subsidiaries taken as a whole);

(6) licenses and sublicenses by Eldorado or any of its Restricted Subsidiaries
of software or intellectual property in the ordinary course of business;

(7) any surrender or waiver of contract rights or settlement, release, recovery
on or surrender of contract, tort or other claims in the ordinary course of
business;

(8) the granting of Liens not prohibited by Section 4.12 hereof;

(9) the sale or other disposition of cash or Cash Equivalents;

(10) a Restricted Payment that does not violate Section 4.07 hereof or a
Permitted Investment;

(11) any exchange of property pursuant to Section 1031 of the Internal Revenue
Code of 1986, as amended, for use in a Related Business; and

(12) the donation or other disposition of the Red River Entertainment District
to the City of Shreveport, Caddo Parish or any government instrumentality
related thereto.

“Attributable Debt” in respect of a sale and leaseback transaction means, at the
time of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such sale and
leaseback transaction including any period for which such lease has been
extended or may, at the option of the lessor, be extended. Such present value
will be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP; provided, however, that
if such sale and leaseback transaction results in a Capital Lease Obligation,
the amount of Indebtedness represented thereby will be determined in accordance
with the definition of “Capital Lease Obligation.”

“Bankruptcy Code” means Title 11 of the United States Code.

 

3



--------------------------------------------------------------------------------

“Bank Product Obligations” means all obligations and liabilities (whether direct
or indirect, absolute or contingent, due or to become due or now existing or
hereafter incurred) of the Issuers or any Guarantor, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise, which may arise under, out of, or in connection with any
treasury, investment, depository, clearing house, wire transfer, cash management
or automated clearing house transfers of funds services or any related services,
to any person, in each case which are designated by Eldorado to the Collateral
Trustee and each Priority Lien Representative as Bank Product Obligations by
written notice in accordance with the Collateral Trust Agreement.

“Bank Product Provider” means any Person to whom Bank Product Obligations are
owing.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.

“Board of Directors” means:

(1) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;

(2) with respect to a partnership, the Board of Directors of the general partner
of the partnership;

(3) with respect to a limited liability company, the board of managers of such
limited liability company or any committee thereof duly authorized to act on
behalf of such board or the managing member or members or any controlling
committee of managing members thereof, as applicable; and

(4) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Business Day” means any day other than a Legal Holiday.

“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would, at that
time be required to be capitalized on a balance sheet prepared in accordance
with GAAP, and the Stated Maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be prepaid by the lessee without payment of a penalty.

“Capital Stock” means:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

 

4



--------------------------------------------------------------------------------

(3) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person;

but excluding from all of the foregoing any debt securities convertible into
Capital Stock, whether or not such debt securities include any right of
participation with Capital Stock.

“Cash Equivalents” means:

(1) United States dollars;

(2) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than six
months from the date of acquisition;

(3) money market deposits, certificates of deposit and eurodollar time deposits
with maturities of six months or less from the date of acquisition, bankers’
acceptances with maturities not exceeding six months and overnight bank
deposits, in each case, with any lender party to the Credit Agreement or with
any domestic commercial bank having capital and surplus in excess of $500.0
million and a Thomson Bank Watch Rating of “B” or better;

(4) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (2) and (3) above
entered into with any financial institution meeting the qualifications specified
in clause (3) above;

(5) commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within six months after the date of
acquisition; and

(6) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (1) through (5) of this
definition.

“Casualty Event” means, with respect to any asset, any (1) loss, destruction or
damage to such asset, (2) condemnation, seizure or taking by exercise of the
power of eminent domain or otherwise of such asset or confiscation of such asset
or the requisition of such asset or the requisition of the use of such asset or
(3) settlement in lieu of clause (2) above; provided that, notwithstanding the
foregoing, any single transaction or series of related transactions that
involves assets having a Fair Market Value of less than $1.0 million will not be
deemed to be a Casualty Event.

“Casualty Event Proceeds” means the aggregate cash proceeds and Cash Equivalents
received by Eldorado or any of its Restricted Subsidiaries in respect of any
Casualty Event (including, without limitation, any cash or Cash Equivalents
received upon the sale or other disposition of any non-cash consideration
received in respect of any Casualty Event but excluding any business
interruption or delay in completion insurance proceeds), net of (i) the direct
costs relating to such Casualty Event, including, without limitation, legal,
accounting and appraisal fees, insurance adjuster fees and any relocation
expenses incurred as a result of the Casualty Event, (ii) taxes or Tax
Distributions paid or payable as a result of the Casualty Event, in each case,
after taking into account any available tax credits or deductions and any tax
sharing arrangements, (iii) amounts required to be applied to the repayment of
Indebtedness, other than Indebtedness under a Credit Facility, secured by a Lien
on the asset or assets that were the subject of such Casualty Event and (iv) any
reserve for adjustment or indemnification obligations in respect of the value of
such asset or assets established in accordance with GAAP.

 

5



--------------------------------------------------------------------------------

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Internal Revenue Code.

“Change of Control” means the occurrence of any of the following:

(1) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of Eldorado and its Subsidiaries taken as a whole to any Person (including any
“person” (as that term is used in Section 13(d)(3) of the Exchange Act)) other
than a Principal or a Related Party of a Principal;

(2) the adoption of a plan relating to the liquidation or dissolution of
Eldorado;

(3) the consummation of any transaction (including, without limitation, any
merger or consolidation), the result of which is that any Person (including any
“person”) (as defined above), other than the Principals and their Related
Parties, becomes the Beneficial Owner, directly or indirectly, of more than 50%
of the Voting Stock of Eldorado, measured by voting power rather than number of
shares;

(4) Eldorado consolidates with, or merges with or into, any Person, or any
Person consolidates with, or merges with or into, Eldorado, in any such event
pursuant to a transaction in which any of the outstanding Voting Stock of
Eldorado or such other Person is converted into or exchanged for cash,
securities or other property, other than any such transaction where the Voting
Stock of Eldorado outstanding immediately prior to such transaction constitutes
or is converted into or exchanged for a majority of the outstanding shares of
the Voting Stock of such surviving or transferee Person (immediately after
giving effect to such transaction);

(5) the first day on which a majority of the members of the Board of Directors
of Eldorado are not Continuing Directors;

(6) the first day on which Eldorado Holdco ceases to own 100% of the outstanding
Equity Interests of Eldorado; or

(7) the first day on which Eldorado Capital ceases to be a wholly-owned
subsidiary of Eldorado.

“Class” means (1) in the case of Parity Lien Obligations, every Series of Parity
Lien Debt and all other Parity Lien Obligations, taken together, and (2) in the
case of Priority Lien Obligations, every Series of Priority Lien Debt and all
other Priority Lien Obligations taken together.

“Clearstream” means Clearstream Banking, S.A.

“Code” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if by reason of mandatory provisions of law,
the perfection or the effect of perfection or non-perfection of the security
interests in any Collateral is governed by the Uniform Commercial Code as in
effect in any jurisdiction other than the State of New York, “Code” means the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or the effect of perfection or
non-perfection.

 

6



--------------------------------------------------------------------------------

“Collateral” means all properties and assets at any time owned or acquired by
the Issuers and any Guarantor except:

(1) Excluded Assets;

(2) any properties and assets in which the Collateral Trustee is required to
release its Liens pursuant to Section 4.1 of the Collateral Trust Agreement; and

(3) any properties and assets that no longer secure the Notes or any Obligations
in respect thereof pursuant to Section 4.4 of the Collateral Trust Agreement.

“Collateral Account” shall mean any account established by the Collateral
Trustee.

“Collateral Trust Agreement” means that certain collateral trust agreement,
dated the date of this Indenture, among Eldorado, Eldorado Capital, Eldorado
Holdco, the Guarantors, the Trustee, Capital One, N.A., as the collateral
trustee and Bank of America, N.A., as administrative agent under the Credit
Agreement, as amended, supplemented, restated, modified, renewed or replaced
(whether upon or after termination or otherwise), in whole or in part from time
to time, or any other successor agreement and whether among the same or any
other parties.

“Collateral Trustee” means Capital One, N.A., in its capacity as Collateral
Trustee under the Collateral Trust Agreement, together with its successors in
such capacity.

“Consolidated EBITDA” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus, without
duplication:

(1) an amount equal to any extraordinary loss plus any net loss realized by such
Person or any of its Restricted Subsidiaries in connection with an Asset Sale,
to the extent such losses were deducted in computing such Consolidated Net
Income; plus

(2) provision for taxes (including, if such Person is a pass-through entity for
tax purposes, any provision for distributions relating to taxes) based on income
or profits of such Person and its Restricted Subsidiaries for such period, to
the extent that such provision for taxes was deducted in computing such
Consolidated Net Income; plus

(3) the Fixed Charges of such Person and its Restricted Subsidiaries for such
period, to the extent that such Fixed Charges were deducted in computing such
Consolidated Net Income; plus

(4) the Transaction Costs for such period, to the extent that such Transaction
Costs were deducted in computing such Consolidated Net Income; plus

(5) depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash charges and expenses (excluding any such non-cash
charge or expense to the extent that it represents an accrual of or reserve for
cash charges or expenses in any future period or amortization of a prepaid cash
charge or expense that was paid in a prior period) of such Person and its
Restricted Subsidiaries for such period to the extent that such depreciation,
amortization and other non-cash charges or expenses were deducted in computing
such Consolidated Net Income; plus

 

7



--------------------------------------------------------------------------------

(6) preopening expenses paid or accrued during such period; plus

(7) the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties, including
Affiliates, in any non-Wholly Owned Restricted Subsidiary deducted (and not
added back) in such period in calculating Consolidated Net Income; minus

(8) non-cash items increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business,

in each case, on a consolidated basis and determined in accordance with GAAP.

“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the net income (loss) of such Person and its Restricted
Subsidiaries for such period,

(1) on a consolidated basis (excluding the net income (loss) of any Unrestricted
Subsidiary of such Person), determined in accordance with GAAP and without any
reduction in respect of preferred stock dividends; provided, that:

(A) all extraordinary gains (or losses) and all gains (or losses) realized in
connection with any Asset Sale or the disposition of securities or the early
extinguishment of Indebtedness, together with any related provision for taxes on
any such gain, will be excluded;

(B) the net income (or loss) of any Person that is not a Restricted Subsidiary
or that is accounted for by the equity method of accounting will be included in
an aggregate amount equal to the amount of cash and the Fair Market Value of
Property actually distributed during such period to the specified Person or a
Restricted Subsidiary of the specified Person;

(C) the net income (but not loss) of any Restricted Subsidiary will be excluded
to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that net income is not at the
date of determination permitted without any prior governmental approval (that
has not been obtained) or, directly or indirectly, by operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Restricted Subsidiary or its
stockholders;

(D) the cumulative effect of a change in accounting principles will be excluded;

(E) non-cash gains and losses attributable to movement in the mark-to-market
valuation of Hedging Obligations in accordance with GAAP will be excluded; and

(F) non-cash items classified as non-recurring will be excluded; less

(2) if such person is a Pass-through entity for tax purposes, any provision for
distribution relating to taxes.

 

8



--------------------------------------------------------------------------------

“continuing” means, with respect to any Default or Event of Default, that such
Default or Event of Default has not been cured or waived.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of Eldorado who:

(1) was a member of such Board of Directors on the date of this Indenture; or

(2) was nominated for election or elected to such Board of Directors with the
approval of the Principals or a majority of the Continuing Directors who were
members of such Board of Directors at the time of such nomination or election.

“Corporate Trust Office of the Trustee” will be at the address of the Trustee
specified in Section 13.01 hereof or such other address as to which the Trustee
may give notice to Eldorado.

“Credit Agreement” means that certain Credit Agreement, dated on or about the
date of this Indenture, by and among Eldorado, the several lenders from time to
time party thereto and Bank of America, N.A., as administrative agent, providing
for up to $15.0 million of revolving credit borrowings and up to $15.0 million
of term loan borrowings, including any related notes, Guarantees, collateral
documents, instruments and agreements executed in connection therewith, and, in
each case, as amended, restated, modified, renewed, refunded, replaced in any
manner (whether upon or after termination or otherwise) or refinanced (including
by means of sales of debt securities to institutional investors) in whole or in
part from time to time.

“Credit Agreement Agent” means, at any time, the Person serving at such time as
the “Agent” or “Administrative Agent” under the Credit Agreement or any other
representative then most recently designated in accordance with the applicable
provisions of the Credit Agreement, together with its successors in such
capacity.

“Credit Facility,” or “Credit Facilities” means, one or more debt facilities
(including, without limitation, the Credit Agreement), indentures or commercial
paper facilities, in each case, with banks or other institutional lenders or
accredited investors or institutional investors providing for revolving credit
loans, term loans, term debt, debt securities, receivables financing (including
through the sale of receivables to such lenders or to special purpose entities
formed to borrow from such lenders against such receivables) or letters of
credit, in each case, as amended, restated, modified, renewed, extended,
increased, refunded, replaced in any manner (whether upon or after termination
or otherwise) or refinanced (including by means of sales of debt securities to
institutional investors)in whole or in part from time to time.

“Custodian” means the Trustee, as custodian with respect to the Notes in global
form, or any successor entity thereto.

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.06 hereof, substantially in the
form of Exhibit A1 hereto except that such Note shall not bear the Global Note
Legend and shall not have the “Schedule of Exchanges of Interests in the Global
Note” attached thereto.

 

9



--------------------------------------------------------------------------------

“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.03 hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.

“Discharge of Priority Lien Obligations” means the occurrence of all of the
following:

(1) termination or expiration of all commitments to extend credit that would
constitute Priority Lien Debt;

(2) with respect to each Series of Priority Lien Debt, either (x) payment in
full in cash of the principal of and interest and premium (if any) on all
Priority Lien Debt of such series (other than any undrawn letters of credit) or
(y) there has been a legal defeasance or covenant defeasance pursuant to the
terms of the applicable Secured Debt Documents for such Series of Secured Debt;

(3) with respect to any undrawn letters of credit constituting Priority Lien
Debt, either (x) discharge or cash collateralization (at the lower of (1) 105%
of the aggregate undrawn amount and (2) the percentage of the aggregate undrawn
amount required for release of liens under the terms of the applicable Priority
Lien Document) of all outstanding letters of credit constituting Priority Lien
Debt or (y) the issuer of each such letter of credit has notified the Collateral
Trustee in writing that alternative arrangements satisfactory to such issuer and
to the holders of the related Series of Secured Debt that has reimbursement
obligations with respect thereto have been made; and

(4) payment in full in cash of all other Priority Lien Obligations that are
outstanding and unpaid at the time the Priority Lien Debt is paid in full in
cash (other than any obligations for taxes, costs, indemnifications,
reimbursements, damages and other liabilities in respect of which no claim or
demand for payment has been made at such time);

provided, however, that if, at any time after the Discharge of Priority Lien
Obligations has occurred, Eldorado thereafter enters into any Priority Lien
Document evidencing a Priority Lien Debt which incurrence is not prohibited by
all applicable Secured Debt Documents, then such Discharge of Priority Lien
Obligations shall automatically be deemed not to have occurred for all purposes
of the Collateral Trust Agreement with respect to such new Priority Lien Debt
(other than with respect to any actions taken as a result of the occurrence of
such first Discharge of Priority Lien Obligations), and, from and after the date
on which Eldorado designates such Indebtedness as Priority Lien Debt in
accordance with the Collateral Trust Agreement, the obligations under such
Priority Lien Document shall automatically and without any further action be
treated as Priority Lien Obligations for all purposes of the Collateral Trust
Agreement, including for purposes of the Lien priorities and rights in respect
of Collateral set forth in the Collateral Trust Agreement and any Parity Lien
Obligations shall be deemed to have been at all times Parity Lien Obligations
and at no time Priority Lien Obligations.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case, at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the Capital Stock, in whole or in part, on or prior to the date that is 91
days after the date on which the Notes mature. Notwithstanding the preceding
sentence, any Capital Stock that would constitute Disqualified Stock solely
because the holders of the Capital Stock have the right to require Eldorado to
repurchase such Capital Stock upon the occurrence of a Change of Control, an
Asset Sale or an event of loss will not

 

10



--------------------------------------------------------------------------------

constitute Disqualified Stock if the terms of such Capital Stock provide that
Eldorado may not repurchase or redeem any such Capital Stock pursuant to such
provisions unless such repurchase or redemption complies with Section 4.07
hereof. The amount of Disqualified Stock deemed to be outstanding at any time
for purposes of this Indenture will be the maximum amount that Eldorado and its
Restricted Subsidiaries may become obligated to pay upon the maturity of, or
pursuant to any mandatory redemption provisions of, such Disqualified Stock,
exclusive of accrued dividends. Disqualified Stock shall not include any shares
of Capital Stock, which, after the issuance thereof, becomes subject to
mandatory redemption due to the actions or requirements of any Gaming Authority,
to the extent that such issuance was made in compliance with applicable laws
and, at the time of such issuance, such Capital Stock did not constitute
Disqualified Stock.

“Domestic Subsidiary” means any Restricted Subsidiary of Eldorado (a) that was
formed under the laws of the United States or any state of the United States or
the District of Columbia and does not constitute an Immaterial Subsidiary or
(b) that (i) directly or indirectly, guarantees, or pledges any property or
assets to secure, any Indebtedness of Eldorado or any Guarantor or (ii) owns any
assets that constitute Collateral.

“Eldorado Holdco” means Eldorado Holdco LLC, the immediate parent company of
Eldorado.

“equally and ratably” means, in reference to sharing of Liens or proceeds
thereof as among holders of Secured Obligations within the same Class, that such
Liens or proceeds:

(1) will be allocated and distributed first to the Secured Debt Representative
for each outstanding Series of Secured Debt within that Class, for the account
of the holders of such Series of Secured Debt, ratably in proportion to the
principal of, and interest and premium (if any) and reimbursement obligations
(contingent or otherwise) with respect to letters of credit, if any, outstanding
(whether or not drawings have been made under such letters of credit) on each
outstanding Series of Secured Debt within that Class when the allocation or
distribution is made, and thereafter

(2) will be allocated and distributed (if any remain after payment in full of
all of the principal of, and interest and premium (if any) and reimbursement
obligations (contingent or otherwise) with respect to letters of credit, if any,
outstanding (whether or not drawings have been made on such letters of credit)
on all outstanding Secured Obligations within that Class) to the Secured Debt
Representative for each outstanding Series of Secured Debt within that Class,
for the account of the holders of any remaining Secured Obligations within that
Class, ratably in proportion to the aggregate unpaid amount of such remaining
Secured Obligations within that Class due and demanded (with written notice to
the applicable Secured Debt Representative and the Collateral Trustee) prior to
the date such distribution is made.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“Equity Offering” means a public or private sale either (1) of Equity Interests
of Eldorado by Eldorado (other than Disqualified Stock and other than to a
Subsidiary of Eldorado) or (2) of Equity Interests of a direct or indirect
parent entity of Eldorado (other than to Eldorado or a Subsidiary of Eldorado)
to the extent that the net proceeds therefrom are contributed to the equity
capital of Eldorado.

“Euroclear” means Euroclear Bank, S.A./N.V., as operator of the Euroclear
system.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

11



--------------------------------------------------------------------------------

“Excluded Assets” means (a) any license, permit, or authorization issued by any
of the Gaming Authorities or any other governmental authority or any other
Collateral, but solely to the extent a security interest in such license,
permit, authorization, or other Collateral is prohibited under Gaming Laws or
other applicable law, or under the terms of any such license, permit, or
authorization, or which would require a finding of suitability or other similar
approval or procedure by any of the Gaming Authorities or any other governmental
authority prior to being pledged, hypothecated, or given as collateral security
(in each case, to the extent such finding or approval has not been obtained)
(whether the Excluded Collateral is held by the Eldorado, or any grantor, or any
trustee or conservator appointed by state or local officials or any other person
or entity, whether it be governmental, judicially appointed or private),
provided that the Proceeds of any such license, permit or authorization shall
constitute Collateral except to the extent prohibited by any applicable law,
rule or regulation or the terms of any such license, permit or authorization,
(b) any lease, license, contract or agreement that is pursuant to mandatory
provisions of applicable law, prohibited from being pledged as security (unless
such applicable law would be rendered ineffective with respect to the creation
of the security interest hereunder pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the Code (or any successor provision or provisions)); provided that,
with respect to this clause, upon the termination of such prohibitions for any
reason whatsoever or in the event such prohibitions are or become unenforceable
under applicable law, such foregoing property shall automatically become
Collateral hereunder; provided further, that upon request of the Collateral
Trustee, each grantor will in good faith use reasonable efforts to obtain
consent for the creation of a security interest in favor of the Collateral
Trustee in such grantor’s rights under such lease, license, contract or
agreement; and provided further that the foregoing exclusions shall not include
any Proceeds of any such excluded Collateral; (c) any “intent-to-use”
application for registration of a Trademark filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, solely to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
any registration that issues from such intent-to-use application under
applicable federal law; (d) any Equity Interests in and of a Subsidiary of a CFC
and any Equity Interests in excess of 65% of the Equity Interests in and of any
Subsidiary that is either (1) a First Tier Controlled Foreign Corporation or
(2) a Foreign Subsidiary Holding Company; (e) any Equity Interests in the
Eldorado Limited Liability Company owned by Eldorado; (f) any motor vehicles
subject to a certificate of title; or (g) any Equity Interests in Tamarack owned
by the Eldorado; or (h) the aircraft (including without limitation, any
aircraft, helicopters or any interest therein) owned, leased or otherwise
operated by any Grantor.

“Existing Indebtedness” means all Indebtedness of Eldorado and its Subsidiaries
(other than Indebtedness under the Credit Agreement) in existence on the date of
this Indenture, until such amounts are repaid.

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the Board of Directors of Eldorado
(unless otherwise provided in this Indenture).

“First Tier Controlled Foreign Corporation” means any CFC directly owned by
Eldorado or by a Domestic Subsidiary.

“Fixed Charge Coverage Ratio” means with respect to any specified Person for any
period, the ratio of the Consolidated EBITDA of such Person for such period to
the Fixed Charges of such Person for such period. In the event that the
specified Person or any of its Restricted Subsidiaries incurs, assumes,
guarantees, repays, repurchases, redeems, defeases, or otherwise discharges any
Indebtedness (other than ordinary working capital borrowings) or issues,
repurchases or redeems preferred stock subsequent to the commencement of the
period for which the Fixed Charge Coverage Ratio is being calculated and on or

 

12



--------------------------------------------------------------------------------

prior to the date on which the event for which the calculation of the Fixed
Charge Coverage Ratio is made (the “Calculation Date”), then the Fixed Charge
Coverage Ratio will be calculated giving pro forma effect (in accordance with
Regulation S-X under the Securities Act) to such incurrence, assumption,
Guarantee, repayment, repurchase, redemption, defeasance, or other discharge of
Indebtedness, or such issuance, repurchase or redemption of preferred stock, and
the use of the proceeds therefrom as if the same had occurred at the beginning
of the applicable four-quarter reference period.

In addition, for purposes of calculating the Fixed Charge Coverage Ratio:

(1) acquisitions that have been made by the specified Person or any of its
Restricted Subsidiaries, including through mergers or consolidations, or any
Person or any of its Restricted Subsidiaries acquired by the specified Person or
any of its Restricted Subsidiaries, and including all related financing
transactions and including increases in ownership of Restricted Subsidiaries,
during the four-quarter reference period or subsequent to such reference period
and on or prior to the Calculation Date ,or that are to be made on the
Calculation Date, will be given pro forma effect (in accordance with Regulation
S-X under the Securities Act) as if they had occurred on the first day of the
four-quarter reference period;

(2) the Consolidated EBITDA attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the Calculation Date, will be excluded;

(3) the Fixed Charges attributable to discontinued operations, as determined in
accordance with GAAP, and operations or businesses (and ownership interests
therein) disposed of prior to the Calculation Date, will be excluded, but only
to the extent that the obligations giving rise to such Fixed Charges will not be
obligations of the specified Person or any of its Restricted Subsidiaries
following the Calculation Date;

(4) any Person that is a Restricted Subsidiary on the Calculation Date will be
deemed to have been a Restricted Subsidiary at all times during such
four-quarter period;

(5) any Person that is not a Restricted Subsidiary on the Calculation Date will
be deemed not to have been a Restricted Subsidiary at any time during such
four-quarter period; and

(6) if any Indebtedness bears a floating rate of interest, the interest expense
on such Indebtedness will be calculated as if the rate in effect on the
Calculation Date had been the applicable rate for the entire period (taking into
account any Hedging Obligation applicable to such Indebtedness if such Hedging
Obligation has a remaining term as at the Calculation Date in excess of 12
months).

“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:

(1) the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, including, without
limitation, amortization of debt issuance costs and original issue discount,
non-cash interest payments, the interest component of any deferred payment
obligations, the interest component of all payments associated with Capital
Lease Obligations, imputed interest with respect to Attributable Debt,
commissions, discounts and other fees and charges incurred in respect of letter
of credit or bankers’ acceptance financings, and net of the effect of all
payments made or received pursuant to Hedging Obligations in respect of interest
rates; plus

 

13



--------------------------------------------------------------------------------

(2) the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; plus

(3) any interest expense on Indebtedness of another Person that is guaranteed by
such Person or one of its Restricted Subsidiaries or secured by a Lien on assets
of such Person or one of its Restricted Subsidiaries, whether or not such
Guarantee or Lien is called upon; plus

(4) the product of (a) all dividends, whether paid or accrued and whether or not
in cash, on any series of preferred stock of such Person or any of its
Restricted Subsidiaries, other than dividends on Equity Interests payable solely
in Equity Interests of Eldorado (other than Disqualified Stock) or to Eldorado
or a Restricted Subsidiary of Eldorado, times (b) a fraction, the numerator of
which is one minus the then current combined federal, state and local statutory
tax rate of such Person, expressed as a decimal, in each case, determined on a
consolidated basis and in accordance with GAAP.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Foreign Subsidiary Holding Company” means any Domestic Subsidiary that is (i) a
direct parent of one or more Foreign Subsidiaries that are CFCs and holds,
directly or indirectly, no other assets other than Equity Interests of such
Foreign Subsidiaries and other de minimis assets related thereto, or (ii) an
entity treated as disregarded for United States federal income tax purposes that
owns more than 65% of the Voting Stock of a Subsidiary (x) described in
clause (i) of this definition or (y) that is a CFC.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect on the date of this Indenture.

“Gaming Authorities” means, in any jurisdiction in which Eldorado or any of its
Restricted Subsidiaries manages or conducts any racing, riverboat and/or casino
gaming operations or activities, the applicable gaming board, commission or
other governmental authority responsible for interpreting, administering and
enforcing the Gaming Laws including the Nevada Gaming Commission, the Nevada
State Gaming Control Board, the Louisiana Gaming Control Board and/or the
Louisiana State Racing Commission.

“Gaming Facilities” means the gaming facilities located in (i) Louisiana,
currently named “Eldorado Shreveport Hotel and Casino” and (ii) Nevada,
currently named “Eldorado Hotel and Casino.”

“Gaming Laws” means all laws, rules, regulations, orders, resolutions and other
enactments applicable to racing, riverboat and/or casino gaming operations or
activities, as in effect from time to time, including the policies,
interpretations and administration thereof by any Gaming Authorities, including
the Nevada Gaming Control Act (NRS 463.010, et. seq.), the Louisiana Gaming
Control Law and/or the Louisiana Pari-mutuel Live Racing Facility Economic
Redevelopment Gaming Control Act, in each case, together with any rules or
regulations promulgated thereunder or related thereto.

“Gaming License” means any licenses, waivers, exemptions, findings, permits,
franchises or other authorizations from any Gaming Authority or other
Governmental Authority required at any time to own, lease, operate or otherwise
conduct the gaming business of Eldorado and/or any of its Restricted
Subsidiaries, including all licenses granted under Gaming Laws or any other
applicable Law.

 

14



--------------------------------------------------------------------------------

“Global Note Legend” means the legend set forth in Section 2.06(f)(2) hereof,
which is required to be placed on all Global Notes issued under this Indenture.

“Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes deposited with or on behalf of
and registered in the name of the Depository or its nominee, substantially in
the form of Exhibit A1 hereto and that bears the Global Note Legend and that has
the “Schedule of Exchanges of Interests in the Global Note” attached thereto,
issued in accordance with Section 2.01, 2.06(b)(3), 2.06(b)(4), 2.06(d)(2) or
2.06(d)(3) hereof.

“Government Securities” means securities that are direct obligations of the
United States of America for the timely payment of which its full faith and
credit is pledged.

“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise).

“Guarantors” means any Subsidiary of Eldorado that executes a Note Guarantee in
accordance with the provisions of this Indenture, and their respective
successors and assigns, in each case, until the Note Guarantee of such Person
has been released in accordance with the provisions of this Indenture.

“Hedge Agreement” means any Interest Rate Agreement; provided that the
counterparty thereto has delivered a joinder to the Collateral Trust Agreement
and the other requirements of the Collateral Trust Agreement have been complied
with. As used herein, “Hedge Agreement” shall include any Interest Rate
Agreement constituting a “master agreement” and any related Swap Transaction;
provided, however, that a joinder to the Collateral Trust Agreement shall only
be required once for each master agreement and shall not be required for each
individual Swap Transaction thereunder.

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under any Hedge Agreement.

“Hedge Provider” means the counterparty to Eldorado or any Affiliate of Eldorado
under any Hedge Agreement.

“Holder” means a Person in whose name a Note is registered.

“Immaterial Subsidiary” means any Restricted Subsidiary that that is designated
by Eldorado as an “Immaterial Subsidiary” if and for so long as such Restricted
Subsidiary, together with all other Immaterial Subsidiaries, has (i) total
assets at such time not exceeding 2% of Eldorado’s consolidated assets as of the
last day of the most recently ended fiscal quarter for which internal financial
statements are available and (ii) total revenues and operating income not
exceeding 2% of Eldorado’s consolidated revenues and operating income, in each
case, as of the most recently ended fiscal quarter for which internal financial
statements are available; provided that such Restricted Subsidiary will be
deemed to be an Immaterial Subsidiary only to the extent that, and for so long
as, all of the above requirements are satisfied.

“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent:

(1) in respect of borrowed money;

 

15



--------------------------------------------------------------------------------

(2) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

(3) in respect of banker’s acceptances;

(4) representing Capital Lease Obligations or Attributable Debt in respect of
sale and leaseback transactions;

(5) representing the balance deferred and unpaid of the purchase price of any
property or services (other than accounts payable or trade payables and other
accrued liabilities arising in the ordinary course of business); or

(6) representing any Hedging Obligations or Bank Product Obligations,

if and to the extent any of the preceding items (other than letters of credit,
Attributable Debt and Hedging Obligations) would appear as a liability upon a
balance sheet of the specified Person prepared in accordance with GAAP. In
addition, the term “Indebtedness” includes all Indebtedness of others secured by
a Lien on any asset of the specified Person (whether or not such Indebtedness is
assumed by the specified Person) and, to the extent not otherwise included, the
Guarantee by the specified Person of any Indebtedness of any other Person.
Indebtedness shall be calculated without giving effect to the effects of
Statement of Financial Accounting Standards No. 133 and related interpretations,
as amended from time to time, to the extent such effects would otherwise
increase or decrease an amount of Indebtedness for any purpose under this
Indenture as a result of accounting for any embedded derivatives created by the
terms of such Indebtedness.

“Indenture” means this Indenture, as amended or supplemented from time to time.

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.

“Initial Purchasers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated
and Capital One Southcoast, Inc.

“Initial Notes” means the first $180,000,000 aggregate principal amount of Notes
issued under this Indenture on the date hereof.

“Insolvency or LiquidationPproceeding” means:

(1) any case commenced by or against any Issuer or any other grantor under Title
11, U.S. Code or any similar federal or state law for the relief of debtors, any
other proceeding for the reorganization, recapitalization or adjustment or
marshalling of the assets or liabilities of Eldorado or any other grantor, any
receivership or assignment for the benefit of creditors relating to Eldorado or
any other grantor or any similar case or proceeding relative to Eldorado or any
other grantor or its creditors, as such, in each case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to Eldorado or any other grantor, in each case whether
or not voluntary and whether or not involving bankruptcy or insolvency; or

 

16



--------------------------------------------------------------------------------

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of Eldorado or any other grantor are determined and any payment or
distribution is or may be made on account of such claims.

“Institutional Accredited Investor” means an institution that is an “accredited
investor” as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities
Act, who are not also QIBs.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement designed to protect Eldorado or any of its Affiliates against
fluctuations in interest rates and is not for speculative purposes.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment Accounts” shall mean the Collateral Account, Securities Accounts (as
defined in the Code), Commodity Accounts (as defined in the Code) and Deposit
Accounts (as defined in the Code).

“Investment Related Property” means (i) all “investment property” (as such term
is defined in Article 9 of the Code) and (ii) all of the following (regardless
of whether classified as investment property under the Code): all Pledged Equity
Interests, Pledged Debt, all Investment Accounts and certificates of deposit.

“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including Guarantees or other obligations), advances or capital
contributions (excluding commission, travel and similar advances to officers and
employees made in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP. If Eldorado or
any Restricted Subsidiary of Eldorado sells or otherwise disposes of any Equity
Interests of any direct or indirect Restricted Subsidiary of Eldorado such that,
after giving effect to any such sale or disposition, such Person is no longer a
Restricted Subsidiary of Eldorado, Eldorado will be deemed to have made an
Investment on the date of any such sale or disposition equal to the Fair Market
Value of Eldorado’s Investments in such Restricted Subsidiary that were not sold
or disposed of in an amount determined as provided in the final paragraph of
Section 4.07 hereof. The acquisition by Eldorado or any Restricted Subsidiary of
Eldorado of a Person that holds an Investment in a third Person will be deemed
to be an Investment by Eldorado or such Restricted Subsidiary in such third
Person in an amount equal to the Fair Market Value of the Investments held by
the acquired Person in such third Person in an amount determined as provided in
the final paragraph of Section 4.07 hereof. Except as otherwise provided in this
Indenture, the amount of an Investment will be the original cost of such
Investment, plus the cost of all additions thereto and minus the amount of any
portion of such Investment repaid to the Person making such Investment in cash
as a repayment of principal or return of capital, as the case may be, but
without giving effect to subsequent changes in value.

“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in the City of New York or at a place of payment are authorized by
law, regulation or executive order to remain closed. If a payment date is a
Legal Holiday at a place of payment, payment may be made at that place on the
next succeeding day that is not a Legal Holiday, and no interest shall accrue on
such payment for the intervening period.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the

 

17



--------------------------------------------------------------------------------

nature thereof, or any lien purportedly securing any of the Priority Lien
Obligations or Parity Lien Obligations, any option or other agreement to sell or
give a security interest in and any filing of or agreement to give any financing
statement under the Uniform Commercial Code (or equivalent statutes) of any
jurisdiction.

“Lien Sharing and Priority Confirmation” means:

(1) as to any Series of Priority Lien Debt, the written agreement of the holders
of such Series of Priority Lien Debt for the enforceable benefit of all holders
of each existing and future Series of Secured Debt and each existing and future
Secured Debt Representative:

(a) that all Priority Lien Obligations will be and are secured equally and
ratably by all Priority Liens at any time granted by the Issuers or any grantor
to secure any Obligations in respect of such Series of Priority Lien Debt,
whether or not upon property otherwise constituting Collateral, and that all
such Priority Liens will be enforceable by the Collateral Trustee for the
benefit of all holders of Priority Lien Obligations equally and ratably;

(b) that the holders of Obligations in respect of such Series of Priority Lien
Debt are bound by the provisions of the Collateral Trust Agreement, including
the provisions relating to the ranking of Priority Liens and the order of
application of proceeds from enforcement of Priority Liens; and

(c) consenting to the terms of the Collateral Trust Agreement and the Collateral
Trustee’s performance of, and directing the Collateral Trustee to perform, its
obligations under the Collateral Trust Agreement and the other Security
Documents;

(2) as to any Series of Parity Lien Debt, the written agreement of the holders
of such Series of Parity Lien Debt, as set forth in this Indenture, credit
agreement or other agreement governing such Series of Parity Lien Debt, for the
enforceable benefit of all holders of each existing and future Series of Secured
Debt and each existing and future Secured Debt Representative:

(a) that all Parity Lien Obligations will be and are secured equally and ratably
by all Parity Liens at any time granted by the Issuers or any grantor to secure
any Obligations in respect of such Series of Parity Lien Debt, whether or not
upon property otherwise constituting collateral for such Series of Parity Lien
Debt, and that all such Parity Liens will be enforceable by the collateral
trustee for the benefit of all holders of Parity Lien Obligations equally and
ratably;

(b) that the holders of Obligations in respect of such Series of Parity Lien
Debt are bound by the provisions of the Collateral Trust Agreement, including
the provisions relating to the ranking of Parity Liens and the order of
application of proceeds from the enforcement of Parity Liens; and

(c) consenting to the terms of the Collateral Trust Agreement and the Collateral
Trustee’s performance of, and directing the Collateral Trustee to perform, its
obligations under the Collateral Trust Agreement and the other Security
Documents.

“Moody’s” means Moody’s Investors Service, Inc.

 

18



--------------------------------------------------------------------------------

“Mortgages” means deeds of trust, trust deeds, deeds to secure debt, mortgages,
ship mortgages, leasehold mortgages and leasehold deeds of trust, for the
benefit of the Collateral Trustee and pertaining to or covering the Gaming
Facilities and/or the real property upon which such Gaming Facilities are
located.

“Net Proceeds” means the aggregate cash proceeds and Cash Equivalents received
by Eldorado or any of its Restricted Subsidiaries in respect of any Asset Sale
(including, without limitation, any cash or Cash Equivalents received upon the
sale or other disposition of any non-cash consideration received in any Asset
Sale), net of (i) the direct costs relating to such Asset Sale, including,
without limitation, legal, accounting and investment banking fees, and sales
commissions, and any relocation expenses incurred as a result of the Asset Sale,
(ii) taxes or Tax Distributions paid or payable as a result of the Asset Sale,
in each case, after taking into account any available tax credits or deductions
and any tax sharing arrangements, (iii) amounts required to be applied to the
repayment of Indebtedness, other than Indebtedness under a Credit Facility,
secured by a Lien on the asset or assets that were the subject of such Asset
Sale and (iv) any reserve for adjustment or indemnification obligations in
respect of the sale price of such asset or assets established in accordance with
GAAP.

“Non-Recourse Debt” means Indebtedness as to which neither Eldorado nor any of
its Restricted Subsidiaries (a) provides credit support of any kind (including
any undertaking, agreement or instrument that would constitute Indebtedness) or
(b) is directly or indirectly liable as a guarantor or otherwise.

“Non-U.S. Person” means a Person who is not a U.S. Person.

“Note Documents” means the Indenture, the Notes, the Note Guarantees and the
Security Documents.

“Note Guarantee” means the Guarantee by each Guarantor of the Issuers’
obligations under this Indenture and the Notes, and the notation thereof
executed pursuant to the provisions of this Indenture.

“Notes” has the meaning assigned to it in the preamble to this Indenture. The
Initial Notes and the Additional Notes shall be treated as a single class for
all purposes under this Indenture, and unless the context otherwise requires,
all references to the Notes shall include the Initial Notes and any Additional
Notes.

“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any Indebtedness (including, without limitation, interest accruing at
the then applicable rate provided in such documentation after the maturity of
such Indebtedness and interest accruing at the then applicable rate provided in
such documentation after the filing of a petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any debtor under such documentation, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding).

“Offering Memorandum” means the final Offering Memorandum related to the Notes
offered hereby.

“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary, any Senior Vice President, any Vice President or any Assistant Vice
President of such Person.

 

19



--------------------------------------------------------------------------------

“Officer’s Certificate” means a certificate signed on behalf of Eldorado by an
Officer of Eldorado.

“Opinion of Counsel” means an opinion from legal counsel who is reasonably
acceptable to the Trustee, that meets the requirements of Section 13.03 hereof.
The counsel may be an employee of or counsel to Eldorado, any Subsidiary of
Eldorado or the Trustee.

“Parity Lien” means a Lien granted or purported to be granted by a Security
Document to the Collateral Trustee, at any time, upon any property of the
Issuers or any grantor to secure Parity Lien Obligations.

“Parity Lien Debt” means:

(1) the Notes issued on the date of this Indenture and the Note Guarantees
thereof;

(2) any other Indebtedness of Eldorado and guarantees thereof by the Guarantors
(including Additional Notes issued under this Indenture or under one or more
additional indentures, or any borrowings under Credit Facilities (other than the
Credit Agreement)), other than Hedging Obligations, that is secured by a Parity
Lien and that was permitted to be incurred and so secured under each applicable
Secured Debt Document; provided that:

(a) such Indebtedness was incurred pursuant to Section 4.09(b)(4) or 4.09(b)(12)
hereof;

(b) the net proceeds are used to refund, refinance, replace, defease, discharge
or otherwise acquire or retire Priority Lien Debt or other Parity Lien Debt; or

(c) on the date of incurrence of such Indebtedness, after giving pro forma
effect to the incurrence thereof and the application of the proceeds therefrom,
the Parity Secured Leverage Ratio would not be greater than 4.0 to 1.0;

provided that, in the case of any Indebtedness referred to in this clause (2):

(a) on or before the date on which such Indebtedness is incurred by Eldorado or
one of its Restricted Subsidiaries, such Indebtedness is designated by Eldorado
as “Parity Lien Debt” for the purposes of the Secured Debt Documents and the
Collateral Trust Agreement pursuant to the procedures set forth therein;
provided that no Obligation or Indebtedness may be designated as both Parity
Lien Debt and Priority Lien Debt; and

(b) all requirements set forth in the Collateral Trust Agreement as to the
confirmation, grant or perfection of the Collateral Trustee’s Liens to secure
such Additional Notes or such Indebtedness or Obligations in respect thereof are
satisfied (and the satisfaction of such requirements and the other provisions of
this clause (b) will be conclusively established if Eldorado delivers to the
Collateral Trustee an Officer’s Certificate stating that such requirements and
other provisions have been satisfied and that such Indebtedness is “Parity Lien
Debt”).

“Parity Lien Documents” means, collectively, the Note Documents and any credit
agreement or other agreement governing each other Series of Parity Lien Debt and
the Security Documents related thereto (other than any Security Documents that
do not secure Parity Lien Obligations).

 

20



--------------------------------------------------------------------------------

“Parity Lien Obligations” means Parity Lien Debt and all other Obligations in
respect thereof.

“Parity Lien Representative” means, (1) the Trustee, in the case of the Notes,
and (2) in the case of any other Series of Parity Lien Debt, the trustee, agent
or representative of the holders of such Series of Parity Lien Debt who
maintains the transfer register for such Series of Parity Lien Debt and (a) is
appointed as a Parity Lien Representative (for purposes related to the
administration of the Security Documents) pursuant to the indenture, credit
agreement or other agreement governing such Series of Parity Lien Debt, together
with its successors in such capacity, and (b) has become a party to the
Collateral Trust Agreement by executing a joinder in the form required under the
Collateral Trust Agreement.

“Parity Secured Leverage Ratio” means, on any date, the ratio of:

(1) the sum, without duplication, of (a) the aggregate principal amount of
Priority Lien Debt outstanding on such date plus (b) the aggregate principal
amount of Parity Lien Debt (including the Notes) outstanding on such date plus
(c) the aggregate principal amount of Indebtedness outstanding on such date
pursuant to Section 4.09(b)(4) hereof and secured with a Lien plus (d) the
aggregate principal amount of Indebtedness outstanding on such date pursuant to
Section 4.09(b)(12) hereof and secured with a Lien plus (e) the maximum amount
of additional Indebtedness permitted to be incurred on such date
(notwithstanding the fact that such Indebtedness is not outstanding on such
date) pursuant to Sections 4.09(b)(1), 4.09(b)(4) and 4.09(b)(12) hereof plus
(f) the aggregate amounts outstanding on such date under any Existing
Indebtedness or under any Permitted Refinancing Indebtedness related thereto, in
each case to the extent such Indebtedness is secured by Liens, to:

(2) the aggregate amount of Eldorado’s Consolidated EBITDA for the most recently
ended fiscal period for which internal financial statements are available.

In addition, for purposes of calculating the Parity Secured Leverage Ratio:

(1) letters of credit which have not been fully cash collateralized will be
deemed to have a principal amount equal to the face amount thereof, whether or
not drawn, letters of credit which have been fully cash collateralized will be
deemed to have a principal amount of zero and all Hedging Obligations will be
valued at zero;

(2) acquisitions that have been made by the specified Person or any of its
Restricted Subsidiaries, including through mergers or consolidations or
acquisitions of assets, or any Person or any of its Restricted Subsidiaries
acquired by merger, consolidation or the acquisition of all or substantially all
of its assets by the specified Person or any of its Restricted Subsidiaries, and
including any related financing transactions and including increases in
ownership of Restricted Subsidiaries, during the applicable reference period or
subsequent to such reference period and on or prior to the date on which the
event for which the calculation of the Parity Secured Leverage Ratio is made
(the “Parity Secured Leverage Calculation Date”) will be given pro forma effect
(in accordance with Regulation S-X under the Securities Act) as if they had
occurred on the first day of the applicable reference period;

(3) the Consolidated EBITDA attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the Parity Secured Leverage Calculation
Date will be excluded;

 

21



--------------------------------------------------------------------------------

(4) any Person that is a Restricted Subsidiary on the Parity Secured Leverage
Calculation Date will be deemed to have been a Restricted Subsidiary at all
times during such period;

(5) any Person that is not a Restricted Subsidiary on the Parity Secured
Leverage Calculation Date will be deemed not to have been a Restricted
Subsidiary at any time during such period;

(6) if, since the beginning of such period, any Person that subsequently became
a Restricted Subsidiary of Eldorado or was merged with or into Eldorado or any
of its Restricted Subsidiaries since the beginning of such period shall have
made any Investment, acquisition, disposition, merger, consolidation or disposed
of any operation, or classified as operation as discontinued, in any case, that
would have required adjustment pursuant to this definition, then Parity Secured
Leverage Ratio shall be calculated giving pro forma effect thereto for such
period as if such Investment, acquisition, disposition, merger, consolidation or
disposition or classification of such operation as discontinued had occurred at
the beginning of the applicable period; and

(7) if any Indebtedness bears a floating rate of interest, the interest expense
on such Indebtedness will be calculated as if the rate in effect on the Parity
Secured Calculation Date had been the applicable rate for the entire period
(taking into account any Hedging Obligation applicable to such Indebtedness if
such Hedging Obligation has a remaining term as at the Parity Secured Leverage
Calculation Date in excess of 12 months).

“Participant” means, with respect to the Depositary, Euroclear or Clearstream, a
Person who has an account with the Depositary, Euroclear or Clearstream,
respectively (and, with respect to DTC, shall include Euroclear and
Clearstream).

“Permitted Business” means any business that is the same as, or reasonably
related, ancillary or complementary to, any of the businesses in which Eldorado
and its Restricted Subsidiaries are engaged on the date of this Indenture,
including any gaming business and other business or activity that is incidental,
related or complementary thereto, including without limitation any related
hotel, hospitality, food, beverage, entertainment or transportation activities.

“Permitted C-Corp. Reorganization” means a transaction resulting in Eldorado or
any of its Restricted Subsidiaries becoming a subchapter “C” corporation under
the Code; provided that in connection with such transaction:

(1) the subchapter “C” corporation resulting from such transaction is a
corporation organized and existing under the laws of any state of the United
States or the District of Columbia and the Beneficial Owners of the Equity
Interests of the subchapter “C” corporation will be the same, and will be in the
same percentages, as the Beneficial Owners of Equity Interests of the applicable
entity immediately prior to such transaction;

(2) the subchapter “C” corporation resulting from such transaction assumes in
writing all of the obligations, if any, of the applicable entity under (a) this
Indenture, the Notes, the Note Guarantees by the Guarantors and the Security
Documents and (b) all other documents and instruments to which such Person is a
party (other than, in the case of clause (a) only, any documents and instruments
that, individually or in the aggregate, are not material to the subchapter “C”
corporation);

 

22



--------------------------------------------------------------------------------

(3) the Trustee is given not less than 15 days’ advance written notice of such
transaction and evidence satisfactory to the Trustee (including, without
limitation, title insurance and a satisfactory Opinion of Counsel) regarding the
maintenance of the perfection and priority of liens granted, or intended to be
granted, in favor of the Collateral Trustee in the Collateral following such
transaction;

(4) such transaction would not cause or result in a Default or an Event of
Default;

(5) such transaction would not result in the loss or suspension or material
impairment of any Gaming Licenses, unless a comparable Gaming License is
effective prior to or simultaneously with such loss, suspension or material
impairment;

(6) Eldorado or the applicable Restricted Subsidiary will have delivered to the
Trustee an Opinion of Counsel in the United States reasonably acceptable to the
Trustee confirming that (a) neither Issuer, nor any Restricted Subsidiaries, nor
any Guarantor nor any of the Holders of the Notes will recognize income, gain or
loss for the U.S. federal or state income tax purposes as a result of such
Permitted C-Corp. Reorganization and (b) the Holders of the Notes will be
subject to U.S. federal and state income tax on the same amounts, in the same
manner and at the same times as would have been the case if such Permitted
C-Corp. Reorganization had not occurred; and

(7) Eldorado will have delivered to the Trustee a certificate of the chief
financial officer of Eldorado that the conditions in clauses (1) through
(6) have been satisfied.

“Permitted Investments” means:

(1) any Investment in Eldorado or in a Restricted Subsidiary of Eldorado;

(2) any Investment in Cash Equivalents;

(3) any Investment by Eldorado or any Restricted Subsidiary of Eldorado in a
Person, if as a result of such Investment:

(a) such Person becomes a Restricted Subsidiary of Eldorado; or

(b) such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
Eldorado or a Restricted Subsidiary of Eldorado;

(4) any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with Section 4.10
hereof;

(5) any acquisition of assets or Capital Stock solely in exchange for the
issuance of Equity Interests (other than Disqualified Stock) of Eldorado;

(6) receivables owing to Eldorado or its Restricted Subsidiaries, if created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms, including without limitation credit
extended to customers;

(7) any Investments received in compromise or resolution of (a) obligations of
trade creditors or customers that were incurred in the ordinary course of
business of Eldorado or any of

 

23



--------------------------------------------------------------------------------

its Restricted Subsidiaries, including pursuant to any plan of reorganization or
similar arrangement upon the bankruptcy or insolvency of any trade creditor or
customer, or (b) litigation, arbitration or other disputes;

(8) Investments represented by Hedging Obligations;

(9) loans or advances to employees made in the ordinary course of business of
Eldorado or any Restricted Subsidiary of Eldorado in an aggregate principal
amount not to exceed $500,000 at any one time outstanding;

(10) repurchases of the Notes;

(11) any guarantee of Indebtedness permitted to be incurred by Section 4.09
hereof other than a guarantee of Indebtedness of an Affiliate of Eldorado that
is not a Restricted Subsidiary of Eldorado;

(12) any Investment existing on, or made pursuant to binding commitments
existing on, the date of this Indenture and any Investment consisting of an
extension, modification or renewal of any Investment existing on, or made
pursuant to a binding commitment existing on, the date of this Indenture;
provided that the amount of any such Investment may be increased (a) as required
by the terms of such Investment as in existence on the date of this Indenture or
(b) as otherwise permitted under this Indenture;

(13) Investments acquired after the date of this Indenture as a result of the
acquisition by Eldorado or any Restricted Subsidiary of Eldorado of another
Person, including by way of a merger, amalgamation or consolidation with or into
Eldorado or any of its Restricted Subsidiaries in a transaction that is not
prohibited by Section 5.01 hereof after the date of this Indenture to the extent
that such Investments were not made in contemplation of such acquisition,
merger, amalgamation or consolidation and were in existence on the date of such
acquisition, merger, amalgamation or consolidation;

(14) Investments resulting from the acquisition of a Restricted Subsidiary that
was otherwise permitted by this Indenture, which Investments were held by such
Restricted Subsidiary at the time of such acquisition and were not acquired in
contemplation of such acquisition; and

(15) other Investments in any Person having an aggregate Fair Market Value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (15) that are at the time outstanding not to exceed
$5.0 million.

“Permitted Liens” means:

(1) Priority Liens securing (a) Priority Lien Debt in an aggregate principal
amount (as of the date of incurrence of any Priority Lien Debt and after giving
pro forma effect to the application of the net proceeds therefrom and with
letters of credit issued under any Priority Lien Documents being deemed to have
a principal amount equal to the face amount thereof), not exceeding the Priority
Lien Cap, and (b) all other Priority Lien Obligations;

 

24



--------------------------------------------------------------------------------

(2) Parity Liens securing (a) the Notes and the Note Guarantees, (b) any
additional Parity Lien Debt that was permitted to be incurred and secured
pursuant to the terms of this Indenture (including the definition of Parity Lien
Debt) and (c) all other Parity Lien Obligations;

(3) Liens in favor of Eldorado or the Guarantors;

(4) Liens on property or assets (including Capital Stock) existing at the time
of acquisition of the property or assets by Eldorado or any Restricted
Subsidiary of Eldorado; provided that such Liens were in existence prior to such
acquisition and not incurred in contemplation of, such acquisition;

(5) Liens to secure the performance of statutory obligations, insurance, surety
or appeal bonds, workers compensation obligations, performance bonds or other
obligations of a like nature incurred in the ordinary course of business
(including Liens to secure letters of credit issued to assure payment of such
obligations);

(6) Liens to secure Indebtedness (including Capital Lease Obligations) permitted
by Section 4.09(b)(4) hereof covering only the assets acquired with or financed
by such Indebtedness;

(7) Liens existing on the date of this Indenture;

(8) Liens for taxes, assessments or governmental charges, levies or claims that
are not yet due and payable or delinquent or that are being contested in good
faith by appropriate proceedings promptly instituted and diligently concluded;
provided that any reserve or other appropriate provision as is required in
conformity with GAAP has been made therefor;

(9) Liens imposed by law, such as carriers’, warehousemen’s, landlord’s and
mechanics’ liens, in each case, incurred in the ordinary course of business;

(10) survey exceptions, easements, encroachments, subdivisions or reservations
of, or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real property that were not incurred in connection
with Indebtedness and that do not in the aggregate materially adversely affect
the value of said properties or materially impair their use in the operation of
the business of such Person;

(11) Liens created for the benefit of (or to secure) the Notes (or the Note
Guarantees);

(12) Liens to secure any Permitted Refinancing Indebtedness permitted to be
incurred under this Indenture (other than Priority Lien Debt); provided,
however, that:

(a) the new Lien is limited to all or part of the same property and assets that
secured or, under the written agreements pursuant to which the original Lien
arose, could secure the original Lien (plus improvements and accessions to, such
property or proceeds or distributions thereof); and

(b) the Indebtedness secured by the new Lien is not increased to any amount
greater than the sum of (x) the outstanding principal amount, or, if greater,
committed amount, of the Indebtedness renewed, refunded, refinanced, replaced,
defeased or discharged with such Permitted Refinancing Indebtedness and (y) an
amount necessary to pay any fees and expenses, including premiums, related to
such renewal, refunding, refinancing, replacement, defeasance or discharge;

 

25



--------------------------------------------------------------------------------

(13) Liens on insurance policies and proceeds thereof, or other deposits, to
secure insurance premium financings;

(14) filing of Uniform Commercial Code financing statements as a precautionary
measure in connection with operating leases;

(15) bankers’ Liens, rights of setoff, Liens arising out of judgments or awards
not constituting an Event of Default and notices of lis pendens and associated
rights related to litigation being contested in good faith by appropriate
proceedings and for which adequate reserves have been made;

(16) Liens on cash, Cash Equivalents or other property arising in connection
with the defeasance, discharge or redemption of Indebtedness;

(17) Liens on specific items of inventory or other goods (and the proceeds
thereof) of any Person securing such Person’s obligations in respect of bankers’
acceptances issued or created in the ordinary course of business for the account
of such Person to facilitate the purchase, shipment or storage of such inventory
or other goods;

(18) grants of software and other technology licenses in the ordinary course of
business;

(19) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

(20) other Liens incidental to the conduct of the business of Eldorado and its
Subsidiaries or the ownership of their Properties which were not created in
connection with the incurrence of Indebtedness and do not in the aggregate
materially detract from the value of such Properties or materially impair the
use thereof, including leases, subleases, licenses and sublicenses;

(21) Liens securing obligations to the trustee pursuant to the compensation and
indemnity provisions of this Indenture;

(22) pledges or deposits made in connection with any letter of intent or
purchase agreement; and

(23) Liens to secure Indebtedness permitted by Section 4.09(b)(12) hereof.

“Permitted Prior Liens” means:

(1) Liens described in clauses (1), (4), (6), (7) and (16) of the definition of
“Permitted Liens”; and

(2) Permitted Liens that arise by operation of law and are not voluntarily
granted, to the extent entitled by law to priority over the Liens created by the
Security Documents.

“Permitted Refinancing Indebtedness” means any Indebtedness of Eldorado or any
of its Restricted Subsidiaries issued in exchange for, or the net proceeds of
which are used to renew, refund, refinance, replace, defease or discharge other
Indebtedness of Eldorado or any of its Restricted Subsidiaries (other than
intercompany Indebtedness); provided, that:

(1) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness renewed, refunded, refinanced,
replaced, defeased or discharged (plus all accrued interest on the Indebtedness
and the amount of all fees and expenses, including premiums incurred in
connection therewith);

 

26



--------------------------------------------------------------------------------

(2) such Permitted Refinancing Indebtedness has a final maturity date later than
the final maturity date of, and has a Weighted Average Life to Maturity that is
(a) equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being renewed, refunded, refinanced, replaced, defeased or
discharged or (b) more than 90 days after the final maturity date of the Notes;

(3) if the Indebtedness being renewed, refunded, refinanced, replaced, defeased
or discharged is subordinated in right of payment to the Notes, such Permitted
Refinancing Indebtedness is subordinated in right of payment to the Notes on
terms at least as favorable to the Holders of Notes as those contained in the
documentation governing the Indebtedness being renewed, refunded, refinanced,
replaced, defeased or discharged; and

(4) if the Indebtedness being renewed, refunded, refinanced, replaced, defeased
or discharged is unsecured or secured by a Lien junior to the Lien securing the
Notes, such Permitted Refinancing Indebtedness is unsecured or secured by a Lien
junior to the Lien securing the Notes;

provided, however, that Permitted Refinancing Indebtedness shall not include
Indebtedness of a Subsidiary of Eldorado that is not a Guarantor that refinances
debt of an Issuer or a Guarantor.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“Pledged Debt” means all indebtedness for borrowed money owed to such grantor,
whether or not evidenced by any instrument, including, without limitation, all
indebtedness described on Exhibit E to the Priority Lien Security Agreement,
dated as of June 1, 2011, among the guarantors party thereto and the Collateral
Trustee (the “Priority Lien Security Agreement”), under the heading “Pledged
Debt” (as such exhibit may be amended or supplemented from time to time), issued
by the obligors named therein, the instruments, if any, evidencing such any of
the foregoing, and all interest, cash, instruments and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the foregoing.

“Pledged Equity Interests” means shall mean all Pledged Stock, Pledged LLC
Interests, Pledged Partnership Interests and any other participation or
interests in any equity or profits of any business entity including, without
limitation, any trust and all management rights relating to any entity whose
Equity Interests are included as Pledged Equity Interests.

“Pledged LLC Interests” shall mean all interests in any limited liability
company and each series thereof including, without limitation, all limited
liability company interests listed on Exhibit E to the Priority Lien Security
Agreement, among the guarantors party thereto and the Collateral Trustee, under
the heading “Pledged LLC Interests” (as such exhibit may be amended or
supplemented from time to time) and the certificates, if any, representing such
limited liability company interests and any interest of such grantor on the
books and records of such limited liability company or on the books and records
of any securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants,

 

27



--------------------------------------------------------------------------------

rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such limited liability company interests and all
rights as a member of the related limited liability company including all of
grantor’s aggregate rights in any limited liability company and each series
thereof howsoever characterized or arising, including, without limitation,
(i) the right to a share of the profits and losses of the limited liability
company, (ii) the right to receive distributions from the limited liability
company, and (iii) the right to vote and participate in the management of the
limited liability company.

“Pledged Partnership Interests” means all interests in any general partnership,
limited partnership, limited liability partnership or other partnership
including, without limitation, all partnership interests listed on Exhibit E to
the Priority Lien Security Agreement, among the guarantors party thereto and the
Collateral Trustee, under the heading “Pledged Partnership Interests” (as such
exhibit may be amended or supplemented from time to time) and the certificates,
if any, representing such partnership interests and any interest of such Grantor
on the books and records of such partnership or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests and all rights as a partner of the related partnership.

“Pledged Stock” shall mean all shares of capital stock owned by such grantor,
including, without limitation, all shares of capital stock described on
Exhibit E to the Priority Lien Security Agreement, among the guarantors party
thereto and the Collateral Trustee, under the heading “Pledged Stock” (as such
exhibit may be amended or supplemented from time to time), and the certificates,
if any, representing such shares and any interest of such Grantor in the entries
on the books of the issuer of such shares or on the books of any securities
intermediary pertaining to such shares, and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares.

“Proceeds” means (i) all “proceeds” as defined in Article 9 of the Code; and
(ii) shall include all dividends, payments or distributions made with respect to
any Investment Related Property and whatever is receivable or received when
Collateral or proceeds are sold, exchanged, collected or otherwise disposed of,
whether such disposition is voluntary or involuntary (in each case, regardless
of whether characterized as proceeds under the Code).

“Principals” means (a) Donald L. Carano, Gene R. Carano, Gregg R. Carano, Gary
L. Carano, Cindy L. Carano and Glenn T. Carano, (b) Raymond. J. Poncia, Cathy L.
Poncia Vigen, Linda R. Poncia Ybarra, Michelle L. Poncia Saunton and Tammy R.
Poncia, (c) Newport Global Opportunities Fund, L.P. and NGA Voteco, LLC,
(d) their respective spouses, (e) their respective descendants and any member of
their respective immediate families, including in each case stepchildren and
family members by adoption, (f) their heirs at law and their estates and the
beneficiaries thereof, (g) any charitable foundation created by any of them, and
(h) any trust, corporation, limited liability company, partnership or other
entity, the beneficiaries, stockholders, members, general partners, owners or
Persons Beneficially Owning a majority of the interests of which consist of any
one or more of the Persons referred to in the immediately preceding clauses (a)
through (g).

“Priority Lien” means a Lien granted or purported to be granted by a Security
Document to the Collateral Trustee, at any time, upon any property of an Issuer
or any grantor to secure Priority Lien Obligations.

 

28



--------------------------------------------------------------------------------

“Priority Lien Cap” means, as of any date, the principal amount of Indebtedness
that constitutes Priority Lien Debt outstanding under the Credit Agreement
and/or the Indebtedness outstanding under any other Credit Facility, in an
aggregate principal amount not to exceed the greater of:

(1) the sum of (a) Indebtedness permitted to be incurred on such date (whether
or not any such Indebtedness is actually outstanding on such date) under
Section 4.09(b)(1) hereof and (b) Indebtedness permitted to be incurred on such
date (whether or not any such Indebtedness is actually outstanding on such date)
under Section 4.09(b)(4) hereof; and

(2) an amount of Indebtedness that, on the date of incurrence of such
Indebtedness, after giving pro forma effect to the incurrence thereof and the
application of the proceeds therefrom, would not cause the Priority Secured
Leverage Ratio to be greater than 1.50 to 1.0, as of such date.

In addition, for purposes of calculating the Priority Lien Cap, letters of
credit will be deemed to have a principal amount equal to the face amount
thereof, whether or not drawn and all Hedging Obligations will be valued at
zero.

“Priority Lien Debt” means

(1) Indebtedness (including letters of credit and reimbursement obligations with
respect thereto) of Eldorado incurred from time to time under the Credit
Agreement and the guarantees thereof by the Guarantors; and

(2) additional Indebtedness (including letters of credit and reimbursement
obligations with respect thereto) of Eldorado under any other Credit Facility
and guarantees thereof by the Guarantors that is secured equally and ratably
with the Indebtedness described in clause (1) of this definition by Liens on the
Collateral that were permitted to be incurred and so secured under each
applicable Secured Debt Document; provided, in the case of any Indebtedness
referred to in this clause (2), that:

(a) on or before the date on which such Indebtedness is incurred by an Issuer or
a Guarantor, such Indebtedness is designated by Eldorado as “Priority Lien Debt”
for the purposes of the Secured Debt Documents and the Collateral Trust
Agreement pursuant to the procedures set forth in the Collateral Trust
Agreement; provided that no Series of Secured Debt may be designated as both
Parity Lien Debt and Priority Lien Debt; and

(b) all requirements set forth in the Collateral Trust Agreement as to the
confirmation, grant or perfection of the Collateral Trustee’s Lien to secure
such Indebtedness or Obligations in respect thereof are satisfied (and the
satisfaction of such requirements and the other provisions of this clause (b)
will be conclusively established if Eldorado delivers to the Collateral Trustee
an Officer’s Certificate stating that such requirements and other provisions
have been satisfied and that such notes or such Indebtedness is “Priority Lien
Debt”).

“Priority Lien Documents” means the Credit Agreement and any additional
indenture, credit facility or other agreement pursuant to which any Priority
Lien Debt is incurred and the Security Documents related thereto (other than any
Security Documents that do not secure Priority Lien Obligations).

 

29



--------------------------------------------------------------------------------

“Priority Lien Obligations” means the Priority Lien Debt and all other
Obligations in respect of Priority Lien Debt, together with all Hedging
Obligations and Bank Product Obligations.

“Priority Lien Representative” means (1) the Credit Agreement Agent or (2) in
the case of any other Series of Priority Lien Debt, the trustee, agent or
representative of the holders of such Series of Priority Lien Debt who maintains
the transfer register for such Series of Priority Lien Debt and is appointed as
a representative of the Priority Lien Debt (for purposes related to the
administration of the Security Documents) pursuant to the credit agreement or
other agreement governing such Series of Priority Lien Debt and who has executed
a joinder to the Collateral Trust Agreement.

“Priority Secured Leverage Ratio” means, on any date, the ratio of:

(1) the sum, without duplication, of (a) the aggregate principal amount of
Priority Lien Debt outstanding on such date plus (b) the aggregate principal
amount of Indebtedness outstanding on such date pursuant to Section 4.09(b)(4)
hereof and secured with a Lien plus (c) the maximum amount of additional
Indebtedness permitted to be incurred and secured by Priority Liens on such date
(whether or not any such Indebtedness is actually outstanding on such date)
pursuant to Sections 4.09(b)(1) and 4.09(b)(4) hereof plus (d) the aggregate
amounts outstanding on such date under any Existing Indebtedness or under any
Permitted Refinancing Indebtedness related thereto, in each case to the extent
such Indebtedness is secured by Liens, to:

(2) the aggregate amount of Eldorado’s Consolidated EBITDA for the most recently
ended fiscal period for which internal financial statements are available.

In addition, for purposes of calculating the Priority Secured Leverage Ratio:

(1) letters of credit will be deemed to have a principal amount equal to the
face amount thereof, whether or not drawn and all Hedging Obligations will be
valued at zero;

(2) acquisitions that have been made by the specified Person or any of its
Restricted Subsidiaries, including through mergers or consolidations or
acquisitions of assets, or any Person or any of its Restricted Subsidiaries
acquired by merger, consolidation or the acquisition of all or substantially all
of its assets by the specified Person or any of its Restricted Subsidiaries, and
including any related financing transactions and including increases in
ownership of Restricted Subsidiaries, during the applicable reference period or
subsequent to such reference period and on or prior to the date on which the
event for which the calculation of the Priority Secured Leverage Ratio is made
(the “Priority Secured Leverage Calculation Date”) will be given pro forma
effect (in accordance with Regulation S-X under the Securities Act) as if they
had occurred on the first day of the applicable reference period;

(3) the Consolidated EBITDA attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the Priority Secured Leverage
Calculation Date will be excluded;

(4) any Person that is a Restricted Subsidiary on the Priority Secured Leverage
Calculation Date will be deemed to have been a Restricted Subsidiary at all
times during such period;

(5) any Person that is not a Restricted Subsidiary on the Priority Secured
Leverage Calculation Date will be deemed not to have been a Restricted
Subsidiary at any time during such period;

 

30



--------------------------------------------------------------------------------

(6) if, since the beginning of such period, any Person that subsequently became
a Restricted Subsidiary of Eldorado or was merged with or into Eldorado or any
of its Restricted Subsidiaries since the beginning of such period shall have
made any Investment, acquisition, disposition, merger, consolidation or disposed
of any operation, or classified as operation as discontinued, in any case, that
would have required adjustment pursuant to this definition, then the Priority
Secured Leverage Ratio shall be calculated giving pro forma effect thereto for
such period as if such Investment, acquisition, disposition, merger,
consolidation or disposition or classification of such operation as discontinued
had occurred at the beginning of the applicable period; and

(7) if any Indebtedness bears a floating rate of interest, the interest expense
on such Indebtedness will be calculated as if the rate in effect on the Priority
Secured Calculation Date had been the applicable rate for the entire period
(taking into account any Hedging Obligation applicable to such Indebtedness if
such Hedging Obligation has a remaining term as at the Priority Secured Leverage
Calculation Date in excess of 12 months).

“Private Placement Legend” means the legend set forth in Section 2.06(f)(1)
hereof to be placed on all Notes issued under this Indenture except where
otherwise permitted by the provisions of this Indenture.

“Property” means, with respect to any Person, any interest of such Person in any
land, property or asset, whether real, personal or mixed, or tangible or
intangible, including, without limitation, Capital Stock in any other Person.

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

“Qualifying Equity Interests” means Equity Interests of Eldorado other than
(1) Disqualified Stock; and (2) Equity Interests sold in an Equity Offering
prior to the third anniversary of the date of this Indenture that are eligible
to be used to support an optional redemption of Notes pursuant to Section 3.07
hereof.

“Red River Entertainment District” means the 22,000 square foot retail space
located on the south side of the Texas Street Bridge and a 15,000 square foot
portion of the approximately 522,000 square foot building/parking garage located
on the north side of the Texas Street Bridge, in Shreveport, Louisiana.

“Regulation S” means Regulation S promulgated under the Securities Act.

“Regulation S Global Note” means a Regulation S Temporary Global Note or
Regulation S Permanent Global Note, as appropriate.

“Regulation S Permanent Global Note” means a permanent Global Note in the form
of Exhibit A1 hereto bearing the Global Note Legend and the Private Placement
Legend and deposited with or on behalf of and registered in the name of the
Depositary or its nominee, issued in a denomination equal to the outstanding
principal amount of the Regulation S Temporary Global Note upon expiration of
the Restricted Period.

“Regulation S Temporary Global Note” means a temporary Global Note in the form
of Exhibit A2 hereto deposited with or on behalf of and registered in the name
of the Depositary or its nominee, issued in a denomination equal to the
outstanding principal amount of the Notes initially sold in reliance on Rule 903
of Regulation S.

 

31



--------------------------------------------------------------------------------

“Related Party” means:

(1) any controlling stockholder, majority owned Subsidiary, or immediate family
member, including, without limitation, present, former and future spouses,
sons-in-law and daughters-in-law (in the case of an individual) of any
Principal; or

(2) any trust, corporation, partnership, limited liability company or other
entity, the beneficiaries, stockholders, partners, members, owners or Persons
beneficially holding a majority (and controlling) interest of which consist of
any one or more Principals and/or such other Persons referred to in the
immediately preceding clause (1).

“Required Parity Lien Debtholders” means, at any time, the holders of more than
50% of the sum of:

(1) the aggregate outstanding principal amount of Parity Lien Debt (including
outstanding letters of credit whether or not then available or drawn); and

(2) other than in connection with the exercise of remedies, the aggregate
unfunded commitments to extend credit which, when funded, would constitute
Parity Lien Debt.

For purposes of this definition, (a) Parity Lien Debt registered in the name of,
or beneficially owned by, Eldorado or any Affiliate of Eldorado will be deemed
not to be outstanding, and (b) votes will be determined in accordance with
Section 7.2 of the Collateral Trust Agreement.

“Responsible Officer” means, when used with respect to the Trustee, any officer
within the Corporate Trust Administration of the Trustee (or any successor group
of the Trustee) or any other officer of the Trustee customarily performing
functions similar to those performed by any of the above designated officers who
shall have direct responsibility for the administration of this Indenture at the
Corporate Trust Office, and also means, with respect to a particular corporate
trust matter, any other officer to whom such matter is referred because of his
knowledge of and familiarity with the particular subject.

“Restricted Definitive Note” means a Definitive Note bearing the Private
Placement Legend.

“Restricted Global Note” means a Global Note bearing the Private Placement
Legend.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Period” means the 40-day distribution compliance period as defined
in Regulation S.

“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary.

“Rule 144” means Rule 144 promulgated under the Securities Act.

“Rule 144A” means Rule 144A promulgated under the Securities Act.

“Rule 903” means Rule 903 promulgated under the Securities Act.

“Rule 904” means Rule 904 promulgated under the Securities Act.

“S&P” means Standard & Poor’s Ratings Group.

 

32



--------------------------------------------------------------------------------

“Sale Proceeds” means (i) the proceeds from the sale of either of the Issuers or
one or more of the Guarantors as a going concern or from the sale of either of
the Gaming Facilities as a going concern, (ii) the proceeds from another sale or
disposition of any assets of the Issuers or the Guarantors that includes any
Gaming License, or benefits from any Gaming License or where the assets sold
have the benefit of any Gaming License, or (iii) any other economic value
(whether in the form of cash or otherwise) received or distributed that is
associated with the Gaming Licenses.

“SEC” means the Securities and Exchange Commission.

“Secured Debt” means Parity Lien Debt and Priority Lien Debt.

“Secured Debt Documents” means the Priority Lien Documents and the Parity Lien
Documents.

“Secured Debt Representative” means each Parity Lien Representative and each
Priority Lien Representative.

“Secured Obligations” means Parity Lien Obligations and Priority Lien
Obligations.

“Secured Parties” means the holders of Secured Obligations and the Secured Debt
Representatives.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Documents” means the Collateral Trust Agreement, each joinder to the
Collateral Trust Agreement and all security agreements, pledge agreements,
collateral assignments, mortgages, deeds of trust, collateral agency agreements,
control agreements or other grants or transfers for security executed and
delivered by Eldorado or any other grantor creating (or purporting to create) a
Lien upon Collateral in favor of the Collateral Trustee for the benefit of the
Secured Parties, in each case, as amended, modified, renewed, restated or
replaced, in whole or in part, from time to time, in accordance with its terms
and the provisions described above under Section 7.1 of the Collateral Trust
Agreement.

“Series of Parity Lien Debt” means, severally, the Notes and each other issue or
series of Parity Lien Debt for which a single transfer register is maintained.

“Series of Priority Lien Debt” means Indebtedness under the Credit Agreement and
each other issue or series of Priority Lien Debt for which a single transfer
register is maintained.

“Series of Secured Debt” means, severally, each Series of Parity Lien Debt and
each Series of Priority Lien Debt.

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such Regulation is in effect on
the date of this Indenture.

“Silver Legacy Joint Venture” means Circus and Eldorado Joint Venture, a Nevada
general partnership.

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the date of this Indenture, and will not include any
contingent obligations to repay, redeem or repurchase any such interest or
principal prior to the date originally scheduled for the payment thereof.

 

33



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any specified Person:

(1) any corporation, association or other business entity of which more than 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency and after giving effect to any voting
agreement or stockholders’ agreement that effectively transfers voting power) to
vote in the election of directors, managers or trustees of the corporation,
association or other business entity is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person (or a combination thereof); and

(2) any partnership or limited liability company of which (a) more than 50% of
the capital accounts, distribution rights, total equity and voting interests or
general and limited partnership interests, as applicable, are owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of that Person or a combination thereof, whether in the form of
membership, general, special or limited partnership interests or otherwise, and
(b) such Person or any Subsidiary of such Person is a controlling general
partner or otherwise controls such entity.

“Tamarack” means Tamarack Crossing LLC, a Nevada limited liability company.

“Tax Distribution” means a distribution in respect of taxes to equity owners of
Eldorado pursuant to Section 4.07(b)(10) hereof.

“Trademark” means all domestic and foreign trademarks, service marks, collective
marks, certification marks, trade names, business names, d/b/a’s, Internet
domain names, trade styles, designs, logos and other source or business
identifiers and all general intangibles of like nature, now or hereafter owned,
adopted, acquired or used (including, without limitation, all domestic and
foreign trademarks, service marks, collective marks, certification marks, trade
names, business names, d/b/as, Internet domain names, trade styles, designs,
logos and other source or business identifiers described in Exhibit B to the
Priority Lien Security Agreement, among the guarantors party thereto and the
Collateral Trustee), all applications, registrations and recordings thereof
(including, without limitation, applications, registrations and recordings in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any state thereof or any other country or any political
subdivision thereof), and all reissues, extensions or renewals thereof, together
with all goodwill of the business symbolized by such marks and all customer
lists, formulae and other records relating to the distribution of products and
services in connection with which any of such marks are used.

“Transaction Costs” mean (a) to the extent such expenses have not been
capitalized, all legal fees and expenses, post-closing fees, accounting fees,
loan amendment fees, financial advisory fees, and out of pocket expenses
incurred by Eldorado directly in connection with and attributable to any
existing or future financing, including without limitation the incurrence of or
any refinancing of the Notes and the Credit Agreement and (b) to the extent not
otherwise excluded from the definition of Consolidated EBITDA, any non-cash or
nonrecurring charges associated with any premium or penalty paid, write-off of
deferred financing costs or other financial recapitalization charges in
connection with redeeming, prepaying, repurchasing or retiring any Indebtedness.

“Treasury Rate” means, as of any redemption date, the yield to maturity as of
such redemption date of United States Treasury securities with a constant
maturity (as compiled and published in the most

 

34



--------------------------------------------------------------------------------

recent Federal Reserve Statistical Release H.15 (519) that has become publicly
available at least two business days prior to the redemption date (or, if such
Statistical Release is no longer published, any publicly available source of
similar market data)) most nearly equal to the period from the redemption date
to June 15, 2015; provided, however, that if the period from the redemption date
to June 15, 2015, is less than one year, the weekly average yield on actually
traded United States Treasury securities adjusted to a constant maturity of one
year will be used.

“Trustee” means U.S. Bank National Association, until a successor replaces it in
accordance with the applicable provisions of this Indenture and thereafter means
the successor serving hereunder.

“Unrestricted Definitive Note” means a Definitive Note that does not bear and is
not required to bear the Private Placement Legend.

“Unrestricted Global Note” means a Global Note that does not bear and is not
required to bear the Private Placement Legend.

“Unrestricted Subsidiary” means any Subsidiary of Eldorado (other than Eldorado
Capital) that is designated by the Board of Directors of Eldorado as an
Unrestricted Subsidiary pursuant to a resolution of the Board of Directors, but
only to the extent that such Subsidiary:

(1) has no Indebtedness other than Non-Recourse Debt;

(2) is a Person with respect to which neither Eldorado nor any of its Restricted
Subsidiaries has any direct or indirect obligation (a) to subscribe for
additional Equity Interests or (b) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results; and

(3) such Subsidiary does not own Capital Stock or Indebtedness of or hold any
Lien on any Property of Eldorado or any Subsidiary of Eldorado that is not a
Subsidiary of the Subsidiary so designated.

“U.S. Person” means a U.S. Person as defined in Rule 902(k) promulgated under
the Securities Act.

“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

(1) the sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (b) the number of years (calculated to the nearest one-
twelfth) that will elapse between such date and the making of such payment; by

(2) the then outstanding principal amount of such Indebtedness.

“Wholly-Owned Restricted Subsidiary” of any specified Person means a Restricted
Subsidiary of such Person all of the outstanding Capital Stock or other
ownership interests of which (other than directors’ qualifying shares) will at
the time be owned by such Person or by one or more Wholly-Owned Restricted
Subsidiaries of such Person.

 

35



--------------------------------------------------------------------------------

Section 1.02 Other Definitions.

 

Term

   Defined in
Section

“Affiliate Transaction”

   4.11

“Asset Sale Offer”

   3.10

“Authentication Order”

   2.02

“Change of Control Offer”

   4.15

“Change of Control Payment”

   4.15

“Change of Control Payment Date”

   4.15

“Covenant Defeasance”

   8.03

“DTC”

   2.03

“Event of Default”

   6.01

“Event of Loss Offer”

   3.11

“Excess Loss Proceeds”

   3.11

“Excess Proceeds”

   4.10

“incur”

   4.09

“Legal Defeasance”

   8.02

“Offer Amount”

   3.10

“Offer Period”

   3.10

“Paying Agent”

   2.03

“Permitted Debt”

   4.09

“Payment Default”

   6.01

“Purchase Date”

   3.10

“Registrar”

   2.03

“Restricted Payments”

   4.07

Section 1.03 Rules of Construction.

Unless the context otherwise requires:

(1) a term has the meaning assigned to it;

(2) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(3) “or” is not exclusive;

(4) words in the singular include the plural, and in the plural include the
singular;

(5) “will” shall be interpreted to express a command;

(6) provisions apply to successive events and transactions; and

(7) references to sections of or rules under the Securities Act or the Exchange
Act will be deemed to include substitute, replacement of successor sections or
rules adopted by the SEC from time to time.

 

36



--------------------------------------------------------------------------------

ARTICLE 2

THE NOTES

Section 2.01 Form and Dating.

(a) General. The Notes and the Trustee’s certificate of authentication will be
substantially in the form of Exhibits A1 and A2 hereto. The Notes may have
notations, legends or endorsements required by law, stock exchange rule or
usage. Each Note will be dated the date of its authentication. The Notes shall
be in denominations of $2,000 and integral multiples of $1,000 in excess
thereof.

(b) The terms and provisions contained in the Notes will constitute, and are
hereby expressly made, a part of this Indenture and the Issuers, the Guarantors,
the Trustee and the Collateral Trustee, by their execution and delivery of this
Indenture, expressly agree to such terms and provisions and to be bound thereby.
However, to the extent any provision of any Note conflicts with the express
provisions of this Indenture, the provisions of this Indenture shall govern and
be controlling.

(c) Global Notes. Notes issued in global form will be substantially in the form
of Exhibits A1 or A2 hereto (including the Global Note Legend thereon and the
“Schedule of Exchanges of Interests in the Global Note” attached thereto). Notes
issued in definitive form will be substantially in the form of Exhibit A1 hereto
(but without the Global Note Legend thereon and without the “Schedule of
Exchanges of Interests in the Global Note” attached thereto). Each Global Note
will represent such of the outstanding Notes as will be specified therein and
each shall provide that it represents the aggregate principal amount of
outstanding Notes from time to time endorsed thereon and that the aggregate
principal amount of outstanding Notes represented thereby may from time to time
be reduced or increased, as appropriate, to reflect exchanges and redemptions.
Any endorsement of a Global Note to reflect the amount of any increase or
decrease in the aggregate principal amount of outstanding Notes represented
thereby will be made by the Trustee or the Custodian, at the direction of the
Trustee, in accordance with instructions given by the holder thereof as required
by Section 2.06 hereof.

(d) Temporary Global Notes. Notes offered and sold in reliance on Regulation S
will be issued initially in the form of the Regulation S Temporary Global Note,
which will be deposited on behalf of the purchasers of the Notes represented
thereby with the Trustee, at its Corporate Trust Office, as Custodian for the
Depositary, and registered in the name of the Depositary or the nominee of the
Depositary for the accounts of designated agents holding on behalf of Euroclear
or Clearstream, duly executed by the Issuers and authenticated by the Trustee as
hereinafter provided. The Restricted Period will be terminated upon the receipt
by the Trustee of:

(1) a written certificate from the Depositary, together with copies of
certificates from Euroclear and Clearstream certifying that they have received
certification of non-United States beneficial ownership of 100% of the aggregate
principal amount of the Regulation S Temporary Global Note (except to the extent
of any beneficial owners thereof who acquired an interest therein during the
Restricted Period pursuant to another exemption from registration under the
Securities Act and who will take delivery of a beneficial ownership interest in
a 144A Global Note or an IAI Global Note bearing a Private Placement Legend, all
as contemplated by Section 2.06(b) hereof); and

(2) an Officer’s Certificate from Eldorado.

Following the termination of the Restricted Period, beneficial interests in the
Regulation S Temporary Global Note will be exchanged for beneficial interests in
the Regulation S Permanent Global Note pursuant to the Applicable Procedures.
Simultaneously with the authentication of the Regulation S

 

37



--------------------------------------------------------------------------------

Permanent Global Note, the Trustee will cancel the Regulation S Temporary Global
Note. The aggregate principal amount of the Regulation S Temporary Global Note
and the Regulation S Permanent Global Note may from time to time be increased or
decreased by adjustments made on the records of the Trustee and the Depositary
or its nominee, as the case may be, in connection with transfers of interest as
hereinafter provided.

(3) Euroclear and Clearstream Procedures Applicable. The provisions of the
“Operating Procedures of the Euroclear System” and “Terms and Conditions
Governing Use of Euroclear” and the “General Terms and Conditions of Clearstream
Banking” and “Customer Handbook” of Clearstream will be applicable to transfers
of beneficial interests in the Regulation S Temporary Global Note and the
Regulation S Permanent Global Note that are held by Participants through
Euroclear or Clearstream.

Section 2.02 Execution and Authentication.

At least one Officer must sign the Notes for each Issuer by manual or facsimile
signature.

If an Officer whose signature is on a Note no longer holds that office at the
time a Note is authenticated, the Note will nevertheless be valid.

A Note will not be valid until authenticated by the manual signature of the
Trustee. The signature will be conclusive evidence that the Note has been
authenticated under this Indenture.

The Trustee will, upon receipt of a written order signed by an Officer of each
Issuer (an “Authentication Order”), authenticate Notes for original issue that
may be validly issued under this Indenture, including any Additional Notes. The
aggregate principal amount of Notes outstanding at any time may not exceed the
aggregate principal amount of Notes authorized for issuance by the Issuers
pursuant to one or more Authentication Orders, except as provided in
Section 2.07 hereof.

The Trustee may appoint an authenticating agent acceptable to the Issuers to
authenticate Notes. An authenticating agent may authenticate Notes whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of each Issuer.

Section 2.03 Registrar and Paying Agent.

The Issuers will maintain an office or agency where Notes may be presented for
registration of transfer or for exchange (“Registrar”) and an office or agency
where Notes may be presented for payment (“Paying Agent”). The Registrar will
keep a register of the Notes and of their transfer and exchange. The Issuers may
appoint one or more co-registrars and one or more additional paying agents. The
term “Registrar” includes any co-registrar and the term “Paying Agent” includes
any additional paying agent. The Issuers may change any Paying Agent or
Registrar without notice to any Holder. The Issuers will notify the Trustee in
writing of the name and address of any Agent not a party to this Indenture. If
the Issuers fail to appoint or maintain another entity as Registrar or Paying
Agent, the Trustee shall act as such. An Issuer or any of their respective
Subsidiaries may act as Paying Agent or Registrar.

The Issuers initially appoint The Depository Trust Company (“DTC”) to act as
Depositary with respect to the Global Notes.

The Issuers initially appoint the Trustee to act as the Registrar and Paying
Agent and to act as Custodian with respect to the Global Notes.

 

38



--------------------------------------------------------------------------------

Section 2.04 Paying Agent to Hold Money in Trust.

The Issuers will require each Paying Agent other than the Trustee to agree in
writing that the Paying Agent will hold in trust for the benefit of Holders or
the Trustee all money held by the Paying Agent for the payment of principal of,
premium on, if any, or interest, if any, on, the Notes, and will notify the
Trustee of any default by the Issuers in making any such payment. While any such
default continues, the Trustee may require a Paying Agent to pay all money held
by it to the Trustee. The Issuers at any time may require a Paying Agent to pay
all money held by it to the Trustee. Upon payment over to the Trustee, the
Paying Agent (if other than an Issuer or a Subsidiary) will have no further
liability for the money. If an Issuer or a Subsidiary acts as Paying Agent, it
will segregate and hold in a separate trust fund for the benefit of the Holders
all money held by it as Paying Agent. Upon any bankruptcy or reorganization
proceedings relating to the Issuers, the Trustee will serve as Paying Agent for
the Notes.

Section 2.05 Holder Lists.

The Trustee will preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of all Holders. If
the Trustee is not the Registrar, the Issuers will furnish to the Trustee at
least seven Business Days before each interest payment date and at such other
times as the Trustee may request in writing, a list in such form and as of such
date as the Trustee may reasonably require of the names and addresses of the
Holders of Notes.

Section 2.06 Transfer and Exchange.

(a) Transfer and Exchange of Global Notes. A Global Note may not be transferred
except as a whole by the Depositary to a nominee of the Depositary, by a nominee
of the Depositary to the Depositary or to another nominee of the Depositary, or
by the Depositary or any such nominee to a successor Depositary or a nominee of
such successor Depositary. All Global Notes will be exchanged by the Issuers for
Definitive Notes if:

(1) the Issuers deliver to the Trustee notice from the Depositary that it is
unwilling or unable to continue to act as Depositary or that it is no longer a
clearing agency registered under the Exchange Act and, in either case, a
successor Depositary is not appointed by the Issuers within 120 days after the
date of such notice from the Depositary;

(2) the Issuers in their sole discretion determine that the Global Notes (in
whole but not in part) should be exchanged for Definitive Notes and delivers a
written notice to such effect to the Trustee; provided that in no event shall
the Regulation S Temporary Global Note be exchanged by the Issuers for
Definitive Notes prior to (A) the expiration of the Restricted Period and
(B) the receipt by the Registrar of any certificates required pursuant to Rule
903(b)(3)(ii)(B) under the Securities Act; or

(3) there has occurred and is continuing a Default or Event of Default with
respect to the Notes and the Depositary or the Issuers specifically request such
exchange.

Upon the occurrence of either of the preceding events in (1) or (2) above,
Definitive Notes shall be issued in such names as the Depositary shall instruct
the Trustee. Global Notes also may be exchanged or replaced, in whole or in
part, as provided in Sections 2.07 and 2.10 hereof. Every Note authenticated and
delivered in exchange for, or in lieu of, a Global Note or any portion thereof,
pursuant to this Section 2.06 or Section 2.07 or 2.10 hereof, shall be
authenticated and delivered in the form of, and shall be, a Global Note. A
Global Note may not be exchanged for another Note other than as provided in this
Section 2.06(a), however, beneficial interests in a Global Note may be
transferred and exchanged as provided in Section 2.06(b) or (c) hereof.

 

39



--------------------------------------------------------------------------------

(b) Transfer and Exchange of Beneficial Interests in the Global Notes. The
transfer and exchange of beneficial interests in the Global Notes will be
effected through the Depositary, in accordance with the provisions of this
Indenture and the Applicable Procedures. Beneficial interests in the Restricted
Global Notes will be subject to restrictions on transfer comparable to those set
forth herein to the extent required by the Securities Act. Transfers of
beneficial interests in the Global Notes also will require compliance with
either subparagraph (1) or (2) below, as applicable, as well as one or more of
the other following subparagraphs, as applicable:

(1) Transfer of Beneficial Interests in the Same Global Note. Beneficial
interests in any Restricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in the same Restricted
Global Note in accordance with the transfer restrictions set forth in the
Private Placement Legend; provided, however, that prior to the expiration of the
Restricted Period, transfers of beneficial interests in the Regulation S
Temporary Global Note may not be made to a U.S. Person or for the account or
benefit of a U.S. Person (other than an Initial Purchaser). Beneficial interests
in any Unrestricted Global Note may be transferred to Persons who take delivery
thereof in the form of a beneficial interest in an Unrestricted Global Note. No
written orders or instructions shall be required to be delivered to the
Registrar to effect the transfers described in this Section 2.06(b)(1).

(2) All Other Transfers and Exchanges of Beneficial Interests in Global Notes.
In connection with all transfers and exchanges of beneficial interests that are
not subject to Section 2.06(b)(1) above, subject to Section 2.06(a), the
transferor of such beneficial interest must deliver to the Registrar either:

(A) both:

(i) a written order from a Participant or an Indirect Participant given to the
Depositary in accordance with the Applicable Procedures directing the Depositary
to credit or cause to be credited a beneficial interest in another Global Note
in an amount equal to the beneficial interest to be transferred or exchanged;
and

(ii) instructions given in accordance with the Applicable Procedures containing
information regarding the Participant account to be credited with such increase;
or

(B) both:

(i) a written order from a Participant or an Indirect Participant given to the
Depositary in accordance with the Applicable Procedures directing the Depositary
to cause to be issued a Definitive Note in an amount equal to the beneficial
interest to be transferred or exchanged; and

(ii) instructions given by the Depositary to the Registrar containing
information regarding the Person in whose name such Definitive Note shall be
registered to effect the transfer or exchange referred to in (1) above;

 

40



--------------------------------------------------------------------------------

provided that in no event shall Definitive Notes be issued upon the transfer or
exchange of beneficial interests in the Regulation S Temporary Global Note prior
to (A) the expiration of the Restricted Period and (B) the receipt by the
Registrar of any certificates required pursuant to Rule 903 under the Securities
Act.

(3) Transfer of Beneficial Interests to Another Restricted Global Note. A
beneficial interest in any Restricted Global Note may be transferred to a Person
who takes delivery thereof in the form of a beneficial interest in another
Restricted Global Note if the transfer complies with the requirements of
Section 2.06(b)(2) above and the Registrar receives the following:

(A) if the transferee will take delivery in the form of a beneficial interest in
the 144A Global Note, then the transferor must deliver a certificate in the form
of Exhibit B hereto, including the certifications in item (1) thereof;

(B) if the transferee will take delivery in the form of a beneficial interest in
the Regulation S Temporary Global Note or the Regulation S Permanent Global
Note, then the transferor must deliver a certificate in the form of Exhibit B
hereto, including the certifications in item (2) thereof; and

(4) Transfer and Exchange of Beneficial Interests in a Restricted Global Note
for Beneficial Interests in an Unrestricted Global Note. A beneficial interest
in any Restricted Global Note may be exchanged by any Holder thereof for a
beneficial interest in an Unrestricted Global Note or transferred to a Person
who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note if the exchange or transfer complies with the
requirements of Section 2.06(b)(2) above and the Registrar receives the
following:

(i) if the Holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global Note, a certificate from such Holder in the form of Exhibit
C hereto, including the certifications in item (1)(a) thereof; or

(ii) if the Holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note, a certificate from such Holder in the form of Exhibit B hereto, including
the certifications in item (4) thereof;

and, in each such case set forth in this Section 2.06(b)(4), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

If any such transfer is effected pursuant to this Section 2.06(b)(4) at a time
when an Unrestricted Global Note has not yet been issued, the Issuers shall
issue and, upon receipt of an Authentication Order in accordance with
Section 2.02 hereof, the Trustee shall authenticate one or more Unrestricted
Global Notes in an aggregate principal amount equal to the aggregate principal
amount of beneficial interests transferred pursuant to this Section 2.06(b)(4).

 

41



--------------------------------------------------------------------------------

Beneficial interests in an Unrestricted Global Note cannot be exchanged for, or
transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Note.

(c) Transfer or Exchange of Beneficial Interests for Definitive Notes.

(1) Beneficial Interests in Restricted Global Notes to Restricted Definitive
Notes. If any Holder of a beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Restricted Definitive Note, then, subject to Section 2.06(a),
upon receipt by the Registrar of the following documentation:

(A) if the Holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note,
a certificate from such Holder in the form of Exhibit C hereto, including the
certifications in item (2)(a) thereof;

(B) if such beneficial interest is being transferred to a QIB in accordance with
Rule 144A, a certificate to the effect set forth in Exhibit B hereto, including
the certifications in item (1) thereof;

(C) if such beneficial interest is being transferred to a Non-U.S. Person in an
offshore transaction in accordance with Rule 903 or Rule 904, a certificate to
the effect set forth in Exhibit B hereto, including the certifications in item
(2) thereof;

(D) if such beneficial interest is being transferred pursuant to an exemption
from the registration requirements of the Securities Act in accordance with Rule
144, a certificate to the effect set forth in Exhibit B hereto, including the
certifications in item (3)(a) thereof;

(E) if such beneficial interest is being transferred to the Issuers or any of
their Subsidiaries, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(b) thereof; or

(F) if such beneficial interest is being transferred pursuant to an effective
registration statement under the Securities Act, a certificate to the effect set
forth in Exhibit B hereto, including the certifications in item (3)(c) thereof,

the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to Section 2.06(g) hereof, and the
Issuers shall execute and the Trustee shall authenticate and deliver to the
Person designated in the instructions a Definitive Note in the appropriate
principal amount. Any Definitive Note issued in exchange for a beneficial
interest in a Restricted Global Note pursuant to this Section 2.06(c)(1) shall
be registered in such name or names and in such authorized denomination or
denominations as the Holder of such beneficial interest shall instruct the
Registrar through instructions from the Depositary and the Participant or
Indirect Participant. The Trustee shall deliver such Definitive Notes to the
Persons in whose names such Notes are so registered. Any Definitive Note issued
in exchange for a beneficial interest in a Restricted Global Note pursuant to
this Section 2.06(c)(1) shall bear the Private Placement Legend and shall be
subject to all restrictions on transfer contained therein.

(2) Beneficial Interests in Regulation S Temporary Global Note to Definitive
Notes. Notwithstanding Sections 2.06(c)(1)(A) and (C) hereof, a beneficial
interest in the Regulation S

 

42



--------------------------------------------------------------------------------

Temporary Global Note may not be exchanged for a Definitive Note or transferred
to a Person who takes delivery thereof in the form of a Definitive Note prior to
(A) the expiration of the Restricted Period and (B) the receipt by the Registrar
of any certificates required pursuant to Rule 903(b)(3)(ii)(B) under the
Securities Act, except in the case of a transfer pursuant to an exemption from
the registration requirements of the Securities Act other than Rule 903 or Rule
904.

(3) Beneficial Interests in Restricted Global Notes to Unrestricted Definitive
Notes. A Holder of a beneficial interest in a Restricted Global Note may
exchange such beneficial interest for an Unrestricted Definitive Note or may
transfer such beneficial interest to a Person who takes delivery thereof in the
form of an Unrestricted Definitive Note, subject to Section 2.06(a), only if the
Registrar receives the following:

(i) if the Holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for an Unrestricted Definitive
Note, a certificate from such Holder in the form of Exhibit C hereto, including
the certifications in item (1)(b) thereof; or

(ii) if the Holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of an Unrestricted Definitive Note, a certificate
from such Holder in the form of Exhibit B hereto, including the certifications
in item (4) thereof;

and, in each such case set forth in this Section 2.06(c)(3), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

Upon satisfaction of the conditions set forth in Section 2.06(b)(2) hereof and
this Section 2.06(c)(3), the Trustee will cause the aggregate principal amount
of the applicable Global Note to be reduced accordingly pursuant to
Section 2.06(g) hereof, and the Issuers will execute and the Trustee will
authenticate and deliver to the Person designated in the instructions a
Definitive Note in the appropriate principal amount. Any Definitive Note issued
in exchange for a beneficial interest pursuant to this Section 2.06(c)(3) will
be registered in such name or names and in such authorized denomination or
denominations as the Holder of such beneficial interest requests through
instructions to the Registrar from or through the Depositary and the Participant
or Indirect Participant.

(4) Beneficial Interests in Unrestricted Global Notes to Unrestricted Definitive
Notes. If any Holder of a beneficial interest in an Unrestricted Global Note
proposes to exchange such beneficial interest for a Definitive Note or to
transfer such beneficial interest to a Person who takes delivery thereof in the
form of a Definitive Note, then, subject to Section 2.06(a) and upon
satisfaction of the conditions set forth in Section 2.06(b)(2) hereof, the
Trustee will cause the aggregate principal amount of the applicable Global Note
to be reduced accordingly pursuant to Section 2.06(g) hereof, and the Issuers
will execute and the Trustee will authenticate and deliver to the Person
designated in the instructions a Definitive Note in the appropriate principal
amount. Any Definitive Note issued in exchange for a beneficial interest
pursuant to this Section 2.06(c)(4) will be registered in such name or names and
in such authorized denomination or

 

43



--------------------------------------------------------------------------------

denominations as the Holder of such beneficial interest requests through
instructions to the Registrar from or through the Depositary and the Participant
or Indirect Participant. The Trustee will deliver such Definitive Notes to the
Persons in whose names such Notes are so registered. Any Definitive Note issued
in exchange for a beneficial interest pursuant to this Section 2.06(c)(4) will
not bear the Private Placement Legend.

(d) Transfer and Exchange of Definitive Notes for Beneficial Interests.

(1) Restricted Definitive Notes to Beneficial Interests in Restricted Global
Notes. If any Holder of a Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note or to transfer such
Restricted Definitive Notes to a Person who takes delivery thereof in the form
of a beneficial interest in a Restricted Global Note, then, upon receipt by the
Registrar of the following documentation:

(A) if the Holder of such Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note, a certificate from
such Holder in the form of Exhibit C hereto, including the certifications in
item (2)(b) thereof;

(B) if such Restricted Definitive Note is being transferred to a QIB in
accordance with Rule 144A, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (1) thereof;

(C) if such Restricted Definitive Note is being transferred to a Non-U.S. Person
in an offshore transaction in accordance with Rule 903 or Rule 904, a
certificate to the effect set forth in Exhibit B hereto, including the
certifications in item (2) thereof;

(D) if such Restricted Definitive Note is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(a) thereof;

(E) if such Restricted Definitive Note is being transferred to Eldorado or any
of its Subsidiaries, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(b) thereof; or

(F) if such Restricted Definitive Note is being transferred pursuant to an
effective registration statement under the Securities Act, a certificate to the
effect set forth in Exhibit B hereto, including the certifications in item
(3)(c) thereof,

the Trustee will cancel the Restricted Definitive Note, increase or cause to be
increased the aggregate principal amount of, in the case of clause (A) above,
the appropriate Restricted Global Note, in the case of clause (B) above, the
144A Global Note, in the case of clause (C) above and the Regulation S Global
Note.

Upon satisfaction of the conditions of any of the subparagraphs in this
Section 2.06(d)(1), the Trustee will cancel the Definitive Notes and increase or
cause to be increased the aggregate principal amount of the applicable
Restricted Global Note.

(2) Restricted Definitive Notes to Beneficial Interests in Unrestricted Global
Notes. A Holder of a Restricted Definitive Note may exchange such Note for a
beneficial interest in an Unrestricted Global Note or transfer such Restricted
Definitive Note to a Person who takes delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note only if the Registrar
receives the following:

(i) if the Holder of such Definitive Notes proposes to exchange such Notes for a
beneficial interest in the Unrestricted Global Note, a certificate from such
Holder in the form of Exhibit C hereto, including the certifications in item
(1)(c) thereof; or

 

44



--------------------------------------------------------------------------------

(ii) if the Holder of such Definitive Notes proposes to transfer such Notes to a
Person who shall take delivery thereof in the form of a beneficial interest in
the Unrestricted Global Note, a certificate from such Holder in the form of
Exhibit B hereto, including the certifications in item (4) thereof;

and, in each such case set forth in this Section 2.06(d)(2), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

Upon satisfaction of the conditions of any of the subparagraphs in this
Section 2.06(d)(2), the Trustee will cancel the Definitive Notes and increase or
cause to be increased the aggregate principal amount of the Unrestricted Global
Note.

(3) Unrestricted Definitive Notes to Beneficial Interests in Unrestricted Global
Notes. A Holder of an Unrestricted Definitive Note may exchange such Note for a
beneficial interest in an Unrestricted Global Note or transfer such Definitive
Notes to a Person who takes delivery thereof in the form of a beneficial
interest in an Unrestricted Global Note at any time. Upon receipt of a request
for such an exchange or transfer, the Trustee will cancel the applicable
Unrestricted Definitive Note and increase or cause to be increased the aggregate
principal amount of one of the Unrestricted Global Notes.

If any such exchange or transfer from a Definitive Note to a beneficial interest
is effected pursuant to subparagraphs (2) or (3) above at a time when an
Unrestricted Global Note has not yet been issued, the Issuers will issue and,
upon receipt of an Authentication Order in accordance with Section 2.02 hereof,
the Trustee will authenticate one or more Unrestricted Global Notes in an
aggregate principal amount equal to the principal amount of Definitive Notes so
transferred.

(e) Transfer and Exchange of Definitive Notes for Definitive Notes. Upon request
by a Holder of Definitive Notes and such Holder’s compliance with the provisions
of this Section 2.06(e), the Registrar will register the transfer or exchange of
Definitive Notes. Prior to such registration of transfer or exchange, the
requesting Holder must present or surrender to the Registrar the Definitive
Notes duly endorsed or accompanied by a written instruction of transfer in form
satisfactory to the Registrar duly executed by such Holder or by its attorney,
duly authorized in writing. In addition, the requesting Holder must provide any
additional certifications, documents and information, as applicable, required
pursuant to the following provisions of this Section 2.06(e).

(1) Restricted Definitive Notes to Restricted Definitive Notes. Any Restricted
Definitive Note may be transferred to and registered in the name of Persons who
take delivery thereof in the form of a Restricted Definitive Note if the
Registrar receives the following:

(A) if the transfer will be made pursuant to Rule 144A, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications in item (1) thereof;

 

45



--------------------------------------------------------------------------------

(B) if the transfer will be made pursuant to Rule 903 or Rule 904, then the
transferor must deliver a certificate in the form of Exhibit B hereto, including
the certifications in item (2) thereof; and

(C) if the transfer will be made pursuant to any other exemption from the
registration requirements of the Securities Act, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications, certificates and Opinion of Counsel required by item
(3) thereof, if applicable.

(2) Restricted Definitive Notes to Unrestricted Definitive Notes. Any Restricted
Definitive Note may be exchanged by the Holder thereof for an Unrestricted
Definitive Note or transferred to a Person or Persons who take delivery thereof
in the form of an Unrestricted Definitive Note if the Registrar receives the
following:

(i) if the Holder of such Restricted Definitive Notes proposes to exchange such
Notes for an Unrestricted Definitive Note, a certificate from such Holder in the
form of Exhibit C hereto, including the certifications in item (1)(d) thereof;
or

(ii) if the Holder of such Restricted Definitive Notes proposes to transfer such
Notes to a Person who shall take delivery thereof in the form of an Unrestricted
Definitive Note, a certificate from such Holder in the form of Exhibit B hereto,
including the certifications in item (4) thereof;

and, in each such case set forth in this Section 2.06(e)(2), if the Registrar so
requests, an Opinion of Counsel in form reasonably acceptable to the Registrar
to the effect that such exchange or transfer is in compliance with the
Securities Act and that the restrictions on transfer contained herein and in the
Private Placement Legend are no longer required in order to maintain compliance
with the Securities Act.

(3) Unrestricted Definitive Notes to Unrestricted Definitive Notes. A Holder of
Unrestricted Definitive Notes may transfer such Notes to a Person who takes
delivery thereof in the form of an Unrestricted Definitive Note. Upon receipt of
a request to register such a transfer, the Registrar shall register the
Unrestricted Definitive Notes pursuant to the instructions from the Holder
thereof.

(f) Legends. The following legends will appear on the face of all Global Notes
and Definitive Notes issued under this Indenture unless specifically stated
otherwise in the applicable provisions of this Indenture.

 

46



--------------------------------------------------------------------------------

(1) Private Placement Legend.

(A) Except as permitted by subparagraph (B) below, each Global Note and each
Definitive Note (and all Notes issued in exchange therefor or substitution
thereof) shall bear the legend in substantially the following form:

“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE ISSUERS THAT: (A) SUCH SECURITY
MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (a) (i) INSIDE THE UNITED
STATES TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE
SECURITIES ACT, (ii) OUTSIDE THE UNITED STATES TO A FOREIGN PERSON IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (iii) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF APPLICABLE) OR (iv) IN
ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL ACCEPTABLE TO THE ISSUERS
IF THE ISSUERS SO REQUEST), (b) TO THE ISSUERS OR (3) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
JURISDICTION AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY PURCHASER OF THE SECURITY EVIDENCED HEREBY OF THE RESALE RESTRICTIONS
SET FORTH IN CLAUSE (A) ABOVE. NO REPRESENTATION CAN BE MADE AS TO THE
AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 FOR RESALE OF THE SECURITY
EVIDENCED HEREBY.”

(B) Notwithstanding the foregoing, any Global Note or Definitive Note issued
pursuant to subparagraphs (b)(4), (c)(3), (c)(4), (d)(2), (d)(3), (e)(2) or
(e)(3) of this Section 2.06 (and all Notes issued in exchange therefor or
substitution thereof) will not bear the Private Placement Legend.

(2) Global Note Legend. Each Global Note will bear a legend in substantially the
following form:

“THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (1) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06 OF THE INDENTURE, (2) THIS GLOBAL NOTE MAY BE EXCHANGED
IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE, (3) THIS
GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT TO SECTION
2.11 OF THE INDENTURE AND (4) THIS GLOBAL NOTE MAY BE TRANSFERRED TO A SUCCESSOR
DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE ISSUERS.

UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE
FORM, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE

 

47



--------------------------------------------------------------------------------

DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO
THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY
SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR
DEPOSITARY. UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (“DTC”),
TO THE ISSUERS OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT,
AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER
NAME AS MAY BE REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT
IS MADE TO CEDE & CO. OR SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.”

(3) Regulation S Temporary Global Note Legend. The Regulation S Temporary Global
Note will bear a Legend in substantially the following form:

“THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
ORIGINALLY EXEMPT FROM REGISTRATION UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE TRANSFERRED IN THE UNITED STATES
OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON EXCEPT PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
ALL APPLICABLE STATE SECURITIES LAWS. TERMS USED ABOVE HAVE THE MEANINGS GIVEN
TO THEM IN REGULATION S UNDER THE SECURITIES ACT.”

(g) Cancellation and/or Adjustment of Global Notes. At such time as all
beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note will be returned to or
retained and canceled by the Trustee in accordance with Section 2.11 hereof. At
any time prior to such cancellation, if any beneficial interest in a Global Note
is exchanged for or transferred to a Person who will take delivery thereof in
the form of a beneficial interest in another Global Note or for Definitive
Notes, the principal amount of Notes represented by such Global Note will be
reduced accordingly and an endorsement will be made on the Schedule of Exchanges
of Interests in such Global Note by the Trustee or by the Depositary at the
direction of the Trustee to reflect such reduction; and if the beneficial
interest is being exchanged for or transferred to a Person who will take
delivery thereof in the form of a beneficial interest in another Global Note,
such other Global Note will be increased accordingly and an endorsement will be
made on the Schedule of Exchanges of Interests in such Global Note by the
Trustee or by the Depositary at the direction of the Trustee to reflect such
increase.

(h) General Provisions Relating to Transfers and Exchanges.

(1) To permit registrations of transfers and exchanges, the Issuers and
Guarantors will execute and the Trustee will authenticate Global Notes, Note
Guarantees and Definitive Notes upon receipt of an Authentication Order in
accordance with Section 2.02 hereof or at the Registrar’s request.

(2) No service charge will be made to a Holder of a beneficial interest in a
Global Note or to a Holder of a Definitive Note for any registration of transfer
or exchange, but the Issuers may require payment of a sum sufficient to cover
any transfer tax or similar governmental charge payable in connection therewith
(other than any such transfer taxes or similar governmental charge payable upon
exchange or transfer pursuant to Sections 2.10, 3.06, 3.10, 3.11, 4.10, 4.15 and
9.04 hereof).

 

48



--------------------------------------------------------------------------------

(3) The Registrar will not be required to register the transfer of or exchange
of any Note selected for redemption in whole or in part, except the unredeemed
portion of any Note being redeemed in part.

(4) All Global Notes and Definitive Notes issued upon any registration of
transfer or exchange of Global Notes or Definitive Notes will be the valid
obligations of the Issuers and Guarantors, evidencing the same debt, and
entitled to the same benefits under this Indenture, as the Global Notes or
Definitive Notes surrendered upon such registration of transfer or exchange.

(5) Neither the Registrar nor the Issuers will be required:

(A) to issue, to register the transfer of or to exchange any Notes during a
period beginning at the opening of business 15 days before the day of any
selection of Notes for redemption under Section 3.02 hereof and ending at the
close of business on the day of selection;

(B) to register the transfer of or to exchange any Note selected for redemption
in whole or in part, except the unredeemed portion of any Note being redeemed in
part; or

(C) to register the transfer of or to exchange a Note between a record date and
the next succeeding interest payment date.

(6) Prior to due presentment for the registration of a transfer of any Note, the
Trustee, any Agent and the Issuers may deem and treat the Person in whose name
any Note is registered as the absolute owner of such Note for the purpose of
receiving payment of principal of and interest on such Notes and for all other
purposes, and none of the Trustee, any Agent or the Issuers shall be affected by
notice to the contrary.

(7) The Trustee will authenticate Global Notes and Definitive Notes in
accordance with the provisions of Section 2.02 hereof.

(8) All certifications, certificates and Opinions of Counsel required to be
submitted to the Registrar pursuant to this Section 2.06 to effect a
registration of transfer or exchange may be submitted by facsimile.

(9) Neither the Trustee nor the Registrar shall have any duty to monitor the
Issuers’ compliance with or have any responsibility with respect to the Issuers’
compliance with any federal or state securities laws in connection with
registrations of transfers and exchanges of the Notes. Neither the Trustee nor
the Registrar shall have any obligation or duty to monitor, determine or inquire
as to compliance with any restrictions on transfer imposed under this Indenture
or under applicable law with respect to any transfer of any interest in any
Notes (including any transfers between or among the Depositary’s participants or
beneficial owners of interests in any Global Note) other than to require
delivery of such certificates and other documentation, as is expressly required
by, and to do so if and when expressly required by, the terms of this Indenture
and to examine the same to determine substantial compliance as to form with the
express requirements hereof.

 

49



--------------------------------------------------------------------------------

Section 2.07 Replacement Notes.

If any mutilated Note is surrendered to the Trustee or the Issuers and the
Trustee receives evidence to its satisfaction of the destruction, loss or theft
of any Note, the Issuers will issue and the Trustee, upon receipt of an
Authentication Order, will authenticate a replacement Note if the Trustee’s
requirements are met. If required by the Trustee or the Issuers, an indemnity
bond must be supplied by the Holder that is sufficient in the judgment of the
Trustee and the Issuers to protect the Issuers, the Guarantors, the Trustee, any
Agent and any authenticating agent from any loss that any of them may suffer if
a Note is replaced. The Issuers may charge for their expenses in replacing a
Note.

Every replacement Note is an additional obligation of the Issuers and the
Guarantors and will be entitled to all of the benefits of this Indenture equally
and proportionately with all other Notes duly issued hereunder.

Section 2.08 Outstanding Notes.

The Notes outstanding at any time are all the Notes authenticated by the Trustee
except for those canceled by it, those delivered to it for cancellation, those
reductions in the interest in a Global Note effected by the Trustee in
accordance with the provisions hereof, and those described in this Section 2.08
as not outstanding. Except as set forth in Section 2.09 hereof, a Note does not
cease to be outstanding because the Issuers or an Affiliate of the Issuers holds
the Note; however, Notes held by an Issuer or a Subsidiary of an Issuer shall
not be deemed to be outstanding for purposes of Section 3.07(a) hereof.

If a Note is replaced pursuant to Section 2.07 hereof, it ceases to be
outstanding unless the Trustee receives proof satisfactory to it that the
replaced Note is held by a protected purchaser.

If the principal amount of any Note is considered paid under Section 4.01
hereof, it ceases to be outstanding and interest on it ceases to accrue.

If the Paying Agent (other than an Issuer, a Subsidiary or an Affiliate of any
thereof) holds, on a redemption date or maturity date, money sufficient to pay
Notes payable on that date, then on and after that date such Notes will be
deemed to be no longer outstanding and will cease to accrue interest.

Section 2.09 Treasury Notes.

In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, waiver or consent, Notes owned by the Issuers
or any Guarantor, or by any Person directly or indirectly controlling or
controlled by or under direct or indirect common control with the Issuers or any
Guarantor, will be considered as though not outstanding, except that for the
purposes of determining whether the Trustee will be protected in relying on any
such direction, waiver or consent, only Notes that the Trustee knows are so
owned will be so disregarded.

Section 2.10 Temporary Notes.

Until certificates representing Notes are ready for delivery, the Issuers may
prepare and the Trustee, upon receipt of an Authentication Order, will
authenticate temporary Notes. Temporary Notes will be substantially in the form
of certificated Notes but may have variations that the Issuers consider
appropriate for temporary Notes and as may be reasonably acceptable to the
Trustee. Without unreasonable delay, the Issuers will prepare and the Trustee
will authenticate definitive Notes in exchange for temporary Notes.

 

50



--------------------------------------------------------------------------------

Holders of temporary Notes will be entitled to all of the benefits of this
Indenture.

Section 2.11 Cancellation.

The Issuers at any time may deliver Notes to the Trustee for cancellation. The
Registrar and Paying Agent will forward to the Trustee any Notes surrendered to
them for registration of transfer, exchange or payment. The Trustee and no one
else will cancel all Notes surrendered for registration of transfer, exchange,
payment, replacement or cancellation and will dispose of canceled Notes in
accordance with its standard procedures (subject to the record retention
requirement of the Exchange Act). Certification of the cancellation of all
canceled Notes will be delivered to the Issuers upon request. The Issuers may
not issue new Notes to replace Notes that it has paid or that have been
delivered to the Trustee for cancellation.

Section 2.12 Defaulted Interest.

If either Issuer defaults in a payment of interest on the Notes, it will pay the
defaulted interest in any lawful manner plus, to the extent lawful, interest
payable on the defaulted interest, to the Persons who are Holders on a
subsequent special record date, in each case at the rate provided in the Notes
and in Section 4.01 hereof. The Issuers will notify the Trustee in writing of
the amount of defaulted interest proposed to be paid on each Note and the date
of the proposed payment. The Issuers will fix or cause to be fixed each such
special record date and payment date; provided that no such special record date
may be less than 10 days prior to the related payment date for such defaulted
interest. At least 15 days before the special record date, the Issuers (or, upon
the written request of the Issuers, the Trustee in the name and at the expense
of the Issuers) will mail or cause to be mailed to Holders a notice that states
the special record date, the related payment date and the amount of such
interest to be paid.

Section 2.13 CUSIP Numbers

The Issuers in issuing the Notes may use CUSIP, ISIN or other similar numbers,
if then generally in use, and thereafter with respect to such series, the
Trustee may use such numbers in any notice with respect to the Notes provided
that any such notice may state that no representation is made as to the
correctness of such numbers either as printed on the Notes or as contained in
any notice (including any notice of redemption or exchange) and that reliance
may be placed only on the other identification numbers printed on the Notes, and
any such notice or notice of redemption shall not be affected by any defect in
or omission of such numbers. The Issuers will promptly notify the Trustee in
writing of any change in the CUSIP, ISIN or other similar numbers.

ARTICLE 3

REDEMPTION AND PREPAYMENT

Section 3.01 Notices to Trustee.

If the Issuers elect to redeem Notes pursuant to the optional redemption
provisions of Section 3.07 hereof, it must furnish to the Trustee, at least 30
days but not more than 60 days before a redemption date, an Officer’s
Certificate setting forth:

 

  (1) the clause of this Indenture pursuant to which the redemption shall occur;

 

  (2) the redemption date;

 

  (3) the principal amount of Notes to be redeemed; and

 

51



--------------------------------------------------------------------------------

  (4) the redemption price (or manner of calculation if not then known).

If the redemption price is not known at the time such notice is to be given, the
actual redemption price, calculated as described in the terms of the Notes, will
be set forth in an Officer’s Certificate delivered to the Trustee no later than
two Business Days prior to the redemption date.

Section 3.02 Selection of Notes to Be Redeemed or Purchased.

If less than all of the Notes are to be redeemed or purchased in an offer to
purchase at any time, the Trustee will select Notes for redemption or purchase
on a pro rata basis (or, in the case of Notes issued in global form pursuant to
Article 2 hereof, based on a method that most nearly approximates a pro rata
selection as the Trustee deems fair and appropriate or by lot in any case
subject to the rules and procedures of the applicable Depositary) unless
otherwise required by law or applicable stock exchange or depositary
requirements.

In the event of partial redemption or purchase by lot, the particular Notes to
be redeemed or purchased will be selected, unless otherwise provided herein, not
less than 30 nor more than 60 days prior to the redemption or purchase date by
the Trustee from the outstanding Notes not previously called for redemption or
purchase.

The Trustee will promptly notify the Issuers in writing of the Notes selected
for redemption or purchase and, in the case of any Note selected for partial
redemption or purchase, the principal amount thereof to be redeemed or
purchased. Notes and portions of Notes selected will be in amounts of $2,000 or
whole multiples of $1,000 in excess thereof; except that if all of the Notes of
a Holder are to be redeemed or purchased, the entire outstanding amount of Notes
held by such Holder shall be redeemed or purchased. Except as provided in the
preceding sentence, provisions of this Indenture that apply to Notes called for
redemption or purchase also apply to portions of Notes called for redemption or
purchase.

Section 3.03 Notice of Redemption.

Subject to the provisions of Sections 3.10 hereof, at least 30 days but not more
than 60 days before a redemption date, the Issuers will mail or cause to be
mailed, by first class mail, a notice of redemption to each Holder whose Notes
are to be redeemed at its registered address, except that redemption notices may
be mailed more than 60 days prior to a redemption date if the notice is issued
in connection with a defeasance of the Notes or a satisfaction and discharge of
this Indenture pursuant to Articles 8 or 11 hereof.

The notice will identify the Notes to be redeemed and will state:

(1) the redemption date;

(2) the redemption price (or manner of calculation if not then known);

(3) if any Note is being redeemed in part, the portion of the principal amount
of such Note to be redeemed and that, after the redemption date upon surrender
of such Note, a new Note or Notes in principal amount equal to the unredeemed
portion will be issued upon cancellation of the original Note;

(4) the name and address of the Paying Agent;

 

52



--------------------------------------------------------------------------------

(5) that Notes called for redemption must be surrendered to the Paying Agent to
collect the redemption price;

(6) that, unless either Issuer defaults in making such redemption payment,
interest on Notes called for redemption ceases to accrue on and after the
redemption date;

(7) the paragraph of the Notes and/or Section of this Indenture pursuant to
which the Notes called for redemption are being redeemed; and

(8) that no representation is made as to the correctness or accuracy of the
CUSIP number, if any, listed in such notice or printed on the Notes.

At the Issuers’ request, the Trustee will give the notice of redemption in each
Issuer’s name and at its expense; provided, however, that the Issuers have
delivered to the Trustee, at least 45 days prior to the redemption date (unless
a shorter notice shall be satisfactory to the Trustee), an Officer’s Certificate
requesting that the Trustee give such notice and setting forth the information
to be stated in such notice as provided in the preceding paragraph along with a
copy of the redemption notice to be delivered to the Holders.

Section 3.04 Effect of Notice of Redemption.

Once notice of redemption is mailed in accordance with Section 3.03 hereof,
Notes called for redemption become irrevocably due and payable on the redemption
date at the redemption price. A notice of redemption may not be conditional.

Section 3.05 Deposit of Redemption or Purchase Price.

One Business Day prior to the redemption or purchase date, the Issuers will
deposit with the Trustee or with the Paying Agent money sufficient to pay the
redemption or purchase price of and accrued interest, if any, on all Notes to be
redeemed or purchased on that date. The Trustee or the Paying Agent will
promptly return to the Issuers any money deposited with the Trustee or the
Paying Agent by the Issuers in excess of the amounts necessary to pay the
redemption or purchase price of and accrued interest, if any, on all Notes to be
redeemed or purchased.

If the Issuers comply with the provisions of the preceding paragraph, on and
after the redemption or purchase date, interest will cease to accrue on the
Notes or the portions of Notes called for redemption or purchase. If a Note is
redeemed or purchased on or after an interest record date but on or prior to the
related interest payment date, then any accrued and unpaid interest shall be
paid to the Person in whose name such Note was registered at the close of
business on such record date. If any Note called for redemption or purchase is
not so paid upon surrender for redemption or purchase because of the failure of
the Issuers to comply with the preceding paragraph, interest shall be paid on
the unpaid principal, from the redemption or purchase date until such principal
is paid, and to the extent lawful on any interest not paid on such unpaid
principal, in each case at the rate provided in the Notes and in Section 4.01
hereof.

Section 3.06 Notes Redeemed or Purchased in Part.

Upon surrender of a Note that is redeemed or purchased in part, the Issuers will
issue and, upon receipt of an Authentication Order, the Trustee will
authenticate for the Holder at the expense of the Issuers a new Note equal in
principal amount to the unredeemed or unpurchased portion of the Note
surrendered.

 

53



--------------------------------------------------------------------------------

Section 3.07 Optional Redemption.

(a) At any time prior to June 15, 2014, the Issuers may on any one or more
occasions redeem up to 35% of the aggregate principal amount of Notes issued
under this Indenture, upon not less than 30 nor more than 60 days’ notice, at a
redemption price equal to 108.625% of the principal amount of the Notes
redeemed, plus accrued and unpaid interest, if any, to the date of redemption
(subject to the rights of Holders of Notes on the relevant record date to
receive interest on the relevant interest payment date) with the net cash
proceeds of an Equity Offering by Eldorado or a contribution to Eldorado’s
common equity capital made with the net cash proceeds of a concurrent Equity
Offering by Eldorado’s direct or indirect parent; provided that:

(1) at least 65% of the aggregate principal amount of Notes originally issued
under this Indenture (excluding Notes held by Eldorado and Eldorado’s
subsidiaries) remains outstanding immediately after the occurrence of such
redemption; and

(2) the redemption occurs within 45 days of the date of the closing of such
Equity Offering.

(b) In addition, not more than once during each twelve-month period ending on
June 15 of 2012, 2013 and 2014, the Issuers may redeem up to $18.0 million in
principal amount of the Notes in each such twelve-month period, upon not less
than 30 nor more than 60 days’ notice, at a redemption price equal to 103% of
the principal amount of the Notes redeemed, plus accrued and unpaid interest, if
any, to the date of redemption (subject to the rights of holders of Notes on the
relevant record date to receive interest on the relevant interest payment date).

(c) At any time prior to June 15, 2015, the Issuers, at their option, may on one
or more occasions redeem all or a part of the Notes, upon not less than 30 nor
more than 60 days’ prior notice, at a redemption price equal to 100% of the
principal amount of the Notes redeemed, plus the Applicable Premium as of, and
accrued and unpaid interest, if any, to date of redemption, subject to the
rights of Holders on the relevant record date to receive interest due on the
relevant payment date.

(d) Except pursuant to the three preceding paragraphs, the Notes will not be
redeemable at the Issuers’ option prior to June 15, 2015.

(e) On or after June 15, 2015, the Issuers may on any one or more occasions
redeem all or a part of the Notes upon not less than 30 nor more than 60 days’
notice, at the redemption prices (expressed as percentages of principal amount)
set forth below, plus accrued and unpaid interest, if any on the Notes redeemed,
to the applicable date of redemption, if redeemed during the twelve-month period
beginning on June 15 of the years indicated below (subject to the rights of
Holders of Notes on the relevant record date to receive interest due on the
relevant interest payment date):

 

Year

   Percentage  

2015

     104.313 % 

2016

     102.156 % 

2017 and thereafter

     100.000 % 

Unless the Issuers default in the payment of the redemption price, interest will
cease to accrue on the Notes or portions thereof called for redemption on the
applicable redemption date.

(f) Any redemption pursuant to this Section 3.07 shall be made pursuant to the
provisions of Sections 3.01 through 3.06 hereof.

 

54



--------------------------------------------------------------------------------

Section 3.08 Gaming Redemption

Each holder, by accepting a Note, shall be deemed to have agreed that, if any
Gaming Authority requires that a person who is a holder or the beneficial owner
of Notes be registered, licensed, qualified or found suitable under applicable
Gaming Laws, such Holder or beneficial owner, as the case may be, shall apply
for a license, qualification or a finding of suitability in accordance with such
Gaming Laws. If such Person fails to apply or become registered, licensed or
qualified or is found unsuitable, the Issuers shall have the right, at their
option:

(a) to require such Person to dispose of its Notes or beneficial interest
therein within 30 days of receipt of notice of the Issuers’ election or such
earlier date as may be requested or prescribed by such Gaming Authority; or

(b) to redeem such Notes, upon not less than 30 days’ notice (or such earlier
date as may be requested or prescribed by such Gaming Authority), at a
redemption price equal to;

(1) the lesser of:

(A) the Person’s cost for such Notes, plus accrued and unpaid interest, if any,
to the earlier of the date of redemption or the date of the finding of
unsuitability or failure to comply; and

(B) 100% of the principal amount thereof, plus accrued and unpaid interest, if
any, to the earlier of the date of redemption or the date of the finding of
unsuitability or failure to comply; or

(2) such other amount as may be required by applicable law or order of the
Gaming Authority.

(c) Eldorado shall notify the Trustee in writing of any such disqualified holder
status or redemption as soon as practicable. The Issuers shall not be
responsible for any costs or expenses any Holder or beneficial owner may incur
in connection with its registration, application for a license, qualification or
a finding of suitability, or any renewal or continuation of the foregoing or
compliance with any other requirement of a Gaming Authority. Those costs and
expenses will be the obligations of the Holder or beneficial owner, as
applicable.

Section 3.09 Mandatory Redemption.

The Issuers are not required to make mandatory redemption or sinking fund
payments with respect to the Notes.

Section 3.10 Offer to Purchase by Application of Excess Proceeds.

In the event that, pursuant to Section 4.10 hereof, the Issuers are required to
commence an offer to all Holders to purchase Notes (an “Asset Sale Offer”), it
will follow the procedures specified below.

The Asset Sale Offer shall be made to all Holders (with a copy to the Trustee)
and all Holders of other Parity Lien Debt containing provisions similar to those
set forth in this Indenture with respect to offers to purchase, prepay or redeem
with the proceeds of Asset Sales or Casualty Events. The Asset Sale Offer will
remain open for a period of at least 20 Business Days following its commencement
and not more than 30 Business Days, except to the extent that a longer period is
required by applicable law (the

 

55



--------------------------------------------------------------------------------

“Offer Period”). No later than three Business Days after the termination of the
Offer Period (the “Purchase Date”), the Issuers will apply all Excess Proceeds
(the “Offer Amount”) to the purchase of Notes and such other Parity Lien Debt
(on a pro rata basis based on the principal amount of Notes and such other
Parity Lien Debt surrendered, if applicable) or, if less than the Offer Amount
has been tendered, all Notes and other Parity Lien Debt tendered in response to
the Asset Sale Offer. Payment for any Notes so purchased will be made in the
same manner as interest payments are made.

If the Purchase Date is on or after an interest record date and on or before the
related interest payment date, any accrued and unpaid interest, if any, will be
paid to the Person in whose name a Note is registered at the close of business
on such record date, and no additional interest will be payable to Holders who
tender Notes pursuant to the Asset Sale Offer.

Upon the commencement of an Asset Sale Offer, the Issuers will send, by first
class mail, a notice to the Trustee and each of the Holders. The notice will
contain all instructions and materials necessary to enable such Holders to
tender Notes pursuant to the Asset Sale Offer. The notice, which will govern the
terms of the Asset Sale Offer, will state:

(1) that the Asset Sale Offer is being made pursuant to this Section 3.10 and
Section 4.10 hereof and the length of time the Asset Sale Offer will remain
open;

(2) the Offer Amount, the purchase price and the Purchase Date;

(3) that any Note not tendered or accepted for payment will continue to accrue
interest;

(4) that, unless the Issuers default in making such payment, any Note accepted
for payment pursuant to the Asset Sale Offer will cease to accrue interest after
the Purchase Date;

(5) that Holders electing to have a Note purchased pursuant to an Asset Sale
Offer may elect to have Notes purchased in denominations of $2,000 or an
integral multiple of $1,000 in excess thereof;

(6) that Holders electing to have Notes purchased pursuant to any Asset Sale
Offer will be required to surrender the Note, with the form entitled “Option of
Holder to Elect Purchase” attached to the Notes completed, or transfer by
book-entry transfer, to the Issuers, a Depositary, if appointed by the Issuers,
or a Paying Agent at the address specified in the notice at least three days
before the Purchase Date;

(7) that Holders will be entitled to withdraw their election if the Issuers, the
Depositary or the Paying Agent, as the case may be, receives, not later than the
expiration of the Offer Period, a telegram, telex, facsimile transmission or
letter setting forth the name of the Holder, the principal amount of the Note
the Holder delivered for purchase and a statement that such Holder is
withdrawing his election to have such Note purchased;

(8) that, if the aggregate principal amount of Notes and other Parity Lien Debt
surrendered by Holders thereof exceeds the Offer Amount, the Issuers will select
the Notes and other Parity Lien Debt to be purchased on a pro rata basis based
on the principal amount of Notes and such other Parity Lien Debt surrendered
(with such adjustments as may be deemed appropriate by the Issuers so that only
Notes in denominations of $2,000, or an integral multiple of $1,000 in excess
thereof, will be left outstanding); and

 

56



--------------------------------------------------------------------------------

(9) that Holders whose Notes were purchased only in part will be issued new
Notes equal in principal amount to the unpurchased portion of the Notes
surrendered (or transferred by book-entry transfer).

On or before the Purchase Date, Eldorado will, to the extent lawful, accept for
payment, on a pro rata basis to the extent necessary, the Offer Amount of Notes
or portions thereof tendered pursuant to the Asset Sale Offer, or if less than
the Offer Amount has been tendered, all Notes tendered, and will deliver or
cause to be delivered to the Trustee the Notes properly accepted together with
an Officer’s Certificate stating that such Notes or portions thereof were
accepted for payment by Eldorado in accordance with the terms of this
Section 3.10. Eldorado, the Depositary or the Paying Agent, as the case may be,
will promptly (but in any case not later than five days after the Purchase Date)
mail or deliver to each tendering Holder an amount equal to the purchase price
of the Notes tendered by such Holder and accepted by Eldorado for purchase, and
Eldorado will promptly issue a new Note, and the Trustee, upon written request
from the Issuers, will authenticate and mail or deliver (or cause to be
transferred by book entry) such new Note to such Holder, in a principal amount
equal to any unpurchased portion of the Note surrendered. Any Note not so
accepted shall be promptly mailed or delivered by Eldorado to the Holder
thereof. Eldorado will publicly announce the results of the Asset Sale Offer on
the Purchase Date.

Other than as specifically provided in this Section 3.10, any purchase pursuant
to this Section 3.10 shall be made pursuant to the provisions of Sections 3.01
through 3.06 hereof.

ARTICLE 4

COVENANTS

Section 4.01 Payment of Notes.

The Issuers will pay or cause to be paid the principal of, premium on, if any,
and interest, if any, on, the Notes on the dates and in the manner provided in
the Notes. Principal, premium, if any, and interest, if any, will be considered
paid on the date due if the Paying Agent, if other than Eldorado or a Subsidiary
thereof, holds as of 10:00 a.m. Eastern Time on the due date money deposited by
the Issuers in immediately available funds and designated for and sufficient to
pay all principal, premium, if any, and interest, if any, then due.

The Issuers will pay interest (including post-petition interest in any
proceeding under the Bankruptcy Code) on overdue principal at a rate that is
1% per annum higher than the then applicable interest rate on the Notes to the
extent lawful; it will pay interest (including post-petition interest in any
proceeding under the Bankruptcy Code) on overdue installments of interest, if
any (without regard to any applicable grace period), at the same rate to the
extent lawful. Interest will be computed on the basis of a 360-day year of
twelve 30-day months.

Section 4.02 Maintenance of Office or Agency.

The Issuers will maintain an office or agency (which may be an office of the
Trustee or an affiliate of the Trustee, Registrar or co-registrar) where Notes
may be surrendered for registration of transfer or for exchange and where
notices and demands to or upon the Issuers in respect of the Notes and this
Indenture may be served. The Issuers will give prompt written notice to the
Trustee of the location, and any change in the location, of such office or
agency. If at any time the Issuers fail to maintain any such required office or
agency or fails to furnish the Trustee with the address thereof, such
presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office of the Trustee.

 

57



--------------------------------------------------------------------------------

The Issuers may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided, however,
that no such designation or rescission will in any manner relieve the Issuers of
their obligation to maintain an office or agency for such purposes. The Issuers
will give prompt written notice to the Trustee of any such designation or
rescission and of any change in the location of any such other office or agency.

The Issuers hereby designate the Corporate Trust Office of the Trustee as one
such office or agency of the Issuers in accordance with Section 2.03 hereof.

Section 4.03 Reports.

So long as any Notes are outstanding, Eldorado will furnish to the Trustee:

(a) within 90 days after the end of each fiscal year, annual reports of Eldorado
containing the information that would have been required to be contained in an
Annual Report on Form 10-K under the Exchange Act if Eldorado had been a
reporting company under the Exchange Act, including (A) “Management’s Discussion
and Analysis of Financial Condition and Results of Operations”, (B) audited
financial statements prepared in accordance with GAAP and (C) a presentation of
EBITDA and Adjusted EBITDA of Eldorado and its Subsidiaries consistent with the
presentation thereof in the Offering Memorandum and derived from such financial
statements;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, quarterly reports of Eldorado containing the information that
would have been required to be contained in a Quarterly Report on Form 10-Q
under the Exchange Act if Eldorado had been a reporting company under the
Exchange Act, including (A) “Management’s Discussion and Analysis of Financial
Condition and Results of Operations,” (B) unaudited quarterly financial
statements prepared in accordance with GAAP and reviewed pursuant to Statement
on Auditing Standards No. 100 (or any successor provision) and (C) a
presentation of EBITDA and Adjusted EBITDA of Eldorado and its Subsidiaries
consistent with the presentation thereof in the Offering Memorandum and derived
from such financial statements; and

(c) within 5 business days after the occurrence of each event that would have
been required to be reported in a Current Report on Form 8-K under the Exchange
Act if Eldorado had been a reporting company under the Exchange Act, current
reports containing substantially all of the information that would have been
required to be contained in a Current Report on Form 8-K under the Exchange Act
if Eldorado had been a reporting company under the Exchange Act; provided,
however, that no such current report will be required to be furnished if
Eldorado determines in its good faith judgment that such event is not material
to noteholders or the business, assets, operations, financial positions or
prospects of Eldorado and its Restricted Subsidiaries, taken as a whole;

provided further, however, that all such reports (A) will not be required to
comply with Section 302 or Section 404 of the Sarbanes-Oxley Act of 2002, or
related Items 307 and 308 of Regulation S-K promulgated by the SEC, or
Item 10(e) of Regulation S-K (with respect to any non-GAAP financial measures
contained therein), (B) will not be required to contain the separate financial
information for Guarantors or Subsidiaries whose securities are pledged to
secure the Notes contemplated by Rule 3-10 or Rule 3-16 of Regulation S-X
promulgated by the SEC, (C) disclosure regarding executive compensation will
only be required to include a summary compensation table (including any equity
awards), a description of employment agreements with officers and a description
of any incentive plans and (D) will not be required to include exhibits that
would otherwise be required to be filed pursuant to Item 601 of Regulation S-K.

 

58



--------------------------------------------------------------------------------

So long as any Notes are outstanding, Eldorado will also:

(a) issue a press release to an internationally recognized wire service no fewer
than three business days prior to the first public disclosure of the annual and
quarterly reports required by clauses (a) and (b) of the first paragraph of this
Section 4.03 announcing the date on which such reports will become publicly
available and directing noteholders, prospective investors, broker-dealers and
securities analysts to contact the investor relations office of Eldorado to
obtain copies of such reports;

(b) within 10 business days after furnishing to the Trustee the annual and
quarterly reports required by clauses (a) and (b) of the first paragraph of this
Section 4.03, hold a conference call to discuss such reports and the results of
operations for the relevant reporting period;

(c) issue a press release to an internationally recognized wire service no fewer
than three business days prior to the date of the conference call required to be
held in accordance with the foregoing clause (b) of this Section 4.03,
announcing the time and date of such conference call and either including all
information necessary to access the call or directing noteholders, prospective
investors, broker-dealers and securities analysts to contact the appropriate
person at Eldorado to obtain such information; and

(d) maintain a website to which noteholders, prospective investors,
broker-dealers and securities analysts are given access and to which all of the
reports and press releases required by this Section 4.03 are posted.

In addition, Eldorado shall furnish to noteholders, prospective investors,
broker-dealers and securities analysts, upon their request, any information
required to be delivered pursuant to Rule 144A(d)(4) under the Securities Act so
long as the Notes are not freely transferable under the Securities Act.

Section 4.04 Compliance Certificate.

(a) The Issuers and each Guarantor shall deliver to the Trustee, within 90 days
after the end of each fiscal year, an Officer’s Certificate that need not comply
with Section 13.03 stating that a review of the activities of Eldorado and its
Subsidiaries during the preceding fiscal year has been made under the
supervision of the signing Officer with a view to determining whether the
Issuers have kept, observed, performed and fulfilled its obligations under this
Indenture and the Security Documents, and further stating, as to such Officer
signing such certificate, that to the best of his or her knowledge the Issuers
have kept, observed, performed and fulfilled each and every covenant contained
in this Indenture and the Security Documents and is not in default in the
performance or observance of any of the terms, provisions and conditions of this
Indenture or the Security Documents (or, if a Default or Event of Default has
occurred, describing all such Defaults or Events of Default of which he or she
may have knowledge and what action the Issuers are taking or proposes to take
with respect thereto) and that to the best of his or her knowledge no event has
occurred and remains in existence by reason of which payments on account of the
principal of, premium on, if any, or interest, if any, on, the Notes is
prohibited or if such event has occurred, a description of the event and what
action the Issuers are taking or proposes to take with respect thereto.

(b) So long as any of the Notes are outstanding, the Issuers will deliver to the
Trustee, forthwith upon any Officer becoming aware of any Default or Event of
Default, an Officer’s Certificate specifying such Default or Event of Default
and what action the Issuers are taking or propose to take with respect thereto.

 

59



--------------------------------------------------------------------------------

Section 4.05 Taxes.

Eldorado will pay, and will cause each of its Subsidiaries to pay, prior to
delinquency, all material taxes, assessments, and governmental levies except
such as are contested in good faith and by appropriate proceedings or where the
failure to effect such payment is not adverse in any material respect to the
Holders of the Notes.

Section 4.06 Stay, Extension and Usury Laws.

The Issuers and each of the Guarantors covenants (to the extent that it may
lawfully do so) that it will not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay, extension
or usury law wherever enacted, now or at any time hereafter in force, that may
affect the covenants or the performance of this Indenture; and the Issuers and
each of the Guarantors (to the extent that it may lawfully do so) hereby
expressly waives all benefit or advantage of any such law, and covenants that it
will not, by resort to any such law, hinder, delay or impede the execution of
any power herein granted to the Trustee, but will suffer and permit the
execution of every such power as though no such law has been enacted.

Section 4.07 Restricted Payments.

(a) Eldorado will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly:

(1) declare or pay any dividend or make any other payment or distribution on
account of Eldorado’s or any of its Restricted Subsidiaries’ Equity Interests
(including, without limitation, any payment in connection with any merger or
consolidation involving Eldorado or any of its Restricted Subsidiaries) or to
the direct or indirect holders of Eldorado’s or any of its Restricted
Subsidiaries’ Equity Interests in their capacity as such (other than dividends
or distributions payable in Equity Interests (other than Disqualified Stock) of
Eldorado and other than dividends or distributions payable to Eldorado or a
Restricted Subsidiary of Eldorado);

(2) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving
Eldorado or any Restricted Subsidiary) any Equity Interests of Eldorado or any
direct or indirect parent of Eldorado or the Restricted Subsidiary;

(3) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value any Indebtedness of an Issuer or any
Guarantor that is unsecured or that is contractually subordinated to the Notes
or to any Note Guarantee (excluding any intercompany Indebtedness between or
among Eldorado and any of its Restricted Subsidiaries), except a payment of
interest or principal at the Stated Maturity thereof or a purchase, repurchase,
or other acquisition of Indebtedness of an Issuer or any Guarantor that is
unsecured or subordinated in right of payment to the Notes or any Note Guarantee
made in contemplation of satisfying a sinking fund obligation, principal
installment or final maturity, in each case, due within one year of the date of
such purchase, redemption or other acquisition; or

(4) make any Restricted Investment,

(all such payments and other actions set forth in these clauses (1) through
(4) above being collectively referred to as “Restricted Payments”) unless, at
the time of and after giving effect to such Restricted Payment:

(1) no Default or Event of Default has occurred and is continuing or would occur
as a consequence of such Restricted Payment;

 

60



--------------------------------------------------------------------------------

(2) Eldorado would, at the time of such Restricted Payment and after giving pro
forma effect thereto as if such Restricted Payment had been made at the
beginning of the applicable four-quarter period, have been permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage
Ratio test set forth in Section 4.09(a) hereof; and

(3) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by Eldorado and its Restricted Subsidiaries since the
date of this Indenture (excluding Restricted Payments permitted by clauses (2),
(3), (4), (5), (6), (7), (8), (9), (10), (11) and (12) of paragraph (b) of this
Section 4.07), is less than the sum, without duplication, of:

(A) 50% of the Consolidated Net Income of Eldorado for the period (taken as one
accounting period) from the beginning of the fiscal quarter in which Notes are
initially issued to the end of Eldorado’s most recently ended fiscal quarter for
which internal financial statements are available at the time of such Restricted
Payment (or, if such Consolidated Net Income for such period is a deficit, less
100% of such deficit); plus

(B) 100% of the aggregate net cash proceeds received by Eldorado since the date
of this Indenture as a contribution to its equity capital or from the issue or
sale of Qualifying Equity Interests of Eldorado or from the issue or sale of
convertible or exchangeable Disqualified Stock of Eldorado or convertible or
exchangeable debt securities of Eldorado, in each case that have been converted
into or exchanged for Qualifying Equity Interests of Eldorado (other than
Qualifying Equity Interests and convertible or exchangeable Disqualified Stock
or debt securities sold to a Subsidiary of Eldorado); plus

(C) to the extent that any Restricted Investment that was made after the date of
this Indenture is (a) sold or otherwise cancelled, liquidated or repaid for
value, or Eldorado or a Restricted Subsidiary otherwise receives a dividend or
other distribution in respect thereof, or (b) made in an entity that
subsequently becomes a Restricted Subsidiary of Eldorado that is a Guarantor,
the amount of any such cash payment or the Fair Market Value of any such
Property so received in a transaction described in clause (a) and the Fair
Market Value of such Restricted Investment on the date that such entity is
designated as a Restricted Subsidiary; plus

(D) to the extent that any Unrestricted Subsidiary of Eldorado designated as
such after the date of this Indenture (other than the Eldorado Limited Liability
Company or the Silver Legacy Joint Venture) is redesignated as a Restricted
Subsidiary after the date of this Indenture, the Fair Market Value of Eldorado’s
Restricted Investment in such Subsidiary as of the date of such redesignation;
plus

(E) 100% of any dividends or distributions received in cash and 100% of the Fair
Market Value of any Property received in any such dividend or distribution by
Eldorado or a Restricted Subsidiary of Eldorado after the date of this Indenture
from an Unrestricted Subsidiary of Eldorado (other than the Eldorado Limited
Liability Company or the Silver Legacy Joint Venture), to the extent that such
dividends were not otherwise included in the Consolidated Net Income of Eldorado
for such period.

 

61



--------------------------------------------------------------------------------

(b) The provisions of Section 4.07(a) hereof will not prohibit:

(1) the payment of any dividend or the consummation of any irrevocable
repurchase, redemption, defeasance or other acquisition or retirement within
60 days after the date of declaration of the dividend or giving of the notice of
repurchase, redemption, defeasance or other acquisition or retirement, as the
case may be, if at the date of declaration or notice, the dividend or
repurchase, redemption, defeasance or other acquisition or retirement would have
complied with the provisions of this Indenture;

(2) the making of any Restricted Payment in exchange for, or out of or with the
net cash proceeds of the substantially concurrent sale (other than to a
Subsidiary of Eldorado) of, Equity Interests of Eldorado (other than
Disqualified Stock) or from the substantially concurrent contribution of equity
capital to Eldorado; provided that the amount of any such net cash proceeds that
are utilized for any such Restricted Payment will not be considered to be net
proceeds of Qualifying Equity Interests for purposes of Section 4.07(a)(3)(B)
and will not be considered to be net cash proceeds from an Equity Offering for
purposes of Section 3.07 of this Indenture;

(3) the payment of any dividend (or, in the case of any partnership or limited
liability company, any similar distribution) by a Restricted Subsidiary of
Eldorado to the holders of its Equity Interests on a pro rata basis;

(4) the repurchase, redemption, defeasance or other acquisition or retirement
for value of Indebtedness of an Issuer or any Guarantor that is unsecured or is
contractually subordinated to the Notes or to any Note Guarantee or any
Disqualified Stock of Eldorado or any Restricted Subsidiary thereof in exchange
for, or out of, with the net cash proceeds from a substantially concurrent
incurrence of Permitted Refinancing Indebtedness;

(5) the payment of amounts necessary to repurchase Indebtedness or Equity
Interests of Eldorado or any Restricted Subsidiary to the extent required by any
Gaming Authority having jurisdiction over Eldorado or any Restricted Subsidiary
in order to avoid the suspension, revocation or denial of a Gaming License by
that Gaming Authority; provided that, in the case of any such repurchase of
Equity Interests of Eldorado or any Restricted Subsidiary, if such efforts do
not jeopardize any Gaming License, Eldorado or any such Restricted Subsidiary
will have previously diligently attempted to find a suitable purchaser for such
Equity Interests and no suitable purchaser acceptable to the applicable Gaming
Authority was willing to purchase such Equity Interests within a time period
acceptable to such Gaming Authority;

(6) the repurchase of Equity Interests deemed to occur upon the exercise of
stock options to the extent such Equity Interests represent a portion of the
exercise price of those stock options;

(7) so long as no Default or Event of Default has occurred and is continuing,
the declaration and payment of regularly scheduled or accrued dividends to
holders of any class or series of Disqualified Stock of Eldorado or any
preferred stock of any Restricted Subsidiary of Eldorado issued on or after the
date of this Indenture in accordance with Section 4.09(a);

 

62



--------------------------------------------------------------------------------

(8) so long as no Event of Default has occurred and is continuing, the payment
of, or a distribution to permit the payment of, any amounts that otherwise would
have been payable under clause (8) of Section 4.11(b) hereof in an aggregate
amount not to exceed $600,000 per fiscal year;

(9) the repurchase, redemption or other acquisition or retirement for value of
any Indebtedness of an Issuer or any Guarantor that is unsecured or is
contractually subordinated to the Notes or to any Note Guarantee that is
required to be repurchased or redeemed pursuant to Sections 4.10 or 4.15 hereof;
provided that, prior to such repurchase, a redemption or other acquisition or
retirement for value, an Asset Sale Offer or Change of Control Offer shall have
been made and all Notes tendered by holders in such Change of Control Offer or
Asset Sale Offer, as applicable, have been repurchased;

(10) so long as Eldorado and Eldorado Holdco are each properly treated as a
partnership or disregarded entity for U.S. federal, state and local tax
purposes, payments from Eldorado to Eldorado Holdco, and from Eldorado Holdco to
equity owners of Eldorado Holdco, to enable such equity owners to pay the
relevant U.S. federal, state and local tax liability of such equity owners
attributable to Eldorado (and any Restricted Subsidiary that is treated as a
pass-through entity for U.S. federal, state and local tax purposes) for each
taxable year; provided, that the aggregate amount of such payments made by
Eldorado for each taxable year shall not exceed (i) the United States federal
taxable income of Eldorado (assuming Eldorado and such Restricted Subsidiary
together were one hypothetical taxpayer) for such taxable year, reduced (but not
below zero) by (to the extent not previously taken into account) any U.S.
federal taxable loss of Eldorado (or any such Restricted Subsidiary) for any
prior period multiplied by (ii) the maximum federal and state combined tax rate
for an individual residing in the state of New York; provided further, that the
computation of such tax liability shall take into account (i) the deductibility
of state and local income taxes for U.S. federal income tax purposes, computed
as if the equity owners’ only income were that allocated to such equity owners
by Eldorado Holdco and (ii) the highest statutory rate applicable to different
categories of income (e.g. tax-exempt income or long-term capital gains);

(11) any payments made, or the performance of any transactions, in each case, as
described in the Offering Memorandum under the heading “Use of Proceeds,” and
the repurchase, satisfaction and discharge, redemption or repayment of any of
Eldorado Notes (as defined in the Offering Memorandum) that are not purchased in
the Eldorado Tender Offer (as defined in the Offering Memorandum); and

(12) so long as no Default or Event of Default has occurred and is continuing,
other Restricted Payments in an aggregate amount not to exceed $15.0 million
since the date of this Indenture.

The amount of all Restricted Payments (other than cash) will be the Fair Market
Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by Eldorado or such Restricted Subsidiary,
as the case may be, pursuant to the Restricted Payment. The Fair Market Value of
any assets or securities that are required to be valued by this covenant will be
determined by the Board of Directors of Eldorado. The Board of Directors’
determination must be based upon an opinion or appraisal issued by an
accounting, appraisal or investment banking firm of national or regional
standing if the Fair Market Value exceeds $10.0 million.

 

63



--------------------------------------------------------------------------------

Section 4.08 Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries.

(a) Eldorado will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, create or permit to exist or become effective any
consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to:

(1) pay dividends or make any other distributions on its Capital Stock to
Eldorado or any of its Restricted Subsidiaries or with respect to any other
interest or participation in, or measured by, its profits, or pay any
indebtedness owed to Eldorado or any of its Restricted Subsidiaries;

(2) make loans or advances to Eldorado or any of its Restricted Subsidiaries; or

(3) sell, lease or transfer any of its properties or assets to Eldorado or any
of its Restricted Subsidiaries.

(b) The restrictions in Section 4.08(a) hereof will not apply to encumbrances or
restrictions existing under or by reason of:

(1) agreements in effect on the date of this Indenture and any amendments,
restatements, modifications, renewals, supplements, refundings, replacements or
refinancings of those agreements; provided that the amendments, restatements,
modifications, renewals, supplements, refundings, replacements or refinancings
are not materially more restrictive, taken as a whole, with respect to such
dividend and other payment restrictions than those contained in those agreements
on the date of this Indenture;

(2) this Indenture, the Notes and the Note Guarantees;

(3) agreements governing other Indebtedness permitted to be incurred under
Section 4.09 hereof and any amendments, restatements, modifications, renewals,
supplements, refundings, replacements or refinancings of those agreements;
provided that the restrictions therein are not materially more restrictive,
taken as a whole, than those contained in this Indenture, the Notes and the Note
Guarantees;

(4) applicable law, rule, regulation or order, including without limitation
restrictions imposed by Gaming Authorities;

(5) any instrument governing Indebtedness or Capital Stock of a Person acquired
by Eldorado or any of its Restricted Subsidiaries as in effect at the time of
such acquisition (except to the extent such Indebtedness or Capital Stock was
incurred in connection with or in contemplation of such acquisition), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person, or the property or assets of the
Person, so acquired; provided that, in the case of Indebtedness, such
Indebtedness was permitted by the terms of this Indenture to be incurred;

(6) customary non-assignment provisions in contracts and licenses entered into
in the ordinary course of business;

(7) purchase money obligations for property acquired in the ordinary course of
business and Capital Lease Obligations that impose restrictions on the property
purchased or leased of the nature described in Section 4.08(a)(3) hereof;

 

64



--------------------------------------------------------------------------------

(8) any agreement for the sale or other disposition of a Restricted Subsidiary
that restricts distributions by that Restricted Subsidiary pending its sale or
other disposition;

(9) Permitted Refinancing Indebtedness; provided that the restrictions contained
in the agreements governing such Permitted Refinancing Indebtedness are not
materially more restrictive, taken as a whole, than those contained in the
agreements governing the Indebtedness being refinanced;

(10) Liens permitted to be incurred under the provisions of Section 4.12 hereof
that limit the right of the debtor to dispose of the assets subject to such
Liens; and

(11) provisions limiting the disposition or distribution of assets or property
in joint venture agreements, asset sale agreements, sale-leaseback agreements,
stock sale agreements and other similar agreements (including agreements entered
into in connection with a Restricted Investment) entered into with the approval
of Eldorado’s Board of Directors, which limitation is applicable only to the
assets that are the subject of such agreements.

Section 4.09 Incurrence of Indebtedness and Issuance of Preferred Stock.

(a) Eldorado will not, and will not permit any of its Restricted Subsidiaries to
directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise, with respect to
(collectively, “incur”) any Indebtedness (including Acquired Debt), and Eldorado
will not issue any Disqualified Stock and will not permit any of its Restricted
Subsidiaries to issue any shares of preferred stock; provided, however, that
Eldorado (or Eldorado and Eldorado Capital, as co-issuers) may incur
Indebtedness (including Acquired Debt) or issue Disqualified Stock, and the
Guarantors may incur Indebtedness (including Acquired Debt) or issue preferred
stock, if the Fixed Charge Coverage Ratio for Eldorado’s most recently ended
four full fiscal quarters for which internal financial statements are available
immediately preceding the date on which such additional Indebtedness is incurred
or such Disqualified Stock or such preferred stock is issued, as the case may
be, would have been at least 2.0 to 1.0, determined on a pro forma basis
(including a pro forma application of the net proceeds therefrom), as if the
additional Indebtedness had been incurred or the Disqualified Stock or the
preferred stock had been issued, as the case may be, at the beginning of such
four quarter period.

(b) The provisions of Section 4.09(a) hereof will not prohibit the incurrence of
any of the following items of Indebtedness (collectively, “Permitted Debt”):

(1) the incurrence by Eldorado of additional Indebtedness and letters of credit
under Credit Facilities in an aggregate principal amount at any one time
outstanding under this clause (1) (with letters of credit being deemed to have a
principal amount equal to the maximum potential liability of Eldorado and its
Restricted Subsidiaries thereunder) not to exceed $30.0 million; less the
aggregate amount of all Net Proceeds of Asset Sales and Casualty Event Proceeds
applied by Eldorado or any of its Restricted Subsidiaries since the date of this
Indenture to repay any term Indebtedness under a Credit Facility incurred under
this clause (1) or to repay any revolving credit Indebtedness under a Credit
Facility incurred under this clause (1) and effect a corresponding commitment
reduction thereunder pursuant to Section 4.10 hereof; provided that in no event
shall the aggregate principal amount of Indebtedness permitted to be incurred
pursuant to this clause (1), or the aggregate principal amount of such
commitments, be required to be reduced to less than $5.0 million;

(2) the incurrence by Eldorado and its Restricted Subsidiaries of the Existing
Indebtedness;

 

65



--------------------------------------------------------------------------------

(3) the incurrence by the Issuers and the Guarantors of Indebtedness represented
by the Notes and the related Note Guarantees to be issued on the date of this
indenture;

(4) the incurrence by Eldorado or any of its Restricted Subsidiaries of
Indebtedness represented by Capital Lease Obligations, mortgage financings or
purchase money obligations, in each case, incurred for the purpose of financing
all or any part of the purchase price or cost of design, construction,
installation or improvement of property, plant or equipment used in the business
of Eldorado or any of its Restricted Subsidiaries, in an aggregate principal
amount, including all Permitted Refinancing Indebtedness incurred to renew,
refund, refinance, replace, defease or discharge any Indebtedness incurred
pursuant to this clause (4) not to exceed $5.0 million at any time outstanding;

(5) the incurrence by Eldorado or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to renew, refund, refinance, replace, defease or discharge any
Indebtedness (other than intercompany Indebtedness) that was permitted by this
Indenture to be incurred under Section 4.09(a) hereof or clauses (2), (3) or
(5) of this Section 4.09(b); provided that this clause (5) shall not permit the
incurrence of Permitted Refinancing Indebtedness in exchange for, or the net
proceeds of which are used to renew, refund, refinance, replace, defease or
discharge (a) any Eldorado Notes (as defined in the Offering Memorandum) or
(b) any Shreveport Notes (as defined in the Offering Memorandum);

(6) the incurrence by Eldorado or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among Eldorado and any of its Restricted
Subsidiaries; provided, however, that:

(A) if an Issuer or any Guarantor is the obligor on such Indebtedness and the
payee is not an Issuer or a Guarantor, such Indebtedness must be unsecured and
expressly subordinated to the prior payment in full in cash of all Obligations
then due with respect to the Notes, in the case of an Issuer, or the Note
Guarantee, in the case of a Guarantor; and

(B) (i) any subsequent issuance or transfer of Equity Interests that results in
any such Indebtedness being held by a Person other than Eldorado or a Restricted
Subsidiary of Eldorado and (ii) any sale or other transfer of any such
Indebtedness to a Person that is not either Eldorado or a Restricted Subsidiary
of Eldorado, will be deemed, in each case, to constitute an incurrence of such
Indebtedness by Eldorado or such Restricted Subsidiary, as the case may be, that
was not permitted by this clause (6);

(7) the issuance by any of Eldorado’s Restricted Subsidiaries to Eldorado or to
any of its Restricted Subsidiaries of shares of preferred stock; provided,
however, that:

(A) any subsequent issuance or transfer of Equity Interests that results in any
such preferred stock being held by a Person other than Eldorado or a Restricted
Subsidiary of Eldorado; and

(B) (any sale or other transfer of any such preferred stock to a Person that is
not either Eldorado or a Restricted Subsidiary of Eldorado, will be deemed, in
each case, to constitute an issuance of such preferred stock by such Restricted
Subsidiary that was not permitted by this clause (7);

 

66



--------------------------------------------------------------------------------

(8) the incurrence by Eldorado or any of its Restricted Subsidiaries of Hedging
Obligations in the ordinary course of business;

(9) the guarantee by an Issuer or any of the Guarantors of Indebtedness of
Eldorado or a Restricted Subsidiary of Eldorado to the extent that the
guaranteed Indebtedness was permitted to be incurred by another provision of
this covenant; provided that if the Indebtedness being guaranteed is
subordinated to or pari passu with the Notes, then the Guarantee must be
subordinated or pari passu, as applicable, to the same extent as the
Indebtedness guaranteed;

(10) the incurrence by Eldorado or any of the Guarantors of Indebtedness in
respect of workers’ compensation claims, self-insurance obligations, bankers’
acceptances, performance and surety bonds in the ordinary course of business;

(11) the incurrence by Eldorado or any of the Guarantors of Indebtedness arising
from the honoring by a bank or other financial institution of a check, draft or
similar instrument inadvertently drawn against insufficient funds, so long as
such Indebtedness is covered within five business days; and

(12) the incurrence by Eldorado or any of its Restricted Subsidiaries of
Indebtedness in an aggregate principal amount (or accreted value, as applicable)
at any time outstanding, including all Permitted Refinancing Indebtedness
incurred to renew, refund, refinance, replace, defease or discharge any
Indebtedness incurred pursuant to this clause (12) not to exceed $10.0 million.

Eldorado will not incur, and will not permit Eldorado Capital or any Guarantor
to incur, any Indebtedness (including Permitted Debt) that is contractually
subordinated in right of payment to any other Indebtedness of Eldorado, Eldorado
Capital or such Guarantor unless such Indebtedness is also contractually
subordinated in right of payment to the Notes and the applicable Note Guarantee
on substantially identical terms; provided, however, that no Indebtedness will
be deemed to be contractually subordinated in right of payment to any other
Indebtedness solely by virtue of being unsecured or by virtue of being secured
on a junior priority basis.

For purposes of determining compliance with this Section 4.09, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Permitted Debt described in clauses (1) through (12) above, or is entitled to be
incurred pursuant to Section 4.09(a) hereof, Eldorado will be permitted to
classify such item of Indebtedness on the date of its incurrence, or later
reclassify all or a portion of such item of Indebtedness, in any manner that
complies with this Section 4.09. Indebtedness under Credit Facilities
outstanding on the date on which Notes are first issued and authenticated under
this Indenture will initially be deemed to have been incurred on such date in
reliance on the exception provided by clause (1) of the definition of Permitted
Debt. The accrual of interest or preferred stock dividends, the accretion or
amortization of original issue discount, the payment of interest on, or fees
with respect to, any Indebtedness in the form of additional Indebtedness with
the same terms, the reclassification of preferred stock as Indebtedness due to a
change in accounting principles and the payment of dividends on preferred stock
or Disqualified Stock in the form of additional shares of the same class of
preferred stock or Disqualified Stock will not be deemed to be an incurrence of
Indebtedness or an issuance of preferred stock or Disqualified Stock for
purposes of this Section 4.09; provided, in each such case, that the amount of
any such accrual, accretion or payment shall be included in Fixed Charges of
Eldorado as accrued. For purposes of determining compliance with any U.S.
dollar-denominated restriction on the incurrence of Indebtedness, the U.S.
dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall be utilized, calculated based on the relevant currency exchange
rate in effect on the date such Indebtedness was incurred. Notwithstanding any
other

 

67



--------------------------------------------------------------------------------

provision of this Section 4.09, the maximum amount of Indebtedness that Eldorado
or any Restricted Subsidiary may incur pursuant to this Section 4.09 shall not
be deemed to be exceeded solely as a result of fluctuations in exchange rates or
currency values.

The amount of any Indebtedness outstanding as of any date will be:

(1) the accreted value of the Indebtedness determined on a constant yield to
maturity basis over time, in the case of any Indebtedness issued with original
issue discount;

(2) the principal amount of the Indebtedness, in the case of any other
Indebtedness;

(3) in the case of a Guarantee of Indebtedness, the maximum amount of the
Indebtedness guaranteed under such Guarantee; and

(4) in respect of Indebtedness of another Person secured by a Lien on the assets
of the specified Person, the lesser of:

(A) the Fair Market Value of such assets subject to such Lien at the date of
determination; and

(B) the amount of the Indebtedness of the other Person secured by such Lien.

In addition, for the purposes of calculating the amount of Priority Lien Debt
outstanding under Section 4.09(b)(1), all Hedging Obligations will be valued at
zero.

Section 4.10 Asset Sales and Casualty Events.

(a) Eldorado will not, and will not permit any of its Restricted Subsidiaries
to, consummate an Asset Sale unless:

(1) Eldorado (or the Restricted Subsidiary, as the case may be) receives
consideration at the time of the Asset Sale at least equal to the Fair Market
Value (measured as of the date of the definitive agreement with respect to such
Asset Sale) of the assets or Equity Interests issued or sold or otherwise
disposed of; and

(2) at least 75% of the consideration received in the Asset Sale by Eldorado or
such Restricted Subsidiary is in the form of cash or Cash Equivalents. For
purposes of this provision, each of the following will be deemed to be cash:

(A) any liabilities, as shown on Eldorado’s most recent consolidated balance
sheet, of Eldorado or any Restricted Subsidiary (other than contingent
liabilities and liabilities that are by their terms subordinated to the Notes or
any Note Guarantee) that are assumed by the transferee of any such assets
pursuant to a customary novation or indemnity agreement that releases Eldorado
or such Restricted Subsidiary from, or indemnifies against, further liability;

(B) any securities, Notes or other obligations received by Eldorado or any such
Restricted Subsidiary from such transferee that are contemporaneously, subject
to ordinary settlement periods, converted by Eldorado or such Restricted
Subsidiary into cash, to the extent of the cash received in that conversion; and

 

68



--------------------------------------------------------------------------------

(C) any stock or assets of the kind referred to in clauses (4), (5) or (6) of
Section 4.10(b).

(b) Within 360 days after the receipt of any Net Proceeds from an Asset Sale or
any Casualty Event Proceeds, Eldorado (or the applicable Restricted Subsidiary,
as the case may be) may apply such Net Proceeds and Casualty Event Proceeds, as
applicable:

(1) to repay Priority Lien Debt and, if the Indebtedness repaid is revolving
credit Indebtedness, to correspondingly reduce commitments with respect thereto
to the extent required by Section 4.09 hereof;

(2) to repay Parity Lien Debt, so long as Eldorado shall make an offer to use at
least a pro rata portion (based on the aggregate principal amounts of
outstanding Notes and such other Parity Lien Debt) of such Net Proceeds to
repurchase Notes at a price no less than par, plus accrued and unpaid interest,
if any, to the applicable date of repurchase (subject to the rights of holders
of Notes on the relevant record date to receive interest on the relevant
interest payment date);

(3) to repay Indebtedness secured by a Permitted Prior Lien on any Collateral
that was sold in such Asset Sale or was the subject of such Casualty Event;

(4) to acquire all or substantially all of the assets of, or any Capital Stock
of, another Permitted Business, if, after giving effect to any such acquisition
of Capital Stock, the Permitted Business is or becomes a Restricted Subsidiary
of Eldorado;

(5) to make a capital expenditure;

(6) to acquire other assets that are used or useful in a Permitted Business; or

(7) any combination of clauses (1) through (6) of this Section 4.10(b);

provided, however, that if Eldorado or any Restricted Subsidiary contractually
commits within such 360-day period to apply the Net Proceeds within 180 days of
entering into such contractual commitment in accordance with any of clauses (4)
through (6) of this Section 4.10(b), and such Net Proceeds are subsequently
applied as contemplated by such contractual commitment, then the requirement for
the application of Net Proceeds set forth in this paragraph shall be considered
satisfied.

(c) In addition, Eldorado or the applicable Restricted Subsidiary, as the case
may be, will take all necessary action to promptly grant to the Collateral
Trustee, on behalf of the holders of Parity Lien Obligations, a junior priority
perfected security interest, subject to any Permitted Liens, on such property or
assets acquired or constructed with the Net Proceeds of any Asset Sale on the
terms set forth in, and to the extent required by, this Indenture and the
Security Documents.

(d) Pending the final application of any Net Proceeds, Eldorado (or the
applicable Restricted Subsidiary) may temporarily reduce revolving credit
borrowings or otherwise invest the Net Proceeds from Asset Sales or Casualty
Event Proceeds, as applicable, in any manner that is not prohibited by this
Indenture and the Security Documents.

(e) Any Net Proceeds from Asset Sales or Casualty Event Proceeds that are not
applied or invested as provided in Section 4.10(b) will constitute “Excess
Proceeds.” Within fifteen Business Days after the aggregate amount of Excess
Proceeds exceeds $10.0 million, the Issuers will make an offer (an

 

69



--------------------------------------------------------------------------------

“Asset Sale Offer”) to all holders of Notes and all holders of other Parity Lien
Debt containing provisions similar to those set forth in this Indenture with
respect to offers to purchase, prepay or redeem with the proceeds of sales of
assets or casualty events to purchase, prepay or redeem the maximum principal
amount of Notes and such other Parity Lien Debt (plus all accrued interest on
the Indebtedness and the amount of all fees and expenses, including premiums,
incurred in connection therewith) that may be purchased, prepaid or redeemed out
of the Excess Proceeds. The offer price in any Asset Sale Offer will be equal to
100% of the principal amount, plus accrued and unpaid interest, if any, to the
date of purchase, prepayment or redemption, subject to the rights of holders of
Notes on the relevant record date to receive interest due on the relevant
interest payment date, and will be payable in cash. If any Excess Proceeds
remain after consummation of an Asset Sale Offer, Eldorado may use those Excess
Proceeds for any purpose not otherwise prohibited by this Indenture. If the
aggregate principal amount of Notes and other Parity Lien Debt tendered into (or
required to be prepaid or redeemed in connection with) such Asset Sale Offer
exceeds the amount of Excess Proceeds, the Notes trustee will select the Notes
and such other Parity Lien Debt to be purchased on a pro rata basis, based on
the amounts tendered or required to be prepaid or redeemed (with such
adjustments as may be deemed appropriate by Eldorado so that only Notes in
denominations of $2,000, or an integral multiple of $1,000 in excess thereof,
will be left outstanding). Upon completion of each Asset Sale Offer, the amount
of Excess Proceeds will be reset at zero.

(f) The Issuers will comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent those laws and regulations are applicable in connection with each
repurchase of Notes pursuant to a Change of Control Offer or an Asset Sale
Offer. To the extent that the provisions of any securities laws or regulations
conflict with the provisions of Sections 4.10 of 4.15 hereof, the Issuers will
comply with the applicable securities laws and regulations and will not be
deemed to have breached its obligations under Sections 4.10 or 4.15 by virtue of
such compliance.

Section 4.11 Transactions with Affiliates.

(a) Eldorado will not, and will not permit any of its Restricted Subsidiaries
to, make any payment to or sell, lease, transfer or otherwise dispose of any of
its properties or assets to, or purchase any property or assets from, or enter
into or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of Eldorado
(each, an “Affiliate Transaction”) involving aggregate payments or consideration
in excess of $500,000 unless:

(1) the Affiliate Transaction is on terms that are no less favorable to Eldorado
or the relevant Restricted Subsidiary than those that would have been obtained
in a comparable transaction by Eldorado or such Restricted Subsidiary with an
unrelated Person; and

(2) Eldorado delivers to the Trustee:

(A) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $2.0 million, a
resolution of the Board of Directors of Eldorado set forth in an Officer’s
Certificate certifying that such Affiliate Transaction complies with clause
(1) of this Section 4.11(a) and that such Affiliate Transaction has been
approved by a majority of the disinterested members of the Board of Directors of
Eldorado; and

(B) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $10.0 million, an
opinion as to the fairness to Eldorado or such Subsidiary of such Affiliate
Transaction from a financial point of view issued by an accounting, appraisal or
investment banking firm of national or regional standing.

 

70



--------------------------------------------------------------------------------

(b) The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of Section 4.11(a) hereof:

(1) any employment agreement, employee benefit plan, officer or director
indemnification agreement or any similar arrangement entered into by Eldorado or
any of its Restricted Subsidiaries in the ordinary course of business and
payments pursuant thereto;

(2) transactions between or among Eldorado and/or its Restricted Subsidiaries;

(3) transactions with a Person (other than an Unrestricted Subsidiary of
Eldorado) that is an Affiliate of Eldorado solely because Eldorado owns,
directly or through a Restricted Subsidiary, an Equity Interest in, or controls,
such Person;

(4) payment of reasonable and customary fees and reimbursements of expenses
(pursuant to indemnity arrangements or otherwise) of officers, directors,
employees or consultants of Eldorado or any of its Restricted Subsidiaries;

(5) any issuance of Equity Interests (other than Disqualified Stock) of Eldorado
to Affiliates of Eldorado;

(6) Restricted Payments that do not violate Section 4.07 hereof;

(7) loans or advances to employees in the ordinary course of business not to
exceed $500,000 in the aggregate at any one time outstanding;

(8) so long as no Event of Default has occurred and is continuing, any payment
of any amounts due under the terms of Management Agreement described in the
Offering Memorandum under the heading “Certain Relationships and Related Party
Transactions” (as such agreement may be amended from time to time so long as
such agreement, as amended, is not materially less favorable taken as a whole to
Eldorado compared to such agreement as in existence on the date of this
Indenture), in an aggregate amount not to exceed $600,000 per fiscal year; and;

(9) any transaction pursuant to any contract in existence on the date the Notes
are first issued.

Section 4.12 Liens.

Eldorado will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, create, incur, assume or suffer to exist any Lien of any
kind securing Indebtedness, Attributable Debt or trade payables on any asset now
owned or hereafter acquired, except Permitted Liens.

Section 4.13 Business Activities.

Eldorado will not, and will not permit any of its Restricted Subsidiaries to,
engage in any business other than Permitted Businesses, except to such extent as
would not be material to Eldorado and its Restricted Subsidiaries taken as a
whole.

 

71



--------------------------------------------------------------------------------

Section 4.14 Corporate Existence.

Subject to Article 5 hereof, Eldorado shall do or cause to be done all things
necessary to preserve and keep in full force and effect:

(1) its corporate existence, and the corporate, partnership or other existence
of each of its Subsidiaries, in accordance with the respective organizational
documents (as the same may be amended from time to time) of Eldorado or any such
Subsidiary; and

(2) the rights (charter and statutory), licenses and franchises of Eldorado and
its Subsidiaries; provided, however, that Eldorado shall not be required to
preserve any such right, license or franchise, or the corporate, partnership or
other existence of any of its Subsidiaries, if the Board of Directors shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of Eldorado and its Subsidiaries, taken as a whole, and that the
loss thereof is not adverse in any material respect to the Holders of the Notes.

Section 4.15 Offer to Repurchase Upon Change of Control.

(a) Upon the occurrence of a Change of Control, the Issuers will make an offer
(a “Change of Control Offer”) to each Holder to repurchase all or any part
(equal to an integral multiple of $1,000 in excess thereof) of that Holder’s
Notes at a purchase price in cash equal to 101% of the aggregate principal
amount of Notes repurchased, plus accrued and unpaid interest, if any, on the
Notes repurchased to the date of purchase plus accrued and unpaid interest, if
any, on the Notes repurchased, to the date of purchase, subject to the rights of
Holders of Notes on the relevant record date to receive interest due on the
relevant interest payment date (the “Change of Control Payment”). Within ten
business days following any Change of Control, Eldorado will mail a notice to
each Holder (with copies to the Trustee and Paying Agent) describing the
transaction or transactions that constitute the Change of Control and stating:

(1) that the Change of Control Offer is being made pursuant to this Section 4.15
and that all Notes tendered will be accepted for payment;

(2) the purchase price and the purchase date, which shall be no earlier than 30
days and no later than 60 days from the date such notice is mailed (the “Change
of Control Payment Date”);

(3) that any Note not tendered will continue to accrue interest;

(4) that, unless the Issuers default in the payment of the Change of Control
Payment, all Notes accepted for payment pursuant to the Change of Control Offer
will cease to accrue interest after the Change of Control Payment Date;

(5) that Holders electing to have any Notes purchased pursuant to a Change of
Control Offer will be required to surrender the Notes, with the form entitled
“Option of Holder to Elect Purchase” attached to the Notes completed, or
transfer by book-entry transfer, to the Paying Agent at the address specified in
the notice prior to the close of business on the third Business Day preceding
the Change of Control Payment Date;

(6) that Holders will be entitled to withdraw their election if the Paying Agent
receives, not later than the close of business on the second Business Day
preceding the Change of Control Payment Date, a telegram, telex, facsimile
transmission or letter setting forth the name of the Holder, the principal
amount of Notes delivered for purchase, and a statement that such Holder is
withdrawing his election to have the Notes purchased; and

 

72



--------------------------------------------------------------------------------

(7) that Holders whose Notes are being purchased only in part will be issued new
Notes equal in principal amount to the unpurchased portion of the Notes
surrendered, which unpurchased portion must be equal to $2,000 in principal
amount or an integral multiple of $1,000 in excess thereof.

(b) On the Change of Control Payment Date, the Issuers will, to the extent
lawful:

(1) accept for payment all Notes or portions of Notes properly tendered pursuant
to the Change of Control Offer;

(2) deposit with the Paying Agent an amount equal to the Change of Control
Payment in respect of all Notes or portions of Notes properly tendered; and

(3) deliver or cause to be delivered to the Trustee the Notes properly accepted
together with an Officer’s Certificate stating the aggregate principal amount of
Notes or portions of Notes being purchased by the Issuers.

(c) The Paying Agent will promptly mail (but in any case not later than five
days after the Change of Control Payment Date) to each Holder of Notes properly
tendered the Change of Control Payment for such Notes, and the Trustee will
promptly authenticate and mail (or cause to be transferred by book entry) to
each Holder a new Note equal in principal amount to any unpurchased portion of
the Notes surrendered, if any. Eldorado will publicly announce the results of
the Change of Control Offer on or as soon as practicable after the Change of
Control Payment Date.

(d) Notwithstanding anything to the contrary in this Section 4.15, the Issuers
will not be required to make a Change of Control Offer upon a Change of Control
if (1) a third party makes the Change of Control Offer in the manner, at the
times and otherwise in compliance with the requirements set forth in this
Section 4.15 and purchases all Notes properly tendered and not withdrawn under
the Change of Control Offer, or (2) notice of redemption has been given pursuant
to Section 3.07 hereof, unless and until there is a default in payment of the
applicable redemption price.

(e) Notwithstanding anything to the contrary contained herein, a Change of
Control Offer may be made in advance of a Change of Control, conditioned upon
the consummation of such Change of Control, if a definitive agreement is in
place for the Change of Control at the time the Change of Control Offer is made.

(f) The Issuers will comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent those laws and regulations are applicable in connection with each
repurchase of Notes pursuant to a Change of Control Offer. To the extent that
the provisions of any securities laws or regulations conflict with the Change of
Control provisions of this Section 4.15, the Issuers will comply with the
applicable securities laws and regulations and will not be deemed to have
breached its obligations under this Section 4.15 by virtue of such compliance.

 

73



--------------------------------------------------------------------------------

Section 4.16 Limitation on Sale and Leaseback Transactions.

Eldorado will not, and will not permit any of its Restricted Subsidiaries to,
enter into any sale and leaseback transaction; provided that Eldorado or any
Restricted Subsidiary may enter into a sale and leaseback transaction with
respect to any asset that does not constitute Collateral if:

(1) Eldorado or that Restricted Subsidiary, as applicable, could have
(a) incurred Indebtedness in an amount equal to the Attributable Debt relating
to such sale and leaseback transaction under the Fixed Charge Coverage Ratio
test in Section 4.09(a) hereof and (b) incurred a Lien to secure such
Indebtedness pursuant to Section 4.12 hereof;

(2) the gross cash proceeds of that sale and leaseback transaction are at least
equal to the Fair Market Value, as determined in good faith by the Board of
Directors of Eldorado and set forth in an Officer’s Certificate delivered to the
Trustee, of the property that is the subject of that sale and leaseback
transaction; and

(3) the transfer of assets in that sale and leaseback transaction is permitted
by, and Eldorado applies the proceeds of such transaction in compliance with,
Section 4.10 hereof.

Section 4.17 Payments for Consent.

Eldorado will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, pay or cause to be paid any consideration to or for the
benefit of any Holder of Notes for or as an inducement to any consent, waiver or
amendment of any of the terms or provisions of this Indenture or the Notes
unless such consideration is offered to be paid and is paid to all Holders of
the Notes that consent, waive or agree to amend in the time frame set forth in
the solicitation documents relating to such consent, waiver or agreement.

Section 4.18 Additional Note Guarantees.

If Eldorado or any of its Restricted Subsidiaries acquires or creates another
Domestic Subsidiary after the date of this Indenture, or any Restricted
Subsidiary that is not a Domestic Subsidiary becomes a Domestic Subsidiary, then
that Domestic Subsidiary will become a Guarantor and execute a supplemental
indenture and deliver an opinion of counsel satisfactory to the Trustee within
fifteen (15) business days after the date on which it was acquired or created
(or such longer period of time as may be required to obtain any necessary
approvals under applicable Gaming Laws or other regulatory requirements). In
addition, such Guarantor shall execute and deliver to the Collateral Trustee
supplemental collateral documents granting a lien on substantially all of its
assets to secure the Parity Lien Obligations. Eldorado shall use commercially
reasonable efforts to obtain all approvals of any Gaming Authority necessary to
permit a Domestic Subsidiary to become a Guarantor as promptly as practicable.

Section 4.19 Designation of Restricted and Unrestricted Subsidiaries.

The Board of Directors of Eldorado may designate any Restricted Subsidiary to be
an Unrestricted Subsidiary if that designation would not cause a Default. If a
Restricted Subsidiary is designated as an Unrestricted Subsidiary, the aggregate
Fair Market Value of all outstanding Investments owned by Eldorado and its
Restricted Subsidiaries in the Subsidiary designated as Unrestricted will be
deemed to be an Investment made as of the time of the designation and will
reduce the amount available for Restricted Payments under Section 4.07 hereof or
under one or more clauses of the definition of Permitted Investments, as
determined by Eldorado. provided that, for absence of doubt, in the event of an
immediate and automatic designation of the Silver Legacy Joint Venture as an
Unrestricted Subsidiary

 

74



--------------------------------------------------------------------------------

upon the Silver Legacy Joint Venture becoming a Subsidiary of Eldorado, any
Investments in the Silver Legacy Joint Venture in existence on the date of this
Indenture that remain outstanding on the dates of such designation will not be
deemed to be deemed to constitute new Restricted Payments or new Permitted
Investments but will continue to constitute Permitted Investments made pursuant
to clause (11) of the definition of “Permitted Investments.” That designation
will only be permitted if the Investment would be permitted at that time and if
the Restricted Subsidiary otherwise meets the definition of an Unrestricted
Subsidiary. The Board of Directors of Eldorado may redesignate any Unrestricted
Subsidiary to be a Restricted Subsidiary if that redesignation would not cause a
Default.

Any designation of a Subsidiary of Eldorado as an Unrestricted Subsidiary (other
than the immediate and automatic designation of the Silver Legacy Joint Venture
as an Unrestricted Subsidiary upon the Silver Legacy Joint Venture becoming a
Subsidiary of Eldorado) will be evidenced to the Trustee by filing with the
Trustee a certified copy of a resolution of the Board of Directors giving effect
to such designation and an Officer’s Certificate certifying that such
designation complied with the preceding conditions and was permitted by
Section 4.07 hereof. If, at any time, any Unrestricted Subsidiary would fail to
meet the preceding requirements as an Unrestricted Subsidiary, it will
thereafter cease to be an Unrestricted Subsidiary for purposes of this Indenture
and any Indebtedness of such Subsidiary will be deemed to be incurred by a
Restricted Subsidiary of Eldorado as of such date and, if such Indebtedness is
not permitted to be incurred as of such date under Section 4.09 hereof, Eldorado
will be in default of such covenant. The Board of Directors of Eldorado may at
any time designate any Unrestricted Subsidiary to be a Restricted Subsidiary of
Eldorado; provided that such designation will be deemed to be an incurrence of
Indebtedness by a Restricted Subsidiary of Eldorado of any outstanding
Indebtedness of such Unrestricted Subsidiary, and such designation will only be
permitted if (1) such Indebtedness is permitted under Section 4.09 hereof,
calculated on a pro forma basis as if such designation had occurred at the
beginning of the applicable reference period; and (2) no Default or Event of
Default would be in existence following such designation.

Section 4.20 Additional Collateral

Concurrently with the acquisition by Eldorado or any of its Restricted
Subsidiaries of any assets or property with a Fair Market Value (as determined
by the Board of Directors of Eldorado) in excess of $1.0 million individually or
$2.0 million in the aggregate, to the extent not prohibited by Gaming
Authorities or applicable law, Eldorado will, and will cause the applicable
Restricted Subsidiary to:

(1) in the case of the acquisition of personal property, execute and deliver to
the Collateral Trustee such Uniform Commercial Code financing statements, if
any, or take such other actions as are necessary or, in the opinion of the
Collateral Trustee, desirable to perfect and protect the Collateral Trustee’s
security interest in such assets or property;

(2) in the case of the acquisition of real property or ships, execute and
deliver to the Collateral Trustee:

(A) a mortgage, a deed of trust, a leasehold mortgage or a leasehold deed of
trust, in each case as appropriate, substantially in the form of the mortgages,
deeds of trust, leasehold mortgages or leasehold deeds of trust, in each case as
appropriate, executed in connection with the Liens on the Gaming Facilities and
the real property upon which they are located (with such modifications as are
necessary to comply with applicable law and the type of interest in such real
property) (under which Eldorado or such Restricted Subsidiary will grant a
security interest to the Collateral Trustee in such real property and any
related fixtures), and

 

75



--------------------------------------------------------------------------------

(B) title and extended coverage insurance covering such real property in an
amount at least equal to the Fair Market Value of such real property; and

(3) in the case of the acquisition of personal property (other than personal
property in which the Collateral Trustee has a perfected security interest
(subject only to Permitted Liens)) or real property subject to clauses (1) and
(2) above, as applicable, promptly deliver to the Collateral Trustee such
opinions of counsel, if any, as the Collateral Trustee may reasonably require
with respect to the foregoing (including opinions as to enforceability and
perfection of security interests).

Concurrently with the issuance of Additional Notes, if any, under this Indenture
or any additional Priority Lien Debt or Parity Lien Debt, Eldorado will cause
the issuer of the real estate title policy to increase the total aggregate
coverage amount of insurance under such real estate title policy in an amount
equal to the aggregate principal amount of such additional Indebtedness.

Section 4.21 Restrictions on Activities of Eldorado Capital.

Other than in connection with or incident to its obligations relating to the
Notes under this Indenture and its existence, Eldorado Capital will not hold any
assets, become liable for any obligations or engage in any business activities,
including, without limitation, any business activities that would be the subject
of the covenants set forth in this Indenture; provided, however, that Eldorado
Capital may be a co-obligor (or a guarantor) with respect to Indebtedness
permitted to be incurred by this Indenture if Eldorado is the primary obligor of
such Indebtedness and the net proceeds of such Indebtedness are received by
Eldorado or one or more of Eldorado’s Subsidiaries other than Eldorado Capital.
At any time after Eldorado or any successor to Eldorado is a corporation,
Eldorado Capital may consolidate or merge with or into Eldorado or any
Restricted Subsidiary of Eldorado.

Section 4.22 Insurance

The Issuers and the Guarantors will:

(1) maintain with financially sound and reputable insurance companies not
Affiliates of Eldorado, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons and
Eldorado will use reasonable efforts to obtain the agreement of such insurance
companies to provide for not less than 30 days’ prior notice to the Collateral
Trustee of termination, lapse or cancellation (or 10 days’ prior notice in the
event of termination for non-payment) of such insurance;

(2) within 90 days of closing, obtain American Land Title Association Lender’s
Extended Coverage title insurance policies, with endorsements and in amounts
acceptable to the Collateral Trustee, issued by title insurers acceptable to the
Collateral Trustee, insuring the Mortgages to be valid (first, in the case of
the Mortgages securing the Priority Lien Obligations and second, in the case of
the Mortgages securing the Parity Lien Obligation) and subsisting Liens on the
property described therein, free and clear of all defects (including, but not
limited to, mechanics’ and materialmen’s Liens) and encumbrances, excepting only
Permitted Encumbrances (as defined in the applicable Mortgages) and Permitted
Liens, and providing for such other affirmative insurance (including
endorsements for future advances under the Secured Debt Documents, for
mechanics’ and materialmen’s Liens and for zoning of the applicable property)
and such coinsurance and direct access reinsurance as the Collateral Trustee may
deem necessary or advisable; and

 

76



--------------------------------------------------------------------------------

(3) maintain such other insurance as may be required by the Security Documents.

Section 4.23 Perfection of Certain Security Interests Post-Closing

Eldorado will have submitted an application for approval of a pledge of the
Eldorado membership interests held by Eldorado Holdco by the Gaming Authorities
along with all other information requested by such authorities by the date of
this Indenture, and Eldorado shall do or cause to be done all acts and things
that may be required, including obtaining required consents from Gaming
Authorities, to have the pledge of the Eldorado membership interests held by
Eldorado Holdco duly created and enforceable and perfected promptly following
the date of this Indenture.

Section 4.24 Gaming Licenses

In the event of a foreclosure, deed in lieu of foreclosure or other similar
transfer of the Gaming Facilities to the Collateral Trustee or its designee,
Eldorado shall, and shall cause its Restricted Subsidiaries to, reasonably
cooperate with the Collateral Trustee or its designee in obtaining all Gaming
Licenses and other governmental approvals necessary to conduct all gaming
operations at the Gaming Facilities and Eldorado shall, and shall cause its
Restricted Subsidiaries to, cooperate in good faith with the transition of the
gaming operations to any new gaming operator (including, without limitation, the
Collateral Trustee or its designee).

Section 4.25 Title Insurance Post-Closing

Eldorado shall obtain new title insurance policies in order to insure the
priority of each of the Mortgages within 90 days after the date of this
Indenture and shall do or cause to be done all acts and things that may be
required to have the new title insurance policies within 90 days after the date
of this Indenture.

ARTICLE 5

SUCCESSORS

Section 5.01 Merger, Consolidation or Sale of Assets.

Eldorado will not, directly or indirectly: (1) consolidate or merge with or into
another Person (whether or not Eldorado is the surviving entity); or (2) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of Eldorado and its Restricted Subsidiaries taken as a
whole, in one or more related transactions, to another Person, unless:

(1) either:

(A) Eldorado is the surviving entity; or

(B) the Person formed by or surviving any such consolidation or merger (if other
than Eldorado) or to which such sale, assignment, transfer, conveyance or other
disposition has been made (the “Successor”) is an entity organized or existing
under the laws of the United States, any state of the United States or the
District of Columbia; and, if such entity is not a corporation, a co-obligor of
the Notes is a corporation organized or existing under any such laws;

 

77



--------------------------------------------------------------------------------

(2) the Successor (if other than Eldorado), assumes all the obligations of
Eldorado under the Notes, the Indenture and the Security Documents pursuant to
agreements reasonably satisfactory to the Trustee;

(3) such transaction would not result in the loss or suspension or material
impairment of any Gaming Licenses, unless a comparable Gaming License is
effective prior to or simultaneously with such loss, suspension or material
impairment;

(4) immediately after such transaction, no Default or Event of Default exists;
and

(5) Eldorado or the Successor would, on the date of such transaction after
giving pro forma effect thereto and any related financing transactions as if the
same had occurred at the beginning of the applicable four-quarter period (a) be
permitted to incur at least $1.00 of additional Indebtedness pursuant to the
Fixed Charge Coverage Ratio test set forth in Section 4.09(a); or (b) have had a
Fixed Charge Coverage Ratio equal to or greater than the actual Fixed Charge
Coverage Ratio for Eldorado for such four quarter period.

In addition, Eldorado will not, directly or indirectly, lease all or
substantially all of the properties and assets of it and its Restricted
Subsidiaries taken as a whole, in one or more related transactions, to any other
Person.

This Section 5.01 will not apply to any sale, assignment, transfer, conveyance,
lease or other disposition of assets between or among Eldorado and its
Restricted Subsidiaries. Clauses (4) and (5) of this Section 5.01 will not apply
to (1) any merger or consolidation of Eldorado with or into one of its
Restricted Subsidiaries for any purpose or (2) with or into an Affiliate solely
for the purpose of reincorporating Eldorado in another jurisdiction

Notwithstanding the foregoing, Eldorado may reorganize into a corporation
pursuant to a Permitted C-Corp. Reorganization.

Section 5.02 Successor Corporation Substituted.

Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the properties or
assets of the Issuers in a transaction that is subject to, and that complies
with the provisions of, Section 5.01 hereof, the successor Person formed by such
consolidation or into or with which either Issuer is merged or to which such
sale, assignment, transfer, lease, conveyance or other disposition is made shall
succeed to, and be substituted for (so that from and after the date of such
consolidation, merger, sale, assignment, transfer, lease, conveyance or other
disposition, the provisions of this Indenture referring to the “Issuer” shall
refer instead to the successor Person and not to the Issuer), and may exercise
every right and power of such Issuer under this Indenture with the same effect
as if such successor Person had been named as the Issuer herein; provided,
however, that the predecessor Issuer shall not be relieved from the obligation
to pay the principal of, premium on, if any, and interest, if any, on, the Notes
except in the case of a sale of all of such Issuer’s assets in a transaction
that is subject to, and that complies with the provisions of, Section 5.01
hereof.

 

78



--------------------------------------------------------------------------------

ARTICLE 6

DEFAULTS AND REMEDIES

Section 6.01 Events of Default.

Each of the following is an “Event of Default”:

(1) default for 30 days in the payment when due of interest on the Notes;

(2) default in the payment when due (at maturity, upon redemption or otherwise)
of the principal of, or premium, if any, on the Notes;

(3) failure by Eldorado or any of its Restricted Subsidiaries to comply with the
provisions of Sections 4.15 or 5.01 hereof;

(4) failure by Eldorado or any of its Restricted Subsidiaries for 60 days after
notice to Eldorado from the Trustee or the Holders of at least 25% in aggregate
principal amount of the Notes then outstanding voting as a single class to
comply with any of the other agreements in this Indenture or the Security
Documents;

(5) default under any mortgage, indenture or instrument under which there may be
issued or by which there may be secured or evidenced any Indebtedness for money
borrowed by Eldorado or any of its Restricted Subsidiaries (or the payment of
which is guaranteed by Eldorado or any of its Restricted Subsidiaries), whether
such Indebtedness or Guarantee now exists, or is created after the date of this
Indenture, if that default:

(A) is caused by a failure to pay principal of, premium on, if any, or interest
on, if any, such Indebtedness prior to the expiration of the grace period
provided in such Indebtedness on the date of such default (a “Payment Default”);
or

(B) results in the acceleration of such Indebtedness prior to its express
maturity,

and, in each case, the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
Payment Default or the maturity of which has been so accelerated, aggregates
$15.0 million or more;

(6) failure by Eldorado or any of its Restricted Subsidiaries to pay final
judgments entered by a court or courts of competent jurisdiction in an uninsured
aggregate amount in excess of $15.0 million, which judgments are not paid,
waived, satisfied, discharged or stayed, for a period of 60 days;

(7) (i) any security interest created by the Security Documents ceases to be
perfected and in full force and effect (except, in each case, as permitted by
the terms of this Indenture or the Security Documents) with respect to
Collateral having a Fair Market Value in excess of $5.0 million for a period of
more than 30 days, or an assertion by Eldorado or any of its Restricted
Subsidiaries that any Collateral having a Fair Market Value in excess of
$5.0 million is not subject to a valid, perfected security interest (except as
permitted by the terms of this Indenture or the Security Documents) for a period
of more than 30 days; (ii) Eldorado or any of its Restricted Subsidiaries denies
or disaffirms any of its material obligations under the Security

 

79



--------------------------------------------------------------------------------

Documents; or (iii) any security document is held in any judicial proceeding to
be unenforceable or invalid or ceases for any reason to be in full force and
effect, other than in accordance with the terms of the relevant Security
Documents and this Indenture;

(8) except as permitted by this Indenture, any Note Guarantee is held in any
judicial proceeding to be unenforceable or invalid or ceases for any reason to
be in full force and effect, or any Guarantor, or any Person acting on behalf of
any Guarantor, denies or disaffirms its obligations under its Note Guarantee;

(9) the revocation, termination, suspension or cessation of effectiveness of any
Gaming License following exhaustion of all administrative remedies which results
in the cessation or suspension of any gaming operations at either Gaming
Facility for a period of more than 90 consecutive days that, during the twelve
month period ended on the last day of the most recently ended calendar month,
accounted for ten percent or more of the consolidated gross revenues (calculated
in accordance with GAAP) of Eldorado and its Restricted Subsidiaries on a
consolidated basis related to gaming operations (other than the voluntary
relinquishment of a Gaming License if such relinquishment is, in the reasonable,
good faith judgment of the Board of Directors of Eldorado both desirable in the
conduct of the business of Eldorado and its Restricted Subsidiaries, taken as a
whole, and not disadvantageous in any material respect to the holders of Notes
or any such revocation, termination, suspension or cessation resulting from a
Casualty Event so long as Eldorado and its Restricted Subsidiaries are complying
with Section 4.10; and

(10) any Insolvency or Liquidation Proceeding with respect to Eldorado or any of
its Restricted Subsidiaries that is a Significant Subsidiary or any group of its
Restricted Subsidiaries that, taken together, would constitute a Significant
Subsidiary.

Section 6.02 Acceleration.

An Event of Default specified in clauses (5), (6) and (9) of Section 6.01 hereof
shall not constitute an Event of Default unless the Trustee or Holders of not
less than 25% in aggregate principal amount of Notes notify Eldorado of the
Default.

In the case of an Event of Default specified in clause 10 of Section 6.01
hereof, with respect to either Eldorado or any of its Restricted Subsidiaries
that is a Significant Subsidiary or any group of Restricted Subsidiaries of
Eldorado that, taken together, would constitute a Significant Subsidiary, all
outstanding Notes will become due and payable immediately without further action
or notice. If any other Event of Default occurs and is continuing, the Trustee
or the Holders of at least 25% in principal amount of the then outstanding Notes
may declare all the Notes to be due and payable immediately.

The Holders of a majority in aggregate principal amount of the Notes then
outstanding by notice to the Trustee may, on behalf of the Holders of all of the
Notes, rescind an acceleration or waive any existing Default or Event of Default
and its consequences hereunder, if the rescission would not conflict with any
judgment or decree, except a continuing Default or Event of Default in payment
of principal of, premium on, if any, or interest, if any on the Notes and all
amounts owing to the Trustee under this Indenture have been paid.

Section 6.03 Other Remedies.

If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy to collect the payment of principal of, premium on, if any, or
interest, if any, on, the Notes or to enforce the performance of any provision
of the Notes, the Note Guarantees or this Indenture.

 

80



--------------------------------------------------------------------------------

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder of a Note in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. All remedies are cumulative
to the extent permitted by law.

Section 6.04 Waiver of Past Defaults.

The Holders of a majority in aggregate principal amount of the then outstanding
Notes by written notice to the Trustee may, on behalf of the Holders of all of
the Notes waive any existing Default or Event of Default and its consequences
hereunder, except a continuing Default or Event of Default in the payment of
principal of, premium on, if any, or interest, if any, on, the Notes (including
in connection with an Asset Sale Offer, a Change of Control Offer, or an Event
of Loss Offer); provided, however, that the Holders of a majority in aggregate
principal amount of the then outstanding Notes may rescind an acceleration and
its consequences, including any related payment default that resulted from such
acceleration. Upon any such waiver, such Default shall cease to exist, and any
Event of Default arising therefrom shall be deemed to have been cured for every
purpose of this Indenture; but no such waiver shall extend to any subsequent or
other Default or impair any right consequent thereon.

Section 6.05 Control by Majority.

Holders of a majority in aggregate principal amount of the then outstanding
Notes may direct the time, method and place of conducting any proceeding for
exercising any remedy available to the Trustee or exercising any trust or power
conferred on it. However, the Trustee may refuse to follow any direction that
conflicts with law or this Indenture that the Trustee determines may be unduly
prejudicial to the rights of other Holders of Notes or that may involve the
Trustee in personal liability. The Trustee may take any other action deemed
proper by the Trustee which is not inconsistent with such direction.

The Trustee may withhold from Holders of the Notes notice of any continuing
Default or Event of Default if it determines that withholding notice is in their
interest, except a Default or Event of Default relating to the payment of
principal of, premium on, if any, and interest, if any.

Section 6.06 Limitation on Suits.

Subject to Section 7.01, in case an Event of Default occurs and is continuing,
the Trustee will be under no obligation to exercise any of the rights or powers
under this Indenture at the request or direction of any Holders of Notes unless
such Holders have offered to the Trustee indemnity or security satisfactory to
it against any loss, liability or expense. Except to enforce the right to
receive payment of principal, premium, if any, or interest when due, no Holder
of a Note may pursue any remedy with respect to this Indenture or the Notes
unless:

(1) such Holder has previously given to the Trustee written notice that an Event
of Default is continuing;

(2) Holders of at least 25% in aggregate principal amount of the then
outstanding Notes have requested the Trustee to pursue the remedy in writing;

(3) such Holders offered the Trustee security or indemnity satisfactory to it
against any loss, liability or expense;

 

81



--------------------------------------------------------------------------------

(4) the Trustee has not complied with such request within 60 days after the
receipt of the request and the offer of security or indemnity; and

(5) Holders of a majority in aggregate principal amount of the then outstanding
Notes have not give the Trustee a direction inconsistent with such request
within such 60-day period.

A Holder of a Note may not use this Indenture to prejudice the rights of another
Holder of a Note or to obtain a preference or priority over another Holder of a
Note.

Section 6.07 Rights of Holders of Notes to Receive Payment.

Notwithstanding any other provision of this Indenture, the right of any Holder
of a Note to receive payment of principal of, premium on, if any, or interest,
if any, on, the Note, on or after the respective due dates expressed in the Note
(including in connection with an offer to purchase), or to bring suit for the
enforcement of any such payment on or after such respective dates, shall not be
impaired or affected without the consent of such Holder; provided that a Holder
shall not have the right to institute any such suit for the enforcement or
payment if and to the extent that the institution or prosecution thereof or the
entry of judgment therein would, under applicable law, result in the surrender,
impairment, waiver or loss of the Lien of this Indenture upon any property
subject to such Lien.

Section 6.08 Collection Suit by Trustee.

If an Event of Default specified in Section 6.01(1) or (2) hereof occurs and is
continuing, the Trustee is authorized to recover judgment in its own name and as
trustee of an express trust against the Issuers for the whole amount of
principal of, premium on, if any, and interest, if any, remaining unpaid on, the
Notes and interest on overdue principal and, to the extent lawful, interest and
such further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel.

Section 6.09 Trustee May File Proofs of Claim.

The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders of the Notes allowed in any judicial proceedings relative to the Issuers
(or any other obligor upon the Notes), its creditors or its property and shall
be entitled and empowered to collect, receive and distribute any money or other
property payable or deliverable on any such claims and any custodian in any such
judicial proceeding is hereby authorized by each Holder to make such payments to
the Trustee, and in the event that the Trustee shall consent to the making of
such payments directly to the Holders, to pay to the Trustee any amount due to
it for the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.06 hereof. To the extent that the payment of any such compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, and
any other amounts due the Trustee under Section 7.06 hereof out of the estate in
any such proceeding, shall be denied for any reason, payment of the same shall
be secured by a Lien on, and shall be paid out of, any and all distributions,
dividends, money, securities and other properties that the Holders may be
entitled to receive in such proceeding whether in liquidation or under any plan
of reorganization or arrangement or otherwise. Nothing herein contained shall be
deemed to authorize the Trustee to authorize or consent to or accept or adopt on
behalf of any Holder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any Holder, or to authorize the
Trustee to vote in respect of the claim of any Holder in any such proceeding.
The Trustee may, on behalf of the Holders, vote for the election of a trustee in
bankruptcy or similar official and be a member of a creditors’ or other similar
committee.

 

82



--------------------------------------------------------------------------------

Section 6.10 Priorities.

After an Event of Default any moneys or properties distributable in respect of
the Issuers’ or any Guarantor’s obligations under this Indenture, or if the
Trustee collects any money pursuant to this Article 6, shall be paid out or
distributed in the following order:

First: to the Trustee, its agents and attorneys for amounts due under
Section 7.06 hereof, including payment of all compensation, expenses and
liabilities incurred, and all advances made, by the Trustee and the costs and
expenses of collection;

Second: to Holders of Notes for amounts due and unpaid on the Notes for
principal, premium, if any, and interest, if any, ratably, without preference or
priority of any kind, according to the amounts due and payable on the Notes for
principal, premium, if any, and interest, if any, respectively; and

Third: to the Issuers or to such party as a court of competent jurisdiction
shall direct.

The Trustee may fix a record date and payment date for any payment to Holders of
Notes pursuant to this Section 6.10.

Section 6.11 Undertaking for Costs.

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in the suit, having due regard to the merits and good
faith of the claims or defenses made by the party litigant. This Section 6.11
does not apply to a suit by the Trustee, a suit by a Holder of a Note pursuant
to Section 6.07 hereof, or a suit by Holders of more than 10% in aggregate
principal amount of the then outstanding Notes.

ARTICLE 7

TRUSTEE

Section 7.01 Duties of Trustee.

(a) If an Event of Default has occurred and is continuing, the Trustee will
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in its exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.

(b) Except during the continuance of an Event of Default:

(1) the duties of the Trustee will be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that
are specifically set forth in this Indenture and no others, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and

 

83



--------------------------------------------------------------------------------

(2) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture. However, the Trustee will examine the
certificates and opinions to determine whether or not they conform to the
requirements of this Indenture (but shall not be required to verify any amounts
or calculations contained therein).

(c) The Trustee may not be relieved from liabilities for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:

(1) this paragraph does not limit the effect of paragraph (b) of this
Section 7.01;

(2) the Trustee will not be liable for any error of judgment made in good faith
by a Responsible Officer, unless it is proved that the Trustee was negligent in
ascertaining the pertinent facts; and

(3) the Trustee will not be liable with respect to any action it takes or omits
to take in good faith in accordance with a direction received by it pursuant to
Section 6.05 hereof.

(d) Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to paragraphs (a),
(b), and (c) of this Section 7.01.

(e) No provision of this Indenture will require the Trustee to expend or risk
its own funds or incur any liability. The Trustee will be under no obligation to
exercise any of its rights and powers under this Indenture at the request or
direction of any Holders, unless such Holder has offered to the Trustee security
and indemnity satisfactory to it against any loss, liability or expense.

(f) The Trustee will not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Issuers. Money held in trust
by the Trustee need not be segregated from other funds except to the extent
required by law.

(g) The Trustee shall not be responsible for, and makes no representation as to
the existence, genuineness, value of or protection afforded by any Collateral,
for the legality, effectiveness or sufficiency of any security document, or for
the creation, perfection, priority, sufficiency or protection of any Liens
securing the Notes. The Trustee shall not be responsible for filing any
financing or continuation statements or recording any documents or instruments
in any public office at any time or times or otherwise perfecting or maintaining
the perfection of any Lien or security interest in the Collateral. The Trustee
makes no representation as to the Collateral Trustee and shall not be
responsible for any act or omission of the Collateral Trustee. The Trustee shall
not be responsible for, and makes no representation as to any Gaming Law or any
Gaming Authority, whether any holder or beneficial owner of Notes could be
licensed, qualified or found suitable under any Gaming Law or by any Gaming
Authority, and any consequence to any Holder or beneficial owner of Notes under
any Gaming Law or by any Gaming Authority.

Section 7.02 Rights of Trustee.

(a) The Trustee may conclusively rely upon any document believed by it to be
genuine and to have been signed or presented by the proper Person. The Trustee
need not investigate any fact or matter stated in the document.

 

84



--------------------------------------------------------------------------------

(b) Before the Trustee acts or refrains from acting, it may require an Officer’s
Certificate or an Opinion of Counsel or both. The Trustee will not be liable for
any action it takes or omits to take in good faith in reliance on such Officer’s
Certificate or Opinion of Counsel. The Trustee may consult with counsel and the
written advice of such counsel or any Opinion of Counsel will be full and
complete authorization and protection from liability in respect of any action
taken, suffered or omitted by it hereunder in good faith and in reliance
thereon.

(c) The Trustee may act through its attorneys and agents and will not be
responsible for the misconduct or negligence of any agent appointed with due
care.

(d) The Trustee will not be liable for any action it takes or omits to take in
good faith that it believes to be authorized or within the rights or powers
conferred upon it by this Indenture. The permissive right of the Trustee to do
things enumerated in this Indenture shall not be construed as a duty of the
Trustee.

(e) Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Issuers will be sufficient if signed by an
Officer of each Issuer.

(f) The Trustee will be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Holders unless such Holders have offered to the Trustee indemnity or security
satisfactory to it against the losses, liabilities and expenses that might be
incurred by it in compliance with such request or direction.

(g) The Trustee shall not be required to give a note, bond or surety in respect
of the trusts and powers under this Indenture.

(h) Delivery of reports, information and documents to the Trustee described in
Section 4.03 of this Indenture is for informational purposes only and the
Trustee’s receipt of such shall not constitute constructive notice of any
information contained therein or determinable from information contained
therein, including the Issuers’ compliance with any of its covenants hereunder
(as to which the Trustee is entitled to rely conclusively on Officer’s
Certificates). The Trustee is under no duty to examine such reports, information
or documents to ensure compliance with the provision of this Indenture or to
ascertain the correctness or otherwise of the information or the statements
contained therein.

(i) In no event shall the Trustee be responsible or liable for special,
indirect, or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Trustee has been
advised of the likelihood of such loss or damage and regardless of the form of
action.

(j) The Trustee shall not be deemed to have notice of any Default or Event of
Default unless a Responsible Officer of the Trustee has actual knowledge thereof
or unless written notice of any event which is in fact such a default is
received by the Trustee at the Corporate Trust Office of the Trustee, and such
notice references the Notes and this Indenture.

(k) The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be compensated, reimbursed
and indemnified, are extended to, and shall be enforceable by, the Trustee in
each of its capacities hereunder, and each agent, custodian and other Person
employed to act hereunder.

 

85



--------------------------------------------------------------------------------

Section 7.03 Individual Rights of Trustee.

The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Issuers or any Affiliate of the
Issuers with the same rights it would have if it were not Trustee. However, in
the event that the Trustee acquires any conflicting interest (as defined in
Section 310(b) of the Trust Indenture Act of 1939, as amended) it must eliminate
such conflict within 90 days or resign. Any Agent may do the same with like
rights and duties. The Trustee is also subject to Section 7.09 hereof.

Section 7.04 Trustee’s Disclaimer.

The Trustee will not be responsible for and makes no representation as to the
validity or adequacy of this Indenture or the Notes or the Note Guarantees, it
shall not be accountable for the Issuers’ use of the proceeds from the Notes or
any money paid to the Issuers or upon the Issuers’ direction under any provision
of this Indenture, it will not be responsible for the use or application of any
money received by any Paying Agent other than the Trustee, and it will not be
responsible for any statement or recital herein or any statement in the Notes or
any other document in connection with the sale of the Notes or pursuant to this
Indenture other than its certificate of authentication. The Trustee shall have
no responsibility or liability with respect to any information, statement or
recital in the Offering Circular or in any other disclosure material prepared or
distributed with respect to the Issuance of the Notes.

Section 7.05 Notice of Defaults.

If a Default or Event of Default occurs and is continuing and if the Trustee has
notice (in accordance with Section 7.02(j)), the Trustee will mail to Holders of
Notes a notice of the Default or Event of Default within 90 days after it
occurs. Except in the case of a Default or Event of Default in payment of
principal of, premium on, if any, or interest, if any, on, any Note, the Trustee
may withhold the notice if and so long as a committee of its Responsible
Officers in good faith determines that withholding the notice is in the
interests of the Holders of the Notes.

Section 7.06 Compensation and Indemnity.

(a) The Issuers will pay to the Trustee from time to time reasonable
compensation for its acceptance of this Indenture and services hereunder. The
Trustee’s compensation will not be limited by any law on compensation of a
trustee of an express trust. The Issuers will reimburse the Trustee promptly
upon request for all reasonable disbursements, advances and expenses incurred or
made by it in addition to the compensation for its services. Such expenses will
include the reasonable compensation, disbursements and expenses of the Trustee’s
agents, counsel, accountants and experts.

(b) The Issuers and the Guarantors will indemnify the Trustee against any and
all losses, liabilities or expenses (including reasonable attorneys’ fees and
expenses) incurred by it arising out of or in connection with the acceptance or
administration of its duties under this Indenture or the exercise of its rights
and powers under this Indenture, the Notes and the Guarantees, including the
costs and expenses of enforcing this Indenture against the Issuers and the
Guarantors (including this Section 7.06) and defending itself against any claim
(whether asserted by the Issuers, the Guarantors, any Holder or any other
Person) or liability in connection with the exercise or performance of any of
its powers or duties hereunder, except to the extent any such loss, liability or
expense may be attributable to its negligence, bad faith or willful misconduct.
The Trustee will notify the Issuers promptly of any claim for which it may seek
indemnity. Failure by the Trustee to so notify the Issuers will not relieve the
Issuers or any of the Guarantors of their obligations hereunder. Such Issuer or
such Guarantor will defend the claim and the Trustee will cooperate in the
defense. The Trustee may have separate counsel and the Issuers will pay

 

86



--------------------------------------------------------------------------------

the reasonable fees and expenses of such counsel. Neither any Issuers nor any
Guarantor need pay for any settlement made without its consent, which consent
will not be unreasonably withheld. References in this paragraph 7.06(b) shall
include the Trustee and its officers, directors, employees and agents.

(c) The obligations of the Issuers and the Guarantors under this Section 7.06
will survive the (i) satisfaction and discharge of this Indenture and
(ii) resignation or removal of the Trustee.

(d) To secure the Issuers’ and the Guarantors’ payment obligations in this
Section 7.06, the Trustee will have a Lien prior to the Notes on all money or
property held or collected by the Trustee, except that held in trust to pay
principal of, premium on, if any, or interest, if any, on, particular Notes.
Such Lien will survive the satisfaction and discharge of this Indenture.

(e) When the Trustee incurs expenses or renders services after an Event of
Default specified in Section 6.01(7) or (8) hereof occurs, the expenses and the
compensation for the services (including the fees and expenses of its agents and
counsel) are intended to constitute expenses of administration under the
Bankruptcy Code.

(f) “Trustee” for the purposes of this Section 7.06 shall include any
predecessor Trustee and the Trustee in each of its capacities hereunder and each
agent, custodian and other person employed to act hereunder; provided, however,
that the negligence, willful misconduct or bad faith of any Trustee hereunder
shall not affect the rights of any other Trustee hereunder.

Section 7.07 Replacement of Trustee.

(a) A resignation or removal of the Trustee and appointment of a successor
Trustee will become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 7.07.

(b) The Trustee may resign in writing at any time and be discharged from the
trust hereby created by so notifying the Issuers. The Holders of a majority in
aggregate principal amount of the then outstanding Notes may remove the Trustee
by so notifying the Trustee and the Issuers in writing. The Issuers may remove
the Trustee if:

(1) the Trustee fails to comply with Section 7.09 hereof;

(2) the Trustee is adjudged a bankrupt or an insolvent or an order for relief is
entered with respect to the Trustee under the Bankruptcy Code;

(3) a custodian or public officer takes charge of the Trustee or its property;
or

(4) the Trustee becomes incapable of acting.

(c) If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Issuers will promptly appoint a successor Trustee.
Within one year after the successor Trustee takes office, the Holders of a
majority in aggregate principal amount of the then outstanding Notes may appoint
a successor Trustee to replace the successor Trustee appointed by the Issuers.

(d) If a successor Trustee does not take office within 60 days after the
retiring Trustee resigns or is removed, the retiring Trustee, the Issuers, or
the Holders of at least 10% in aggregate principal amount of the then
outstanding Notes may petition any court of competent jurisdiction for the
appointment of a successor Trustee.

 

87



--------------------------------------------------------------------------------

(e) If the Trustee, after written request by any Holder who has been a Holder
for at least six months, fails to comply with Section 7.09 hereof, such Holder
may petition any court of competent jurisdiction for the removal of the Trustee
and the appointment of a successor Trustee.

(f) A successor Trustee will deliver a written acceptance of its appointment to
the retiring Trustee and to the Issuers. Thereupon, the resignation or removal
of the retiring Trustee will become effective, and the successor Trustee will
have all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee will mail a notice of its succession to Holders. The retiring
Trustee will promptly transfer all property held by it as Trustee to the
successor Trustee; provided all sums owing to the Trustee hereunder have been
paid and subject to the Lien provided for in Section 7.06 hereof.
Notwithstanding replacement of the Trustee pursuant to this Section 7.07, the
Issuers’ obligations under Section 7.06 hereof will continue for the benefit of
the retiring Trustee.

Section 7.08 Successor Trustee by Merger, etc.

If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
successor corporation without any further act will be the successor Trustee.

Section 7.09 Eligibility; Disqualification.

There will at all times be a Trustee hereunder that is a corporation organized
and doing business under the laws of the United States of America or of any
state thereof that is authorized under such laws to exercise corporate trustee
power, that is subject to supervision or examination by federal or state
authorities and that has a combined capital and surplus of at least $100.0
million as set forth in its most recent published annual report of condition.

ARTICLE 8

LEGAL DEFEASANCE AND COVENANT DEFEASANCE

Section 8.01 Option to Effect Legal Defeasance or Covenant Defeasance.

The Issuers may at any time, at the option of each of its Board of Directors
evidenced by a resolution set forth in an Officer’s Certificate, elect to have
either Section 8.02 or 8.03 hereof be applied to all outstanding Notes upon
compliance with the conditions set forth below in this Article 8.

Section 8.02 Legal Defeasance and Discharge.

Upon the Issuers exercise under Section 8.01 hereof of the option applicable to
this Section 8.02, the Issuers and each of the Guarantors will, subject to the
satisfaction of the conditions set forth in Section 8.04 hereof, be deemed to
have been discharged from their obligations with respect to all outstanding
Notes (including the Note Guarantees) on the date the conditions set forth below
are satisfied (hereinafter, “Legal Defeasance”). For this purpose, Legal
Defeasance means that the Issuers and the Guarantors will be deemed to have paid
and discharged the entire Indebtedness represented by the outstanding Notes
(including the Note Guarantees), which will thereafter be deemed to be
“outstanding” only for the purposes of Section 8.05 hereof and the other
Sections of this Indenture referred to in clauses (1) and (2) below, and to have
satisfied all their other obligations under such Notes, the Note Guarantees and
this Indenture (and the Trustee, on demand of and at the expense of the Issuers,
shall execute proper instruments acknowledging the same), except for the
following provisions which will survive until otherwise terminated or discharged
hereunder:

(1) the rights of Holders of outstanding Notes to receive payments in respect of
the principal of, premium on, if any, or interest, if any, on, such Notes when
such payments are due from the trust referred to in Section 8.05 hereof;

 

88



--------------------------------------------------------------------------------

(2) the Issuers’ obligations with respect to such Notes under Article 2 and
Section 4.02 hereof;

(3) the rights, powers, trusts, duties and immunities of the Trustee hereunder
and the Issuers’ and the Guarantors’ obligations in connection therewith; and

(4) this Article 8.

Subject to compliance with this Article 8, the Issuers may exercise their option
under this Section 8.02 notwithstanding the prior exercise of such option under
Section 8.03 hereof.

Section 8.03 Covenant Defeasance.

Upon the Issuers’ exercise under Section 8.01 hereof of the option applicable to
this Section 8.03, the Issuers and each of the Guarantors will, subject to the
satisfaction of the conditions set forth in Section 8.04 hereof, be released
from each of their obligations under the covenants contained in Sections 4.07,
4.08, 4.09, 4.10, 4.11, 4.12, 4.13, 4.15, 4.17, 4.18, 4.19, 4.20, 4.21, 4.22,
4.23 and 4.24 hereof and clause (4) of Section 5.01 hereof with respect to the
outstanding Notes on and after the date the conditions set forth in Section 8.04
hereof are satisfied (hereinafter, “Covenant Defeasance”), and the Notes will
thereafter be deemed not “outstanding” for the purposes of any direction,
waiver, consent or declaration or act of Holders (and the consequences of any
thereof) in connection with such covenants, but will continue to be deemed
“outstanding” for all other purposes hereunder (it being understood that such
Notes will not be deemed outstanding for accounting purposes). For this purpose,
Covenant Defeasance means that, with respect to the outstanding Notes and Note
Guarantees, the Issuers and the Guarantors may omit to comply with and will have
no liability in respect of any term, condition or limitation set forth in any
such covenant, whether directly or indirectly, by reason of any reference
elsewhere herein to any such covenant or by reason of any reference in any such
covenant to any other provision herein or in any other document and such
omission to comply will not constitute a Default or an Event of Default under
Section 6.01 hereof, but, except as specified above, the remainder of this
Indenture and such Notes and Note Guarantees will be unaffected thereby. In
addition, upon the Issuers’ exercise under Section 8.01 hereof of the option
applicable to this Section 8.03, subject to the satisfaction of the conditions
set forth in Section 8.04 hereof, Sections 6.01(3), (4), (5), (6), (7), (8) and
(9) hereof will not constitute Events of Default.

Section 8.04 Conditions to Legal or Covenant Defeasance.

In order to exercise either Legal Defeasance or Covenant Defeasance under either
Section 8.02 or 8.03 hereof:

(1) the Issuers must irrevocably deposit with the Trustee, in trust, for the
benefit of the Holders of the Notes, cash in U.S. dollars, non-callable
Government Securities, or a combination of cash in U.S. dollars and non-callable
Government Securities in such amounts as will be sufficient, in the opinion of a
nationally recognized investment bank, appraisal firm, or firm of independent
public accountants, to pay the principal of, interest and premium, if any, on
the outstanding Notes on the stated date for payment thereof or on the
applicable redemption date, as the case may be, and the Issuers must specify
whether the Notes are being defeased to such stated date for payment or to a
particular redemption date;

 

89



--------------------------------------------------------------------------------

(2) in the case of an election under Section 8.02 hereof, Eldorado must deliver
to the Trustee an Opinion of Counsel reasonably acceptable to the Trustee
confirming that:

(A) the Issuers have received from, or there has been published by, the Internal
Revenue Service a ruling; or

(B) since the date of this Indenture, there has been a change in the applicable
federal income tax law,

in either case to the effect that, and based thereon such Opinion of Counsel
shall confirm that, the Holders of the outstanding Notes will not recognize
income, gain or loss for federal income tax purposes as a result of such Legal
Defeasance and will be subject to federal income tax on the same amounts, in the
same manner and at the same times as would have been the case if such Legal
Defeasance had not occurred;

(3) in the case of an election under Section 8.03 hereof, Eldorado must deliver
to the Trustee an Opinion of Counsel reasonably acceptable to the Trustee
confirming that the Holders of the outstanding Notes will not recognize income,
gain or loss for federal income tax purposes as a result of such Covenant
Defeasance and will be subject to federal income tax on the same amounts, in the
same manner and at the same times as would have been the case if such Covenant
Defeasance had not occurred;

(4) no Default or Event of Default shall have occurred and is continuing on the
date of such deposit (other than a Default or Event of Default resulting from
the borrowing of funds to be applied to such deposit (and any similar concurrent
deposit relating to other Indebtedness), and the granting of Liens to secure
such borrowings);

(5) such Legal Defeasance or Covenant Defeasance will not result in a breach or
violation of, or constitute a default under, any material agreement or
instrument (other than this Indenture and the agreements governing any other
Indebtedness being defeased, discharged or replaced) to which the Issuers or any
of the Guarantors is a party or by which the Issuers or any of the Guarantors is
bound;

(6) Eldorado must deliver to the Trustee an Officer’s Certificate stating that
the deposit was not made by the Issuers with the intent of preferring the
Holders of Notes over the other creditors of the Issuers with the intent of
defeating, hindering, delaying or defrauding any creditors of the Issuers or
others; and

(7) Eldorado must deliver to the Trustee an Officer’s Certificate and an Opinion
of Counsel, each stating that all conditions precedent relating to the Legal
Defeasance or the Covenant Defeasance have been complied with.

Section 8.05 Deposited Money and Government Securities to be Held in Trust;
Other Miscellaneous Provisions.

Subject to Section 8.06 hereof, all money and non-callable Government Securities
(including the proceeds thereof) deposited with the Trustee (or other qualifying
trustee, collectively for purposes of this Section 8.05, the “Trustee”) pursuant
to Section 8.04 hereof in respect of the outstanding Notes will be held in trust
and applied by the Trustee, in accordance with the provisions of such Notes and
this Indenture, to the payment, either directly or through any Paying Agent
(including an Issuer acting as Paying Agent) as the Trustee may determine, to
the Holders of such Notes of all sums due and to become due thereon in respect
of principal, premium, if any, and interest, if any, but such money need not be
segregated from other funds except to the extent required by law.

 

90



--------------------------------------------------------------------------------

The Issuers will pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or non-callable Government
Securities deposited pursuant to Section 8.04 hereof or the principal and
interest received in respect thereof other than any such tax, fee or other
charge which by law is for the account of the Holders of the outstanding Notes.

Notwithstanding anything in this Article 8 to the contrary, the Trustee will
deliver or pay to the Issuers from time to time upon the request of the Issuers
any money or non-callable Government Securities held by it as provided in
Section 8.04 hereof which, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee (which may be the opinion delivered under
Section 8.04(1) hereof), are in excess of the amount thereof that would then be
required to be deposited to effect an equivalent Legal Defeasance or Covenant
Defeasance.

Section 8.06 Repayment to Issuers.

Any money deposited with the Trustee or any Paying Agent, or then held by the
Issuers, in trust for the payment of the principal of, premium on, if any, or
interest, if any, on, any Note and remaining unclaimed for two years after such
principal, premium, if any, or interest, if any, has become due and payable
shall be paid to the Issuers on their request or (if then held by the Issuers)
will be discharged from such trust; and the Holder of such Note will thereafter
be permitted to look only to the Issuers for payment thereof, and all liability
of the Trustee or such Paying Agent with respect to such trust money, and all
liability of the Issuers as trustee thereof, will thereupon cease; provided,
however, that the Trustee or such Paying Agent, before being required to make
any such repayment, may at the expense of the Issuers cause to be published
once, in the New York Times and The Wall Street Journal (national edition),
notice that such money remains unclaimed and that, after a date specified
therein, which will not be less than 30 days from the date of such notification
or publication, any unclaimed balance of such money then remaining will be
repaid to the Issuers.

Section 8.07 Reinstatement.

If the Trustee or Paying Agent is unable to apply any U.S. dollars or
non-callable Government Securities in accordance with Section 8.02 or 8.03
hereof, as the case may be, by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, then the Issuers’ and the Guarantors’ obligations under this
Indenture and the Notes and the Note Guarantees will be revived and reinstated
as though no deposit had occurred pursuant to Section 8.02 or 8.03 hereof until
such time as the Trustee or Paying Agent is permitted to apply all such money in
accordance with Section 8.02 or 8.03 hereof, as the case may be; provided,
however, that, if an Issuer makes any payment of principal of, premium on, if
any, or interest, if any, on, any Note following the reinstatement of its
obligations, the Issuers will be subrogated to the rights of the Holders of such
Notes to receive such payment from the money held by the Trustee or Paying
Agent.

 

91



--------------------------------------------------------------------------------

ARTICLE 9

AMENDMENT, SUPPLEMENT AND WAIVER

Section 9.01 Without Consent of Holders of Notes.

Notwithstanding Section 9.02 of this Indenture, without the consent of any
Holder of Notes, the Issuers, the Guarantors, the Trustee and the Collateral
Trustee may amend or supplement any of the Note Documents:

(1) to cure any ambiguity, defect or inconsistency;

(2) to provide for uncertificated Notes in addition to or in place of
certificated Notes;

(3) to provide for the assumption of the Issuer’s or a Guarantor’s obligations
to the Holders of the Notes and Note Guarantees by a successor to such Issuer or
such Guarantor pursuant to Article 5 or Article 10 hereof;

(4) to make any change that would provide any additional rights or benefits to
the Holders of the Notes or that does not adversely affect the legal rights
hereunder of any such Holder;

(5) to enter into additional or supplemental Security Documents or Guarantees or
a collateral trust agreement with respect thereto, including the amendment of
any Security Documents to reflect or permit the incurrence of additional Parity
Lien Debt or Priority Lien Debt that is otherwise permitted hereunder;

(6) to conform the text of this Indenture, the Notes, the Note Guarantees or the
Security Documents to any provision of the “Description of Notes” section of the
Offering Memorandum, to the extent that such provision in that “Description of
Notes” was intended to be a verbatim recitation of a provision of this
Indenture, the Notes, the Note Guarantees or the Security Documents, which
intent may be evidenced by an Officer’s Certificate to that effect;

(7) to release Collateral or the Note Guarantee of a Guarantor in accordance
with the terms of this Indenture and the Security Documents;

(8) to allow any Guarantor to execute a supplemental indenture and/or a Note
Guarantee with respect to the Notes;

(9) to provide for the issuance of Additional Notes in accordance with the
limitations set forth in this Indenture as of the date hereof;

(10) to make, complete or confirm any grant of Collateral permitted or required
by this Indenture or any of the Security Documents or any release, termination,
discharge of the Collateral that becomes effective as set forth in this
Indenture or any of the Security Documents; or

(11) to amend the Security Documents as required by the Collateral Trust
Agreement.

Upon the request of an Issuer accompanied by a resolution of either Board of
Directors authorizing the execution of any such amended or supplemental
indenture, and upon receipt by the Trustee of the documents described in
Section 7.02 hereof, the Trustee will join with the Issuers and the

 

92



--------------------------------------------------------------------------------

Guarantors in the execution of any amended or supplemental indenture authorized
or permitted by the terms of this Indenture and to make any further appropriate
agreements and stipulations that may be therein contained, but the Trustee will
not be obligated to enter into such amended or supplemental indenture that
affects its own rights, duties or immunities under this Indenture or otherwise.

Section 9.02 With Consent of Holders of Notes.

Except as provided below in this Section 9.02, the Issuers, the Guarantors, the
Trustee and the Collateral Trustee may amend or supplement this Indenture
(including, without limitation, Section 3.10, 3.11, 4.10 and 4.15 hereof) and
the Notes, the Note Guarantees or the Security Documents with the consent of the
Holders of at least a majority in aggregate principal amount of the then
outstanding Notes (including, without limitation, Additional Notes, if any)
voting as a single class (including, without limitation, consents obtained in
connection with a purchase of, or tender offer or exchange offer for Notes),
and, subject to Sections 6.04 and 6.07 hereof, any existing Default or Event of
Default (other than a Default or Event of Default in the payment of the
principal of, premium on, if any, or interest, if any, on, the Notes, except a
payment default resulting from an acceleration that has been rescinded) or
compliance with any provision of this Indenture, the Notes, the Note Guarantees
or the Security Documents may be waived with the consent of the Holders of a
majority in aggregate principal amount of the then outstanding Notes (including,
without limitation, Additional Notes, if any) voting as a single class
(including, without limitation, consents obtained in connection with a purchase
of, or tender offer or exchange offer for, Notes). Without the consent of at
least 66% in aggregate principal amount of the Notes then outstanding (including
consents obtained in connection with a tender offer or exchange offer for, or
purchase of, such Notes), no waiver or amendment to this Indenture or any
Security Document may make any change that has the effect of releasing all or
substantially all of the Collateral from the Liens securing the Notes.
Section 2.08 hereof shall determine which Notes are considered to be
“outstanding” for purposes of this Section 9.02.

Upon the request of either Issuer accompanied by a resolution of either of its
Board of Directors authorizing the execution of any such amended or supplemental
indenture, and upon the filing with the Trustee of evidence satisfactory to the
Trustee of the consent of the Holders of Notes as aforesaid, and upon receipt by
the Trustee of the documents described in Section 7.02 hereof, the Trustee and
the Collateral Trustee will join with the Issuers and the Guarantors in the
execution of such amended or supplemental indenture unless such amended or
supplemental indenture directly affects the Trustee’s or the Collateral
Trustee’s own rights, duties or immunities under this Indenture or otherwise, in
which case the Trustee or the Collateral Trustee, as applicable, may in its
discretion, but will not be obligated to, enter into such amended or
supplemental Indenture.

It is not necessary for the consent of the Holders of Notes under this
Section 9.02 to approve the particular form of any proposed amendment,
supplement or waiver, but it is sufficient if such consent approves the
substance thereof.

After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Issuers will mail to the Holders of Notes affected thereby a
notice briefly describing the amendment, supplement or waiver. Any failure of
the Issuers to mail such notice, or any defect therein, will not, however, in
any way impair or affect the validity of any such amended or supplemental
indenture or waiver. Subject to Sections 6.04 and 6.07 hereof, the Holders of a
majority in aggregate principal amount of the Notes then outstanding voting as a
single class may waive compliance in a particular instance by the Issuers with
any provision of this Indenture, the Notes or the Note Guarantees. However,
without the consent of each Holder affected, an amendment, supplement or waiver
under this Section 9.02 may not (with respect to any Notes held by a
non-consenting Holder):

(1) reduce the principal amount of Notes whose Holders must consent to an
amendment, supplement or waiver;

 

93



--------------------------------------------------------------------------------

(2) reduce the principal of or change the fixed maturity of any Note or the
premium payable in connection with the redemption of the Notes;

(3) reduce the rate of or change the time for payment of interest, including
default interest, on any Note;

(4) waive a Default or Event of Default in the payment of principal of, premium
on, if any, or interest, if any, on, the Notes (except a rescission of
acceleration of the Notes by the Holders of at least a majority in aggregate
principal amount of the then outstanding Notes and a waiver of the payment
default that resulted from such acceleration);

(5) make any Note payable in money other than that stated in the Notes;

(6) make any change in the provisions of this Indenture relating to waivers of
past Defaults or the rights of Holders of Notes to receive payments of principal
of, premium on, if any, or interest, if any, on, the Notes;

(7) waive a redemption payment with respect to any Note (other than a payment
required by Sections 3.10, 3.11, 4.10 or 4.15 hereof);

(8) except as expressly permitted by this Indenture, modify the Note Guarantee
of any Significant Subsidiary in any manner that is adverse to holders of the
Notes; or

(9) make any change in the preceding amendment and waiver provisions.

Section 9.03 Revocation and Effect of Consents.

Until an amendment, supplement or waiver becomes effective, a consent to it by a
Holder of a Note is a continuing consent by the Holder of a Note and every
subsequent Holder of a Note or portion of a Note that evidences the same debt as
the consenting Holder’s Note, even if notation of the consent is not made on any
Note. However, any such Holder of a Note or subsequent Holder of a Note may
revoke the consent as to its Note if the Trustee receives written notice of
revocation before the date the amendment, supplement or waiver becomes
effective. An amendment, supplement or waiver becomes effective in accordance
with its terms and thereafter binds every Holder.

Either of the Issuers may, but shall not be obligated to, fix a record date for
the purpose of determining the Holders entitled to give their consent or take
any other action described above or required or permitted to be taken pursuant
to this Indenture. If a record date is fixed, then notwithstanding the
immediately preceding paragraph, those Persons who were Holders at such record
date (or their duly designated proxies), and only those Persons, shall be
entitled to give such consent or to revoke any consent previously given or to
take any such action, whether or not such Persons continue to be Holders after
such record date.

Section 9.04 Notation on or Exchange of Notes.

The Trustee may place an appropriate notation about an amendment, supplement or
waiver on any Note thereafter authenticated. The Issuers in exchange for all
Notes may issue and the Trustee shall, upon receipt of an Authentication Order,
authenticate new Notes that reflect the amendment, supplement or waiver.

 

94



--------------------------------------------------------------------------------

Failure to make the appropriate notation or issue a new Note will not affect the
validity and effect of such amendment, supplement or waiver.

Section 9.05 Trustee to Sign Amendments, etc.

Each of the Trustee and the Collateral Trustee will sign any amended or
supplemental indenture authorized pursuant to this Article 9 if the amendment or
supplement does not adversely affect the rights, duties, liabilities or
immunities of the Trustee and the Collateral Trustee. An Issuer may not sign an
amended or supplemental indenture until either such Board of Directors approves
it. In executing any amended or supplemental indenture, the Trustee and the
Collateral Trustee will be entitled to receive and (subject to Section 7.01
hereof) will be fully protected in relying upon, in addition to the documents
required by Section 13.02 hereof, an Officer’s Certificate and an Opinion of
Counsel stating that the execution of such amended or supplemental indenture is
authorized or permitted by this Indenture, and an Opinion of Counsel that it
will be valid and binding upon the Issuers and Guarantors in accordance with its
terms, subject to customary exceptions.

ARTICLE 10

NOTE GUARANTEES

Section 10.01. Guarantee.

(a) Subject to this Article 10, each of the Guarantors hereby, jointly and
severally, unconditionally guarantees to each Holder of a Note authenticated and
delivered by the Trustee and to the Trustee and its successors and assigns,
irrespective of the validity and enforceability of this Indenture, the Notes or
the obligations of the Issuers hereunder or thereunder, that:

(1) the principal of, premium on, if any, and interest, if any, on, the Notes
will be promptly paid in full when due, whether at maturity, by acceleration,
redemption or otherwise, and interest on the overdue principal of, premium on,
if any, and interest, if any, on, the Notes, if lawful, and all other
obligations of the Issuers to the Holders or the Trustee hereunder or thereunder
will be promptly paid in full or performed, all in accordance with the terms
hereof and thereof; and

(2) in case of any extension of time of payment or renewal of any Notes or any
of such other obligations, that same will be promptly paid in full when due or
performed in accordance with the terms of the extension or renewal, whether at
stated maturity, by acceleration or otherwise.

Failing payment when due of any amount so guaranteed or any performance so
guaranteed for whatever reason, the Guarantors will be jointly and severally
obligated to pay the same immediately. Each Guarantor agrees that this is a
guarantee of payment and not a guarantee of collection.

(b) The Guarantors hereby agree that their obligations hereunder are
unconditional, irrespective of the validity, regularity or enforceability of the
Notes or this Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder of the Notes with respect to any provisions
hereof or thereof, the recovery of any judgment against the Issuers, any action
to enforce the same or any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of a guarantor. Each Guarantor hereby
waives diligence, presentment, demand of payment, filing

 

95



--------------------------------------------------------------------------------

of claims with a court in the event of insolvency or bankruptcy of the Issuers,
any right to require a proceeding first against the Issuers, protest, notice and
all demands whatsoever and covenant that this Note Guarantee will not be
discharged except by complete performance of the obligations contained in the
Notes and this Indenture.

(c) If any Holder or the Trustee is required by any court or otherwise to return
to the Issuers, the Guarantors or any custodian, trustee, liquidator or other
similar official acting in relation to either the Issuers or the Guarantors, any
amount paid by either to the Trustee or such Holder, this Note Guarantee, to the
extent theretofore discharged, will be reinstated in full force and effect.

(d) Each Guarantor agrees that it will not be entitled to any right of
subrogation in relation to the Holders in respect of any obligations guaranteed
hereby until payment in full of all obligations guaranteed hereby. Each
Guarantor further agrees that, as between the Guarantors, on the one hand, and
the Holders and the Trustee, on the other hand, (1) the maturity of the
obligations guaranteed hereby may be accelerated as provided in Article 6 hereof
for the purposes of this Note Guarantee, notwithstanding any stay, injunction or
other prohibition preventing such acceleration in respect of the obligations
guaranteed hereby, and (2) in the event of any declaration of acceleration of
such obligations as provided in Article 6 hereof, such obligations (whether or
not due and payable) will forthwith become due and payable by the Guarantors for
the purpose of this Note Guarantee. The Guarantors will have the right to seek
contribution from any non-paying Guarantor so long as the exercise of such right
does not impair the rights of the Holders under the Note Guarantee.

Section 10.02. Limitation on Guarantor Liability.

Each Guarantor, and by its acceptance of Notes, each Holder, hereby confirms
that it is the intention of all such parties that the Note Guarantee of such
Guarantor not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar federal or state law to the extent applicable to any
Note Guarantee. To effectuate the foregoing intention, the Trustee, the
Collateral Trustee, the Holders and the Guarantors hereby irrevocably agree that
the obligations of such Guarantor will be limited to the maximum amount that
will, after giving effect to such maximum amount and all other contingent and
fixed liabilities of such Guarantor that are relevant under such laws, and after
giving effect to any collections from, rights to receive contribution from or
payments made by or on behalf of any other Guarantor in respect of the
obligations of such other Guarantor under this Article 10, result in the
obligations of such Guarantor under its Note Guarantee not constituting a
fraudulent transfer or conveyance.

Section 10.03. Execution and Delivery of Note Guarantee.

To evidence its Note Guarantee set forth in Section 10.01 hereof, each Guarantor
hereby agrees that a notation of such Note Guarantee substantially in the form
attached as Exhibit E hereto will be endorsed by an Officer of such Guarantor on
each Note authenticated and delivered by the Trustee and that this Indenture
will be executed on behalf of such Guarantor by one of its Officers.

Each Guarantor hereby agrees that its Note Guarantee set forth in Section 10.01
hereof will remain in full force and effect notwithstanding any failure to
endorse on each Note a notation of such Note Guarantee.

If an Officer whose signature is on this Indenture or on the Note Guarantee no
longer holds that office at the time the Trustee authenticates the Note on which
a Note Guarantee is endorsed, the Note Guarantee will be valid nevertheless.

 

96



--------------------------------------------------------------------------------

The delivery of any Note by the Trustee, after the authentication thereof
hereunder, will constitute due delivery of the Note Guarantee set forth in this
Indenture on behalf of the Guarantors.

In the event that Eldorado or any of its Restricted Subsidiaries creates or
acquires any Subsidiary after the date of this Indenture, if required by
Section 4.18 hereof, Eldorado will cause such Restricted Subsidiary to comply
with the provisions of Section 4.18 hereof and this Article 10, to the extent
applicable.

Section 10.04. Guarantors May Consolidate, etc., on Certain Terms.

Except as otherwise provided in Section 10.05 hereof, no Guarantor may sell or
otherwise dispose of all or substantially all of its assets to, or consolidate
with or merge with or into (whether or not such Guarantor is the surviving
Person) another Person, other than an Issuer or another Guarantor, unless:

(1) immediately after giving effect to such transaction, no Default or Event of
Default exists;

(2) either:

(A) subject to Section 10.05 hereof, the Person acquiring the property in any
such sale or disposition or the Person formed by or surviving any such
consolidation or merger unconditionally assumes all the obligations of that
Guarantor under its Note Guarantee and this Indenture, pursuant to a
supplemental indenture and the Security Documents (including the Collateral
Trust Agreement) pursuant to agreements satisfactory to the Trustee; or

(B) the Net Proceeds of such sale or other disposition are applied in accordance
with the applicable provisions of this Indenture, including without limitation,
Section 4.10 hereof;

(3) such transaction would not result in the loss or suspension or material
impairment of any of Eldorado’s or any of its Restricted Subsidiaries’ Gaming
Licenses, unless a comparable replacement Gaming License is effective prior to
or simultaneously with such loss, suspension or material impairment; and

Notwithstanding the foregoing, Eldorado or any of its Restricted Subsidiaries
that is not a subchapter “C” corporation may reorganize into a corporation
pursuant to a Permitted C Corp Reorganization.

In case of any such consolidation, merger, sale or conveyance and upon the
assumption by the successor Person, by supplemental indenture, executed and
delivered to the Trustee and satisfactory in form to the Trustee, of the Note
Guarantee endorsed upon the Notes and the due and punctual performance of all of
the covenants and conditions of this Indenture to be performed by the Guarantor,
such successor Person will succeed to and be substituted for the Guarantor with
the same effect as if it had been named herein as a Guarantor. Such successor
Person thereupon may cause to be signed any or all of the Note Guarantees to be
endorsed upon all of the Notes issuable hereunder which theretofore shall not
have been signed by the Issuers and delivered to the Trustee. All the Note
Guarantees so issued will in all respects have the same legal rank and benefit
under this Indenture as the Note Guarantees theretofore and thereafter issued in
accordance with the terms of this Indenture as though all of such Note
Guarantees had been issued at the date of the execution hereof.

Except as set forth in Articles 4 and 5 hereof, and notwithstanding clauses 2(a)
and (b) above, nothing contained in this Indenture or in any of the Notes will
prevent any consolidation or merger of a Guarantor with or into an Issuer or
another Guarantor, or will prevent any sale or conveyance of the property of a
Guarantor as an entirety or substantially as an entirety to such Issuer or
another Guarantor.

 

97



--------------------------------------------------------------------------------

Section 10.05. Releases.

Notwithstanding Section 12.04(9) hereof, the Note Guarantee of a Guarantor will
be released:

(1) in connection with any sale or other disposition of all or substantially all
of the assets of that Guarantor (including by way of merger or consolidation) to
a Person that is not (either before or after giving effect to such transaction)
Eldorado or a Restricted Subsidiary of Eldorado, if the sale or other
disposition does not violate Sections 3.10 or 4.10 hereof;

(2) in connection with any sale or other disposition of Capital Stock of that
Guarantor to a Person that is not (either before or after giving effect to such
transaction) Eldorado or a Restricted Subsidiary of Eldorado, if the sale or
other disposition does not violate Sections 3.10 or 4.10 hereof and the
Guarantor ceases to be a Restricted Subsidiary of Eldorado as a result of the
sale or other disposition;

(3) if Eldorado designates any Restricted Subsidiary that is a Guarantor to be
an Unrestricted Subsidiary in accordance with Section 4.19 hereof;

(4) upon Legal Defeasance or Covenant Defeasance in accordance with Article 8
hereof or Satisfaction and Discharge of this Indenture in accordance with
Article 11 hereof; or

(5) upon the dissolution of a Guarantor if its assets are distributed to the
Issuers or another Guarantor.

Upon delivery to the Trustee of an Officer’s Certificate and Opinion of Counsel
to the effect that the conditions set forth in clauses (1) through (5) hereof,
as applicable, have been satisfied, the Trustee, at Eldorado’s expense, will
execute any documents reasonably requested by Eldorado to evidence the release
of the applicable Note Guarantee.

Any Guarantor not released from its obligations under its Note Guarantee as
provided in this Section 10.05 will remain liable for the full amount of
principal of, premium on, if any, and interest, if any, on, the Notes and for
the other obligations of any Guarantor under this Indenture as provided in this
Article 10.

ARTICLE 11

SATISFACTION AND DISCHARGE

Section 11.01 Satisfaction and Discharge.

This Indenture and the Security Documents will be discharged and will cease to
be of further effect as to all Notes issued hereunder (and all Liens on the
Collateral securing the Notes will be released), when:

(1) either:

(A) all Notes that have been authenticated, except lost, stolen or destroyed
Notes that have been replaced or paid and Notes for whose payment money has been
deposited in trust and thereafter repaid to Eldorado, have been delivered to the
Trustee for cancellation; or

 

98



--------------------------------------------------------------------------------

(B) all Notes that have not been delivered to the Trustee for cancellation have
become due and payable by reason of the mailing of a notice of redemption or
otherwise or will become due and payable within one year and the Issuers or any
Guarantor has irrevocably deposited or caused to be deposited with the Trustee
as trust funds in trust solely for the benefit of the Holders, cash in U.S.
dollars, non-callable Government Securities, or a combination of cash in U.S.
dollars and non-callable Government Securities, in amounts as will be
sufficient, without consideration of any reinvestment of interest, to pay and
discharge the entire Indebtedness on the Notes not delivered to the Trustee for
cancellation for principal of, premium on if any, and accrued interest, to the
date of maturity or redemption;

(2) in respect of subclause (B) of clause (1) of this Section 11.01, no Default
or Event of Default has occurred and is continuing on the date of the deposit
(other than a Default or Event of Default resulting from the borrowing of funds
to be applied to such deposit and any similar deposit relating to other
Indebtedness and, in each case, the granting of Liens to secure such borrowings)
and the deposit will not result in a breach or violation of, or constitute a
default under, any other instrument to which the Issuers or any Guarantor is a
party or by which either of the Issuers or any Guarantor is bound (other than
with respect to the borrowing of funds to be applied concurrently to make the
deposit required to effect such satisfaction and discharge and any similar
concurrent deposit relating to other Indebtedness, and in each case the granting
of Liens to secure such borrowings);

(3) any Issuer has or any Guarantor has paid or caused to be paid all sums
payable by them under this Indenture; and

(4) the Issuers have delivered irrevocable instructions to the Trustee under
this Indenture to apply the deposited money toward the payment of the Notes at
maturity or on the redemption date, as the case may be.

In addition, Eldorado must deliver an Officer’s Certificate and an Opinion of
Counsel to the Trustee stating that all conditions precedent to satisfaction and
discharge have been satisfied.

Notwithstanding the satisfaction and discharge of this Indenture, if money has
been deposited with the Trustee pursuant to subclause (b) of clause (1) of this
Section 11.01, the provisions of Sections 11.02 and 8.06 hereof will survive. In
addition, nothing in this Section 11.01 will be deemed to discharge those
provisions of Section 7.06 hereof, that, by their terms, survive the
satisfaction and discharge of this Indenture.

Section 11.02 Application of Trust Money.

Subject to the provisions of Section 8.06 hereof, all money deposited with the
Trustee pursuant to Section 11.01 hereof shall be held in trust and applied by
it, in accordance with the provisions of the Notes and this Indenture, to the
payment, either directly or through any Paying Agent (including an Issuer acting
as their own Paying Agent) as the Trustee may determine, to the Persons entitled
thereto, of the principal, premium, if any, and interest, if any, for whose
payment such money has been deposited with the Trustee; but such money need not
be segregated from other funds except to the extent required by law.

If the Trustee or Paying Agent is unable to apply any money or Government
Securities in accordance with Section 11.01 hereof by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, the
Issuers’ and any Guarantor’s obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
Section 11.01 hereof; provided that

 

99



--------------------------------------------------------------------------------

if the Issuers have made any payment of principal of, premium on, if any, or
interest, if any, on, any Notes because of the reinstatement of its obligations,
the Issuers shall be subrogated to the rights of the Holders of such Notes to
receive such payment from the money or Government Securities held by the Trustee
or Paying Agent.

ARTICLE 12.

COLLATERAL AND SECURITY

Section 12.01 Security Interest.

The due and punctual payment of the principal of, premium on, if any, and
interest, if any, on, the Notes when and as the same shall be due and payable,
whether on an interest payment date, at maturity, by acceleration, repurchase,
redemption or otherwise, and interest on the overdue principal of, premium on,
if any, and interest, if any (to the extent permitted by law), on the Notes and
performance of all other obligations of the Issuers to the Holders of Notes or
the Trustee under this Indenture and the Notes (including, without limitation,
the Note Guarantees), according to the terms hereunder or thereunder, are
secured as provided in the Security Documents.

Each Holder of Notes, by its acceptance thereof, consents and agrees to the
terms of the Security Documents including, without limitation, the provisions
providing for foreclosure and release of Collateral as the same may be in effect
or may be amended from time to time in accordance with its terms and authorizes
and appoints U.S. Bank National Association as the Trustee and Capital One, N.A.
as the Collateral Trustee to enter into the Security Documents, to bind the
Holders and make the agreements on the terms set forth therein, to perform their
respective obligations and exercise their respective rights thereunder in
accordance therewith. The Issuers will deliver to the Trustee copies of all
documents delivered to the Collateral Trustee pursuant to the Security
Documents, and will do or cause to be done all such acts and things as may be
necessary or proper, or as may be required by the provisions of the Security
Documents, to assure and confirm to the Trustee and the Collateral Trustee the
security interest in the Collateral contemplated hereby, by the Security
Documents or any part thereof, as from time to time constituted, so as to render
the same available for the security and benefit of this Indenture and of the
Notes secured hereby, according to the intent and purposes herein expressed. The
Issuers will take, and will cause its Subsidiaries to take, and upon request of
the Trustee will take, any and all actions reasonably required to cause the
Security Documents to create and maintain, as security for the Obligations of
the Issuers hereunder, a valid and enforceable perfected junior priority
security interest in the Collateral for the benefit of the Holders of the Notes
and any future Parity Lien Obligations.

Section 12.02 Collateral Trust Agreement.

This Article 12 and the provisions of each other Security Document are subject
to the terms, conditions and benefits set forth in the Collateral Trust
Agreement. The Issuers and each Guarantor consent to, and agree to be bound by,
the terms of the Collateral Trust Agreement, as the same may be in effect from
time to time, and to perform their respective obligations thereunder in
accordance therewith.

Section 12.03 Collateral Trustee.

(1) Capital One, N.A. will initially act as the Collateral Trustee for the
benefit of the Holders of:

(A) the Notes;

(B) all other Parity Lien Obligations outstanding from time to time; and

 

100



--------------------------------------------------------------------------------

(C) all Priority Lien Obligations outstanding from time to time, including
Obligations under the Credit Agreement.

(2) Neither Issuer, nor any of its Affiliates and no Parity Lien Representative
may serve as Collateral Trustee.

(3) The Collateral Trustee shall hold (directly or through co-trustees or
agents), and will be entitled to enforce, all Liens on the Collateral created by
the Security Documents.

(4) Except as provided in the Collateral Trust Agreement or as directed by an
Act of Required Secured Parties in accordance with the Collateral Trust
Agreement, the Collateral Trustee shall not be obligated:

(A) to act upon directions purported to be delivered to it by any Person;

(B) to foreclose upon or otherwise enforce any Lien; or

(C) to take any other action whatsoever with regard to any or all of the
Security Documents, the Liens created thereby or the Collateral.

(5) The Issuers and the Guarantors will indemnify the Collateral Trustee against
any and all losses, liabilities or expenses incurred by it arising out of or in
connection with the acceptance or administration of its duties under this
Indenture, including defending itself against any claim (whether asserted by the
Issuers, the Guarantors, any Holder or any other Person) or liability in
connection with the exercise or performance of any of its powers or duties
hereunder, except to the extent any such loss, liability or expense may be
attributable to its gross negligence, bad faith or willful misconduct. The
Collateral Trustee will notify the Issuers promptly of any claim for which it
may seek indemnity. Failure by the Collateral Trustee to so notify the Issuers
will not relieve the Issuers or any of the Guarantors of their obligations
hereunder. Such Issuer or such Guarantor will defend the claim and the
Collateral Trustee will cooperate in the defense. The Collateral Trustee may
have separate counsel and the Issuers will pay the reasonable fees and expenses
of such counsel. Neither any Issuers nor any Guarantor need pay for any
settlement made without its consent, which consent will not be unreasonably
withheld. References to “Collateral Trustee” in this paragraph 12.03(5) shall
include the Collateral Trustee and its officers, directors, employees and
agents.

(6) A resignation or removal of the Collateral Trustee and appointment of a
successor Collateral Trustee will become effective pursuant to the terms set
forth in Article 6 of the Collateral Trust Agreement.

Eldorado will deliver to each Secured Debt Representative copies of all Security
Documents delivered to the Collateral Trustee.

Section 12.04 Release of Liens in Respect of Notes.

The Collateral Trustee’s Parity Liens on the Collateral will no longer secure
the Notes outstanding under this Indenture or any other Obligations under this
Indenture, and the right of the Holders of the Notes and such Obligations to the
benefits and proceeds of the Collateral Trustee’s Parity Liens on the Collateral
will terminate and be discharged:

(1) upon satisfaction and discharge of this Indenture, in accordance with
Article 11 hereof;

 

101



--------------------------------------------------------------------------------

(2) upon a Legal Defeasance or Covenant Defeasance of all outstanding Notes in
accordance with Article 8 hereof;

(3) upon payment in full and discharge of all Notes outstanding under this
Indenture and all Obligations that are outstanding, due and payable under this
Indenture at the time the Notes are paid in full and discharged; or

(4) in whole or in part, with the consent of the Holders of the requisite
percentage of Notes in accordance with Article 9 hereof.

(5) in whole, upon (a) payment in full and discharge of all outstanding Secured
Debt and all other Secured Obligations that are outstanding, due and payable at
the time all of the Secured Debt is paid in full and discharged and
(b) termination or expiration of all commitments to extend credit under all
Secured Debt Documents and the cancellation or termination or cash
collateralization (at the percentage of the aggregate undrawn amount required
for release of Liens under the terms of the applicable Secured Debt Documents)
of all outstanding letters of credit issued pursuant to any Secured Debt
Documents;

(6) as to any Collateral that is sold, transferred or otherwise disposed of by
Eldorado or any other grantor to a Person that is not (either before or after
such sale, transfer or disposition) Eldorado or a Restricted Subsidiary of
Eldorado in a transaction or other circumstance that complies with Sections 3.10
and 4.10 hereof and is permitted by all of the other Secured Debt Documents, at
the time of such sale, transfer or other disposition or to the extent of the
interest sold, transferred or otherwise disposed of; provided that the
Collateral Trustee’s Liens upon the Collateral will not be released if the sale
or disposition is subject to Section 5.01 hereof.

(7) as to a release of less than all or substantially all of the Collateral, if
(A) consent to the release of all Priority Liens (or, at any time after the
Discharge of Priority Lien Obligations, the Parity Liens) on such Collateral has
been given by an Act of Required Secured Parties or (B) the Priority Liens (or,
at any time after the Discharge of Priority Lien Obligations, the Parity Liens)
have been automatically released pursuant to the Priority Lien Documents;
provided, that this clause (7) shall not apply to (i) Discharge of Priority Lien
Obligations upon payment in full thereof or (ii) sales or dispositions subject
to Section 5.01 hereof.

(8) as to a release of all or substantially all of the Collateral, if
(a) consent to the release of that Collateral has been given by the requisite
percentage or number of holders of each Series of Secured Debt at the time
outstanding as provided for in the applicable Secured Debt Documents, and
(b) Eldorado has delivered an Officer’s Certificate to the Collateral Trustee
certifying that all such necessary consents have been obtained;

(9) if any Guarantor is released from its obligations under each of the Priority
Lien Documents, then the Parity Liens on the Collateral pledged by such
Guarantor and the obligations of such Guarantor under its Guarantee of the
Parity Lien Obligations, shall be automatically, unconditionally and
simultaneously released; and

(10) notwithstanding any of the foregoing, if the Collateral Trustee is
exercising its rights or remedies with respect to the Collateral under the
Priority Lien Documents pursuant to an Act of Required Secured Parties, and the
Collateral Trustee releases any of the Priority Liens on

 

102



--------------------------------------------------------------------------------

any part of the Collateral or any Guarantor is released from its obligations
under its Guarantee of the Priority Lien Obligations in connection therewith,
then the Parity Liens on such Collateral and the obligations of such Guarantor
under its Guarantee of the Parity Lien Obligations, shall be automatically,
unconditionally and simultaneously released. If in connection with any exercise
of rights and remedies by the Collateral Trustee under the Priority Lien
Documents pursuant to an Act of Required Secured Parties, the equity interests
of any Person are foreclosed upon or otherwise disposed of and the Collateral
Trustee releases the Priority Lien on the property or assets of such Person then
the Parity Liens with respect to the property or assets of such Person will be
concurrently and automatically released to the same extent as the Priority Liens
on such property or assets are released.

Section 12.05 Equal and Ratable Sharing of Collateral by Holders of Parity Lien
Debt.

Notwithstanding:

(1) anything to the contrary contained in the Security Documents;

(2) the time of incurrence of any Series of Parity Lien Debt;

(3) the order or method of attachment or perfection of any Liens securing any
Series of Parity Lien Debt;

(4) the time or order of filing or recording of financing statements, mortgages
or other documents filed or recorded to perfect any Parity Lien upon any
Collateral;

(5) the time of taking possession or control over any Collateral;

(6) that any Lien securing Parity Lien Debt may not have been perfected or may
be or have become subordinated, by equitable subordination or otherwise, to any
other Lien; or

(7) the rules for determining priority under any law governing relative
priorities of Liens;

(a) all Parity Liens granted at any time by an Issuer or any Guarantor will
secure, equally and ratably, all present and future Parity Lien Obligations; and

(b) all proceeds of all Parity Liens granted at any time by an Issuer or any
Guarantor will be allocated and distributed equally and ratably on account of
the Parity Lien Debt and other Parity Lien Obligations as and to the extent set
forth in the Collateral Trust Agreement.

This Section 12.05 is intended for the benefit of, and will be enforceable as a
third party beneficiary by, each present and future holder of Parity Lien
Obligations, each present and future Parity Lien Representative and the
Collateral Trustee as holder of Parity Liens. The Parity Lien Representative of
each future Series of Parity Lien Debt will be required to execute a Lien
Sharing and Priority Confirmation to the Collateral Trustee and the Trustee
which the Issuers (or either of them) shall cause to be delivered at the time of
incurrence of such Series of Parity Lien Debt (it being understood that any
failure in the execution or delivery of any Lien Sharing and Priority
Confirmation will not affect the validity and effect of such Lien Sharing and
Priority Confirmation in connection with any future Series of Parity Lien Debt).

 

103



--------------------------------------------------------------------------------

Section 12.06 Ranking of Parity Liens.

Notwithstanding:

(1) anything to the contrary contained in the Security Documents;

(2) the time of incurrence of any Series of Secured Debt;

(3) the order or method of attachment or perfection of any Liens securing any
Series of Secured Debt;

(4) the time or order of filing or recording of financing statements, mortgages
or other documents filed or recorded to perfect any Lien upon any Collateral;

(5) the time of taking possession or control over any Collateral;

(6) that any Priority Lien may not have been perfected or may be or have become
subordinated, by equitable subordination or otherwise, to any other Lien; or

(7) the rules for determining priority under any law governing relative
priorities of Liens,

all Parity Liens at any time granted by an Issuer or any Guarantor will be
subject and subordinate to all Priority Liens securing Priority Lien
Obligations.

This Section 12.06 is intended for the benefit of, and will be enforceable as a
third party beneficiary by, each present and future holder of Priority Lien
Obligations, each present and future Priority Lien Representatives and the
Collateral Trustee as holder of Priority Liens. No other Person shall be
entitled to rely on, have the benefit of or enforce this Section 12.06.

The Parity Lien Representative of each future Series of Parity Lien Debt shall
be required to execute a Lien Sharing and Priority Confirmation which the
Issuers or either of them shall cause to be delivered to the Collateral Trustee,
the Trustee, any other Parity Lien Representative and each Priority Lien
Representative for the benefit of the Holders of Priority Lien Obligations at
the time of incurrence of such Series of Parity Lien Debt(it being understood
that any failure in the execution or delivery of any Lien Sharing and Priority
Confirmation will not affect the validity and effect of such Lien Sharing and
Priority Confirmation in connection with any future Series of Parity Lien Debt).

This Section 12.06 is intended solely to set forth the relative ranking, as
Liens, of the Liens securing Parity Lien Debt as against the Priority Liens.
Neither the Notes nor any other Parity Lien Obligations nor the exercise or
enforcement of any right or remedy for the payment or collection thereof are
intended to be, or will ever be by reason of the foregoing provision, in any
respect subordinated, deferred, postponed, restricted or prejudiced; provided,
that (i) no holder of Parity Lien Obligations shall request or obtain
pre-judgment attachment or a judgment lien or judicial lien upon any of the
gaming licenses or approvals of the Issuers or the Guarantors and (ii) in the
event that any holder of Parity Lien Obligations obtains a judgment lien or
judicial lien on any asset of the Issuers or Guarantors, such lien shall be
subject and subordinate to the Priority Liens on such assets in accordance with
the terms of the Collateral Trust Agreement.

 

104



--------------------------------------------------------------------------------

Section 12.07 Relative Rights.

Nothing in the Security Documents will:

(1) impair, as between an Issuer and the Holders of the Notes, the obligation of
the Issuers to pay principal of, premium and interest, if any, on the Notes in
accordance with their terms or any other obligation of an Issuer or any
Guarantor;

(2) affect the relative rights of Holders of Notes as against any other
creditors of the Issuers or any Guarantor (other than holders of Priority Liens,
Permitted Prior Liens or other Parity Liens);

(3) restrict the right of any Holder of Notes to sue for payments that are then
due and owing (but not enforce any judgment in respect thereof, against any
Collateral to the extent specifically prohibited by Section 2.4 or 2.8 of the
Collateral Trust Agreement;

(4) restrict or prevent any Holder of Notes or other Parity Lien Obligations,
the Collateral Trustee or any Parity Lien Representative from exercising any of
its rights or remedies upon a Default or Event of Default not specifically
restricted or prohibited by Section 2.4 or 2.8 of the Collateral Trust
Agreement; or

(5) restrict or prevent any Holder of Notes or other Parity Lien Obligations,
the Collateral Trustee or any Parity Lien Representative from taking any lawful
action in an Insolvency or Liquidation Proceeding not specifically restricted or
prohibited by Section 2.4, 2.8 or 3.3 of the Collateral Trust Agreement.

Section 12.08 Further Assurances; Insurance.

The Issuers and each of the Guarantors will do or cause to be done all acts and
things that may be required by applicable law, or that the Collateral Trustee
from time to time may reasonably request, to assure and confirm that the
Collateral Trustee holds, for the benefit of the holders of Secured Obligations,
duly created and enforceable and perfected Liens upon the Collateral (including
any property or assets that are acquired or otherwise become Collateral after
the Notes are issued), in each case, as contemplated by, and with the Lien
priority required under, the Secured Debt Documents.

Upon the reasonable request of the Collateral Trustee or any Secured Debt
Representative at any time and from time to time, the Issuers and each of the
Guarantors will promptly execute, acknowledge and deliver such Security
Documents, instruments, certificates, notices and other documents, and take such
other actions as may be reasonably required, or that the Collateral Trustee may
reasonably request, to create, perfect, protect, assure or enforce the Liens and
benefits intended to be conferred, in each case as contemplated by the Secured
Debt Documents for the benefit of the holders of Secured Obligations.

The Issuers and the Guarantors will maintain insurance in accordance with
Section 4.22 hereof. Upon reasonable request of the Collateral Trustee, the
Issuers and the Guarantors will furnish to the Collateral Trustee full
information as to their property and liability insurance carriers.

Section 12.09 Gaming Law Limitations on Foreclosure.

The Collateral Trustee’s or any Holder’s ability to foreclose upon the
Collateral comprising our gaming business will be subject to and limited by
Gaming Laws of the States of Nevada and Louisiana. No person, including the
Collateral Trustee or any Holder, is permitted to own, operate or manage a

 

105



--------------------------------------------------------------------------------

gaming business or own, lease, operate or possess gaming assets or equipment
(including certain of the Collateral) unless such person has been found suitable
and holds the appropriate Gaming License issued by the applicable Gaming
Authorities. During any foreclosure proceeding, the Collateral Trustee could
seek the appointment of a receiver through a petition to the appropriate Nevada
or Louisiana state court, as applicable, to take possession of the Collateral.
Prior to taking control of the gaming operation or possession of any gaming
assets or equipment or instituting a foreclosure sale, approval of the
applicable Gaming Authorities would be required and the Collateral Trustee
and/or the receiver may be required to be found suitable and to obtain the
requisite Gaming License from the applicable Gaming Authorities. If the Nevada
Gaming Commission or the Louisiana Gaming Control Board, as applicable, does not
find the Collateral Trustee or such receiver suitable for licensure, we would
not be permitted to do any of the following: (1) make any payment of any kind to
the person found unsuitable, (2) recognize the exercise by any unsuitable person
of any ownership or control over us or (3) pay to any unsuitable person any
remuneration in any form for services rendered. Applicable Gaming Laws could
substantially delay, restrict, condition or prevent the ability of the holders
of the Notes to realize on the Collateral or receive any payments from Eldorado
or any of the Guarantors, including payments pursuant to the Notes. In addition,
before the Collateral Trustee or any such receiver, as applicable, could acquire
and operate the Eldorado Shreveport Hotel and Casino and Eldorado Hotel and
Casino, the Collateral Trustee or any such receiver, as applicable and the
Holders of the Notes would be required to comply with the suitability and
licensing requirements under the Gaming Laws of the states of Nevada and/or
Louisiana, as applicable. In any foreclosure sale, licensing requirements under
Gaming Laws may limit the number of potential bidders and may delay the sale of
the Collateral, either of which could adversely affect the sale price of the
Collateral.

In the event that the Nevada Gaming Commission or the Louisiana Gaming Control
Board revokes, suspends or does not renew our Gaming License, the Nevada Gaming
Commission or the Louisiana Gaming Control Board, pursuant to the Gaming Laws,
has the authority to appoint a trustee to, among other things, maintain and
operate the Eldorado Shreveport Hotel and Casino and Eldorado Hotel and Casino,
as applicable, or seek to sell or otherwise convey the assets of Eldorado,
subject to Nevada Gaming Commission or the Louisiana Gaming Control Board
approval.

Section 12.10 Limitation on Duty of Trustee in Respect of Collateral.

(a) Beyond the exercise of reasonable care in the custody thereof, the Trustee
shall have no duty as to any Collateral in its possession or control or in the
possession or control of any agent or bailee or any income thereon or as to
preservation of rights against prior parties or any other rights pertaining
thereto and the Trustee shall not be responsible for filing any financing or
continuation statements or recording any documents or instruments in any public
office at any time or times or otherwise perfecting or maintaining the
perfection of any security interest in the Collateral. The Trustee shall be
deemed to have exercised reasonable care in the custody of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which it accords its own property and shall not be liable or responsible for any
loss or diminution in the value of any of the Collateral, by reason of the act
or omission of any carrier, forwarding agency or other agent or bailee selected
by the Trustee in good faith.

(b) The Trustee shall not be responsible for the existence, genuineness or value
of any of the Collateral or for the validity, perfection, priority or
enforceability of the Liens in any of the Collateral, whether impaired by
operation of law or by reason of any action or omission to act on its part
hereunder, except to the extent such action or omission constitutes gross
negligence, bad faith or willful misconduct on the part of the Trustee, for the
validity or sufficiency of the Collateral or any agreement or assignment
contained therein, for the validity of the title of the Issuers to the
Collateral, for insuring the Collateral or for the payment of taxes, charges,
assessments or Liens upon the Collateral or otherwise as to the maintenance of
the Collateral.

 

106



--------------------------------------------------------------------------------

ARTICLE 13

MISCELLANEOUS

Section 13.01 Notices.

Any notice or communication by an Issuer, any Guarantor, the Trustee or the
Collateral Trustee to the others is duly given if in writing and delivered in
Person or by first class mail (registered or certified, return receipt
requested), facsimile transmission or overnight air courier guaranteeing next
day delivery, to the others’ address:

If to the Issuers and/or any Guarantor:

Eldorado Resorts LLC / Eldorado Capital Corp.

345 N. Virginia Street

Reno, NV 89501

Facsimile:

Attention: Robert M. Jones

With a copy to:

Milbank, Tweed, Hadley & McCloy LLP

601 S. Figueroa Street, 30th Floor

Los Angeles, California 90017

Facsimile: (213) 629-5063

Attention: Deborah Ruosch

If to the Trustee:

U.S. Bank National Association

225 Asylum Street, 23rd Floor

Hartford, CT 06103

Facsimile No.: (866) 640-1284

Attention: Michael M. Hopkins

With a copy to:

Shipman & Goodwin LLP

One Constitution Plaza

Hartford, CT 06103

Facsimile No. (860) 251-5212

Attention: Leslie L. Davenport, Esq.

If to the Collateral Trustee:

Capital One, N.A.

Collateral Services

333 Travis Street, 3rd Floor

Shreveport, Louisiana 71101

Facsimile No. (318) 374-3758

The Issuers, any Guarantor, the Trustee or the Collateral Trustee, by notice to
the others, may designate additional or different addresses for subsequent
notices or communications.

 

107



--------------------------------------------------------------------------------

All notices and communications (other than those sent to Holders of Notes) will
be deemed to have been duly given: at the time delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage
prepaid, if mailed; when receipt acknowledged, if transmitted by facsimile; and
the next Business Day after timely delivery to the courier, if sent by overnight
air courier guaranteeing next day delivery.

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

If the Issuers mail a notice or communication to Holders of Notes, it will mail
a copy to the Trustee and each Agent at the same time.

Section 13.02 Certificate and Opinion as to Conditions Precedent.

Upon any request or application by the Issuers to the Trustee to take any action
under this Indenture, the Issuers shall furnish to the Trustee:

(1) an Officer’s Certificate in form and substance reasonably satisfactory to
the Trustee (which must include the statements set forth in Section 13.03
hereof) stating that, in the opinion of the signers, all conditions precedent
and covenants, if any, provided for in this Indenture relating to the proposed
action have been satisfied; and

(2) an Opinion of Counsel in form and substance reasonably satisfactory to the
Trustee (which must include the statements set forth in Section 13.03 hereof)
stating that, in the opinion of such counsel, all such conditions precedent and
covenants have been satisfied.

Section 13.03 Statements Required in Certificate or Opinion.

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture must include:

(1) a statement that the Person making such certificate or opinion has read such
covenant or condition;

(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(3) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and

(4) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.

Section 13.04 Rules by Trustee and Agents.

The Trustee may make reasonable rules for action by or at a meeting of Holders.
The Registrar or Paying Agent may make reasonable rules and set reasonable
requirements for its functions.

 

108



--------------------------------------------------------------------------------

Section 13.05 No Personal Liability of Directors, Partners, Members, Officers,
Employees and Stockholders.

No director, partner, member officer, employee, incorporator or stockholder of
either of the Issuers or any Guarantor, as such, will have any liability for any
obligations of the Issuers or the Guarantors under the Notes, this Indenture,
the Note Guarantees or for any claim based on, in respect of, or by reason of,
such obligations or their creation. Each Holder of Notes by accepting a Note
waives and releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes. The waiver may not be effective to
waive liabilities under the federal securities laws.

Section 13.06 Governing Law.

THE INTERNAL LAW OF THE STATE OF NEW YORK WILL GOVERN AND BE USED TO CONSTRUE
THIS INDENTURE, THE NOTES AND THE NOTE GUARANTEES WITHOUT GIVING EFFECT TO
APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

Section 13.07 No Adverse Interpretation of Other Agreements.

This Indenture may not be used to interpret any other indenture, loan or debt
agreement of the Issuers or its Subsidiaries or of any other Person. Any such
indenture, loan or debt agreement may not be used to interpret this Indenture.

Section 13.08 Successors.

All agreements of the Issuers in this Indenture and the Notes will bind its
successors. All agreements of the Trustee in this Indenture will bind its
successors. All agreements of each Guarantor in this Indenture will bind its
successors, except as otherwise provided in Section 10.05 hereof.

Section 13.09 Severability.

In case any provision in this Indenture or in the Notes is invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions will not in any way be affected or impaired thereby.

Section 13.10 Counterpart Originals.

The parties may sign any number of copies of this Indenture. Each signed copy
will be an original, but all of them together represent the same agreement.

Section 13.11 Table of Contents, Headings, etc.

The Table of Contents and Headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not to be
considered a part of this Indenture and will in no way modify or restrict any of
the terms or provisions hereof.

Section 13.12 Waiver of Jury Trial.

EACH OF THE ISSUERS, THE GUARANTORS, THE TRUSTEE AND THE COLLATERAL TRUSTEE
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY

 

109



--------------------------------------------------------------------------------

APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 13.13 Force Majeure.

In no event shall the Trustee be responsible or liable for any failure or delay
in the performance of its obligations hereunder arising out of or caused by,
directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; it being understood that the Trustee shall use
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.

[Signatures on following page]

 

110



--------------------------------------------------------------------------------

SIGNATURES

Dated as of the date first written above.

 

ELDORADO RESORTS LLC By:  

 

Name:   Title:  

ELDORADO CAPITAL CORP. By:  

 

  Name:   Title:

ELDORADO SHREVEPORT #1, LLC By:  

 

Name:   Title:  

ELDORADO SHREVEPORT #2, LLC By:  

 

Name:   Title:  

ELDORADO CASINO SHREVEPORT JOINT VENTURE By:  

 

Name:   Title:  

SHREVEPORT CAPITAL CORPORATION By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION

as Trustee

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

CAPITAL ONE, N.A.

as Collateral Trustee

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Face of Note

 

 

   CUSIP:                


ISIN:

8.625% Senior Secured Notes due 2019

 

No.                $                

ELDORADO RESORTS LLC.

ELDORADO CAPITAL CORP.

promises to pay to CEDE & CO. or registered assigns,

the principal sum of                                          
                    DOLLARS* on June 15, 2019.

Interest Payment Dates: June 15 and December 15

Record Dates: June 1 and December 1

Dated:             , 201  

 

ELDORADO RESORTS LLC By:  

 

  Name:   Title: ELDORADO CAPITAL CORP. By:  

 

  Name:   Title:

 

This is one of the Notes referred to

in the within-mentioned Indenture:

U.S. BANK NATIONAL ASSOCIATION
as Trustee

By:  

 

  Authorized Signatory

 

 

 

A1-1



--------------------------------------------------------------------------------

Back of Note

8.625% Senior Secured Notes due 2019

[Insert the Global Note Legend, if applicable pursuant to the provisions of the
Indenture]

[Insert the Private Placement Legend, if applicable pursuant to the provisions
of the Indenture]

Capitalized terms used herein have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

(1) INTEREST. Eldorado Resorts LLC, a Nevada limited liability company, and
Eldorado Capital Corp., a Nevada corporation (together, the “Issuers”), promises
to pay or cause to be paid interest on the principal amount of this Note at
8.625% per annum from             , 201   until maturity. The Issuers will pay
interest, if any, semi-annually in arrears on June 15 and December 15 of each
year, or if any such day is not a Business Day, on the next succeeding Business
Day (each, an “Interest Payment Date”). Interest on the Notes will accrue from
the most recent date to which interest has been paid or, if no interest has been
paid, from the date of issuance; provided that, if this Note is authenticated
between a record date referred to on the face hereof and the next succeeding
Interest Payment Date, interest shall accrue from such next succeeding Interest
Payment Date; provided further that the first Interest Payment Date shall be
            , 201  . The Issuers will pay interest (including post-petition
interest in any proceeding under the Bankruptcy Code) on overdue principal at a
rate that is 1% per annum higher than the then applicable interest rate on the
Notes to the extent lawful; it will pay interest (including post-petition
interest in any proceeding under the Bankruptcy Code) on overdue installments of
interest, if any (without regard to any applicable grace period), at the same
rate to the extent lawful.

Interest will be computed on the basis of a 360-day year comprised of twelve
30-day months.

(2) METHOD OF PAYMENT. The Issuers will pay interest on the Notes (except
defaulted interest), if any, to the Persons who are registered Holders of Notes
at the close of business on the June 1 or December 1 next preceding the Interest
Payment Date, even if such Notes are canceled after such record date and on or
before such Interest Payment Date, except as provided in Section 2.12 of the
Indenture with respect to defaulted interest. The Notes will be payable as to
principal, premium, if any, and interest, if any, at the office or agency of the
Paying Agent and Registrar, or, at the option of the Issuers, payment of
interest, if any, may be made by check mailed to the Holders at their addresses
set forth in the register of Holders; provided that payment by wire transfer of
immediately available funds will be required with respect to principal of,
premium on, if any, and interest, if any, on, all Global Notes and all other
Notes the Holders of which will have provided wire transfer instructions to the
Issuers or the Paying Agent. Such payment will be in such coin or currency of
the United States of America as at the time of payment is legal tender for
payment of public and private debts;

(3) PAYING AGENT AND REGISTRAR. Initially, U.S. Bank National Association, the
Trustee under the Indenture, will act as Paying Agent and Registrar. The Issuers
may change the Paying Agent or Registrar without prior notice to the Holders of
the Notes. The Issuers or any of its Subsidiaries may act as Paying Agent or
Registrar.

 

A1-2



--------------------------------------------------------------------------------

(4) INDENTURE AND SECURITY DOCUMENTS. The Issuers issued the Notes under an
Indenture dated as of June 1, 2011 (the “Indenture”) among the Issuers, the
Guarantors, the Trustee and the Collateral Trustee. The terms of the Notes
include those stated in the Indenture. The Notes are subject to all such terms,
and Holders are referred to the Indenture for a statement of such terms. The
Notes are secured obligations of the Issuers. To the extent any provision of
this Note conflicts with the express provisions of the Indenture, the provisions
of the Indenture shall govern and be controlling. The Notes are secured by
substantially all the assets of the Issuers and the Guarantors pursuant to the
Security Documents referred to in the Indenture. The Indenture does not limit
the aggregate principal amount of Notes that may be issued thereunder.

(5) OPTIONAL REDEMPTION.

(b) At any time prior to June 15, 2014, the Issuers may on any one or more
ocasions redeem up to 35% of the aggregate principal amount of Notes issued
under the Indenture, upon not less than 30 nor more than 60 days’ prior notice,
at a redemption price equal to 108.625% of the principal amount of the Notes
redeemed, plus accrued and unpaid interest, if any, to the date of redemption
(subject to the rights of Holders of Notes on the relevant record date to
receive interest on the relevant interest payment date) with the net cash
proceeds of one or more Equity Offerings by Eldorado or a contribution to
Eldorado’s common equity capital made with the net cash proceeds of a concurrent
Equity Offering by Eldorado’s direct or indirect parent; provided that:

(1) at least 65% of the aggregate principal amount of Notes originally issued
under the Indenture (excluding Notes held by Eldorado and Eldorado’s
subsidiaries) remains outstanding immediately after the occurrence of such
redemption; and

(2) the redemption occurs within 45 days of the date of the closing of such
Equity Offering.

(c) In addition, not more than once during each twelve-month period ending on
June 15 of 2012, 2013 and 2014, the Issuers may redeem up to $18.0 million in
principal amount of the Notes in each such twelve-month period, upon not less
than 30 nor more than 60 days’ notice, at a redemption price equal to 103% of
the principal amount of the Notes redeemed, plus accrued and unpaid interest, if
any, to the date of redemption (subject to the rights of holders of Notes on the
relevant record date to receive interest on the relevant interest payment date).

(d) At any time prior to June 15, 2015, the Issuers, at their option, may on one
or more occasions redeem all or a part of the Notes, upon not less than 30 nor
more than 60 days’ prior notice, at a redemption price equal to 100% of the
principal amount of the Notes redeemed, plus the Applicable Premium as of, and
accrued and unpaid interest, if any, to date of redemption, subject to the
rights of Holders on the relevant record date to receive interest due on the
relevant interest payment date.

(e) Except pursuant to the three preceding paragraphs, the Notes will not be
redeemable at the Issuers’ option prior to June15, 2015.

(f) On or after June15, 2015, the Issuers may on any one or more occasions
redeem all or a part of the Notes, upon not less than 30 nor more than 60 days’
notice, at the redemption prices (expressed as percentages of principal amount)
set forth below,

 

A1-3



--------------------------------------------------------------------------------

plus accrued and unpaid interest, if any, on the Notes redeemed, to the
applicable date of redemption, if redeemed during the twelve-month period
beginning on June 15 of the years indicated below (subject to the rights of
Holders of Notes on the relevant record date to receive interest due on the
relevant interest payment date):

 

Year

   Percentage  

2015

     104.313 % 

2016

     102.156 % 

2017 and thereafter

     100.000 % 

Unless the Issuers default in the payment of the redemption price, interest will
cease to accrue on the Notes or portions thereof called for redemption on the
applicable redemption date.

(6) GAMING REDEMPTION. Each Holder, by accepting a Note, shall be deemed to have
agreed that, if any Gaming Authority requires that a Person who is a Holder or
the beneficial owner of Notes be registered, licensed, qualified or found
suitable under applicable Gaming Laws, such Holder or beneficial owner, as the
case may be, shall apply for a license, qualification or a finding of
suitability in accordance with such Gaming Laws. If such Person fails to apply
or become registered, licensed or qualified or is found unsuitable, the Issuers
shall have the right, at their option:

(a) to require such Person to dispose of its Notes or beneficial interest
therein within 30 days of receipt of notice of the Issuers’ election or such
earlier date as may be requested or prescribed by such Gaming Authority; or

to redeem such Notes, upon not less than 30 days’ notice (or such earlier date
as may be requested or prescribed by such Gaming Authority), at a redemption
price equal to:

(1) the lesser of:

(A) the Person’s cost for such Notes, plus accrued and unpaid interest, if any,
to the earlier of the date of redemption or the date of the finding of
unsuitability or failure to comply; and

(B) 100% of the principal amount thereof, plus accrued and unpaid interest, if
any, to the earlier of the date of redemption or the date of the finding of
unsuitability or failure to comply; or

(2) such other amount as may be required by applicable law or order of the
Gaming Authority.

(b) Eldorado shall notify the Trustee in writing of any such disqualified Holder
status or redemption as soon as practicable. The Issuers shall not be
responsible for any costs or expenses any Holder or beneficial owner may incur
in connection with its registration, application for a license, qualification or
a finding of suitability, or any renewal or continuation of the foregoing or
compliance with any other requirement of a Gaming Authority. Those costs and
expenses will be the obligations of the Holder or beneficial owner, as
applicable.

(7) MANDATORY REDEMPTION. The Issuers are not required to make mandatory
redemption or sinking fund payments with respect to the Notes.

 

A1-4



--------------------------------------------------------------------------------

(8) REPURCHASE AT THE OPTION OF HOLDER.

(A) If there is a Change of Control, the Issuers will be required to make an
offer (a “Change of Control Offer”) to each Holder to repurchase all or any part
(equal to an integral multiple of $1,000) of each Holder’s Notes at a purchase
price in cash equal to 101% of the aggregate principal amount thereof plus
accrued and unpaid interest, if any, thereon to the date of purchase subject to
the rights of Holders of Notes on the relevant record date to receive interest
due on the relevant interest payment date (the “Change of Control Payment”).
Within ten business days following any Change of Control, the Issuers will mail
a notice to each Holder and setting forth the procedures governing the Change of
Control Offer as required by the Indenture.

(B) If Eldorado or a Restricted Subsidiary of Eldorado consummates any Asset
Sales or receives any Casualty Event Proceeds, within fifteen days of each date
on which the aggregate amount of Excess Proceeds exceeds $10.0 million, the
Issuers will make an Asset Sale Offer to all Holders of Notes and all holders of
other Parity Lien Debt containing provisions similar to those set forth in the
Indenture with respect to offers to purchase, prepay or redeem with the proceeds
of Asset Sales or Casualty Events in accordance with the Indenture to purchase,
prepay or redeem the maximum principal amount of Notes and such other Parity
Lien Debt (plus all accrued interest on the Indebtedness and the amount of all
fees and expenses, including premiums, incurred in connection therewith) that
may be purchased, prepaid or redeemed out of the Excess Proceeds. The offer
price in any Asset Sale Offer will be equal to 100% of the principal amount,
plus accrued and unpaid interest, if any, to the date of purchase, prepayment or
redemption, subject to the rights of Holders of Notes on the relevant record
date to receive interest due on the relevant interest payment date, and will be
payable in cash. If any Excess Proceeds remain after consummation of an Asset
Sale Offer, Eldorado may use those Excess Proceeds for any purpose not otherwise
prohibited by the Indenture. If the aggregate principal amount of Notes and
other Parity Lien Debt tendered in (or required to be prepaid or redeemed in
connection with) such Asset Sale Offer exceeds the amount of Excess Proceeds,
the Trustee will select the Notes and such other Parity Lien Debt to be
purchased on a pro rata basis, amounts tendered into or required to be redeemed
or prepaid (with such adjustments as may be deemed appropriate by Eldorado so
that only Notes in denominations of $2,000, or an integral multiple of $1,000 in
excess thereof, will be left outstanding). Upon completion of each Asset Sale
Offer, the amount of Excess Proceeds will be reset at zero. Holders of Notes
that are the subject of an offer to purchase will receive an Asset Sale Offer
from Eldorado prior to any related purchase date and may elect to have such
Notes purchased by completing the form entitled “Option of Holder to Elect
Purchase” attached to the Notes.

(9) NOTICE OF REDEMPTION. At least 30 days but not more than 60 days before a
redemption date, the Issuers will mail or cause to be mailed, by first class
mail, a notice of redemption to each Holder whose Notes are to be redeemed at
its registered address, except that redemption notices may be mailed more than
60 days prior to a redemption date if the notice is issued in connection with a
defeasance of the Notes or a satisfaction and discharge of the Indenture
pursuant to Articles 8 or 11 thereof. Notes and portions of Notes selected will
be in amounts of $2,000 or whole multiples of $1,000 in excess thereof; except
that if all of the Notes of a Holder are to be redeemed or purchased, the entire
outstanding amount of Notes held by such Holder shall be redeemed or purchased

(10) DENOMINATIONS, TRANSFER, EXCHANGE. The Notes are in registered form in
denominations of $2,000 and integral multiples of $1,000 in excess thereof. The
transfer of Notes may be registered and Notes may be exchanged as provided in
the Indenture. The Registrar and the Trustee may require a Holder, among other
things, to furnish appropriate endorsements and

 

A1-5



--------------------------------------------------------------------------------

transfer documents and the Issuers may require a Holder to pay any taxes and
fees required by law or permitted by the Indenture. The Issuers need not
exchange or register the transfer of any Note or portion of a Note selected for
redemption, except for the unredeemed portion of any Note being redeemed in
part. Also, the Issuers need not exchange or register the transfer of any Notes
for a period of 15 days before a selection of Notes to be redeemed or during the
period between a record date and the next succeeding Interest Payment Date.

(11) PERSONS DEEMED OWNERS. The registered Holder of a Note may be treated as
the owner of it for all purposes. Only registered Holders have rights under the
Indenture.

(12) AMENDMENT, SUPPLEMENT AND WAIVER. Subject to certain exceptions, the
Indenture, the Notes or the Note Guarantees may be amended or supplemented with
the consent of the Holders of at least a majority in aggregate principal amount
of the then outstanding Notes including Additional Notes, if any, voting as a
single class, and any existing Default or Event of Default or compliance with
any provision of the Indenture or the Notes or the Note Guarantees may be waived
with the consent of the Holders of a majority in aggregate principal amount of
the then outstanding Notes including Additional Notes, if any, voting as a
single class. Without the consent of any Holder of Notes, the Indenture, the
Notes, the Note Guarantees or the Security Documents may be amended or
supplemented to cure any ambiguity, defect or inconsistency, to provide for
uncertificated Notes in addition to or in place of certificated Notes, to
provide for the assumption of the Issuers’ or a Guarantor’s obligations to
Holders of the Notes and Note Guarantees by a successor to either Issuer or such
Guarantor pursuant to the Indenture, to make any change that would provide any
additional rights or benefits to the Holders of the Notes or that does not
adversely affect the legal rights under the Indenture hereunder of any Holder,
to enter into additional or supplemental Security Documents or guarantees or a
collateral trust agreement with respect thereto, including the amendment of any
security document to reflect or permit the incurrence of additional Parity Lien
Debt or Priority Lien Debt that is otherwise permitted under the Indenture, to
conform the text of the Indenture, the Notes, the Note Guarantees or the
Security Documents to any provision of the “Description of Notes” section of the
Offering Memorandum to the extent that such provision in that “Description of
Notes” was intended to be a verbatim recitation of a provision of the Indenture,
the Notes, the Note Guarantees or the Security Documents, which intent may be
evidenced by an Officer’s Certificate to that effect, to release Collateral in
accordance with the terms of the Indenture and the Security Documents, to
provide for the issuance of Additional Notes in accordance with the limitations
set forth in the Indenture, to allow any Guarantor to execute a supplemental
indenture to the Indenture and/or a Note Guarantee with respect to the Notes, to
make, complete or confirm any grant of Collateral permitted or required by the
Indenture or any of the Security Documents or any release, termination,
discharge of the Collateral that becomes effective as set forth in the Indenture
or any of the Security Documents; or to amend the Security Documents as required
by the Collateral Trust Agreement.

(13) DEFAULTS AND REMEDIES. Events of Default include: (i) default for 30 days
in the payment when due of interest, if any, on, the Notes; (ii) default in the
payment when due (at maturity, upon redemption or otherwise) of the principal
of, or premium on, if any, the Notes, (iii) failure by Eldorado or any of its
Restricted Subsidiaries to comply with the provisions (including, without
limitation, obligations as to the timing or amount of payments made in
accordance with such provisions) of Sections 4.15 or 5.01 of the Indenture;
(iv) failure by Eldorado or any of its Restricted Subsidiaries for 60 days after
notice to Eldorado from the Trustee or to Eldorado and the Trustee from the
Holders of at least 25% in aggregate principal amount of the Notes then
outstanding voting as a single class to comply with any of the other agreements
in the Indenture or in the Security Documents; (v) default under any mortgage,
indenture or instrument under

 

A1-6



--------------------------------------------------------------------------------

which there may be issued or by which there may be secured or evidenced any
Indebtedness for money borrowed by Eldorado or any of its Restricted
Subsidiaries (or the payment of which is guaranteed by Eldorado or any of its
Restricted Subsidiaries), whether such Indebtedness or Guarantee now exists, or
is created after the date of the Indenture, if that default: (A) is caused by a
failure to pay principal of, premium on, if any, or interest on, if any, such
Indebtedness prior to the expiration of the grace period provided in such
Indebtedness on the date of such default (a “Payment Default”); or (B) results
in the acceleration of such Indebtedness prior to its express maturity, and, in
each case, the principal amount of any such Indebtedness, together with the
principal amount of any other such Indebtedness under which there has been a
Payment Default or the maturity of which has been so accelerated, aggregates
$15.0 million or more; (vi) failure by Eldorado or any of its Restricted
Subsidiaries to pay final judgments entered by a court or courts of competent
jurisdiction aggregating in excess of $15.0 million, which judgments are not
paid, waived, satisfied discharged or stayed, for a period of 60 days;
(vii) (A) any security interest created by the Security Documents ceases to be
in perfected and in full force and effect (except, in each case, as permitted by
the terms of the Indenture or the Security Documents) with respect to Collateral
having a Fair Market Value in excess of $5.0 million for a period of more than
30 days, or an assertion by Eldorado or any of its Restricted Subsidiaries that
any Collateral having a Fair Market Value in excess of $5.0 million is not
subject to a valid, perfected security interest (except as permitted by the
terms of this Indenture or the Security Documents) for a period of more than
30 days; (B) Eldorado or any of its Restricted Subsidiaries denies or disaffirms
any of its material obligations under the Security Documents; or (C) any
Security Document is held in any judicial proceeding to be unenforceable or
invalid or ceases for any reason to be in full force and effect, other than in
accordance with the terms of the relevant Security Documents and this Indenture;
(viii) except as permitted by this Indenture, any Note Guarantee is held in any
judicial proceeding to be unenforceable or invalid or ceases for any reason to
be in full force and effect, or any Guarantor, or any Person acting on behalf of
any Guarantor, denies or disaffirms its obligations under its Note Guarantee;
(ix) the revocation, termination, suspension or cessation of effectiveness of
any Gaming License following exhaustion of all administrative remedies which
results in the cessation or suspension of any gaming operations at either Gaming
Facility for a period of more than 90 consecutive days that, during the twelve
month period ended on the last day of the most recently ended calendar month,
accounted for ten percent or more of the consolidated gross revenues (calculated
in accordance with GAAP) of Eldorado and its Restricted Subsidiaries on a
consolidated basis related to gaming operations (other than the voluntary
relinquishment of a Gaming License if such relinquishment is, in the reasonable,
good faith judgment of the Board of Directors of Eldorado both desirable in the
conduct of the business of Eldorado and its Restricted Subsidiaries, taken as a
whole, and not disadvantageous in any material respect to the holders of Notes
or any such revocation, termination, suspension or cessation resulting from a
Casualty Event so long as Eldorado and its Restricted Subsidiaries are complying
with Section 4.10 of the Indenture; (x) certain events of bankruptcy or
insolvency described in this Indenture with respect to Eldorado or any of its
Restricted Subsidiaries that is a Significant Subsidiary or any group of its
Restricted Subsidiaries that, taken together, would constitute a Significant
Subsidiary.

In the case of an Event of Default arising from certain events of bankruptcy or
insolvency with respect to Eldorado, any Restricted Subsidiary of Eldorado that
is a Significant Subsidiary or any group of Restricted Subsidiaries of the
Eldorado that, taken together, would constitute a Significant Subsidiary, all
outstanding Notes will become due and payable immediately without further action
or notice. If any other Event of Default occurs and is continuing, the Trustee
or the Holders of at least 25% in aggregate principal amount of the then
outstanding Notes may declare all the Notes to be due and payable immediately.
Holders may not enforce the Indenture or the Notes except as provided in the
Indenture. Subject to certain limitations, Holders of a majority in

 

A1-7



--------------------------------------------------------------------------------

aggregate principal amount of the then outstanding Notes may direct the time,
method and place of conducting any proceeding for exercising any remedy
available to the Trustee or exercising any trust or power conferred on it. The
Trustee may withhold from Holders of the Notes notice of any continuing Default
or Event of Default (except a Default or Event of Default relating to the
payment of principal, premium, if any, or interest, if any,) if it determines
that withholding notice is in their interest. The Holders of a majority in
aggregate principal amount of the then outstanding Notes by notice to the
Trustee may, on behalf of all the Holders, rescind an acceleration or waive an
existing Default or Event of Default and its respective consequences under the
Indenture except a continuing Default or Event of Default in the payment of
principal of, premium on, if any, or interest, if any, on, the Notes (including
in connection with an offer to purchase). The Issuers are required to deliver to
the Trustee annually a statement regarding compliance with the Indenture, and
the Issuers are required, upon becoming aware of any Default or Event of
Default, to deliver to the Trustee a statement specifying such Default or Event
of Default.

(14) TRUSTEE DEALINGS WITH ISSUERS. The Trustee, in its individual or any other
capacity, may make loans to, accept deposits from, and perform services for the
Issuers or their Affiliates, and may otherwise deal with the Issuers or their
Affiliates, as if it were not the Trustee.

(15) NO RECOURSE AGAINST OTHERS. No director, partner, member, officer,
employee, incorporator or stockholder of the Issuers or any Guarantor, as such,
will have any liability for any obligations of the Issuers or the Guarantors
under the Notes, the Indenture, the Note Guarantees, or for any claim based on,
in respect of, or by reason of, such obligations or their creation. Each Holder
of Notes by accepting a Note waives and releases all such liability. The waiver
and release are part of the consideration for issuance of the Notes. The waiver
may not be effective to waive liabilities under the federal securities laws.

(16) AUTHENTICATION. This Note will not be valid until authenticated by the
manual signature of the Trustee or an authenticating agent.

(17) ABBREVIATIONS. Customary abbreviations may be used in the name of a Holder
or an assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by
the entireties), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to Minors
Act).

(18) CUSIP NUMBERS. Pursuant to a recommendation promulgated by the Committee on
Uniform Security Identification Procedures, the Issuers have caused CUSIP
numbers to be printed on the Notes, and the Trustee may use CUSIP numbers in
notices of redemption as a convenience to Holders. No representation is made as
to the accuracy of such numbers either as printed on the Notes or as contained
in any notice of redemption, and reliance may be placed only on the other
identification numbers placed thereon.

(19) GOVERNING LAW. THE INTERNAL LAW OF THE STATE OF NEW YORK WILL GOVERN AND BE
USED TO CONSTRUE THE INDENTURE, THIS NOTE AND THE NOTE GUARANTEES WITHOUT GIVING
EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

 

A1-8



--------------------------------------------------------------------------------

Eldorado will furnish to any Holder upon written request and without charge a
copy of the Indenture. Requests may be made to:

Eldorado Resorts LLC / Eldorado Capital Corp.

345 N. Virginia Street

Reno, NV 89501

Facsimile:

Attention: Robert M. Jones

 

A1-9



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Note, fill in the form below:

 

(I) or (we) assign and transfer this Note to:  

 

  (Insert assignee’s legal name)

 

 

(Insert assignee’s soc. sec. or tax I.D. no.)

 

 

 

 

(Print or type assignee’s name, address and zip code)

 

and irrevocably appoint  

 

to transfer this Note on the books of the Issuers. The agent may substitute
another to act for him.

Date:

 

Your Signature:  

 

(Sign exactly as your name appears on the face of this Note)

 

Signature Guarantee*:

 

 

 

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

A1-10



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Note purchased by the Issuers pursuant to
Section 4.10 or 4.15 of the Indenture, check the appropriate box below:

 

  ¬Section 4.10   ¬Section 4.15  

If you want to elect to have only part of the Note purchased by the Issuers
pursuant to Section 4.10 or Section 4.15 of the Indenture, state the amount you
elect to have purchased:

$                    

Date:

 

Your Signature:  

 

(Sign exactly as your name appears on the face of this Note)

Tax Identification No.:  

 

 

Signature Guarantee*:

 

 

 

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

A1-11



--------------------------------------------------------------------------------

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE *

The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:

 

Date of Exchange

   Amount of
decrease in
Principal Amount
at maturity of
this Global Note    Amount of
increase in
Principal Amount
at maturity of
this Global Note    Principal Amount
at maturity of  this
Global Note
following such
decrease
(or increase)    Signature of
authorized officer
of Trustee or
Custodian                                    

 

* This schedule should be included only if the Note is issued in global form.

 

A1-12



--------------------------------------------------------------------------------

Face of Regulation S Temporary Global Note

 

 

   CUSIP:                


ISIN:

8.625% Senior Secured Notes due 2019

 

No.    $                

ELDORADO RESORTS LLC.

ELDORADO CAPITAL CORP.

promises to pay to CEDE & CO. or registered assigns,

the principal sum of                                          
                    DOLLARS* on June 15, 2019.

Interest Payment Dates: June 15 and December 15

Record Dates: June 1 and December 1

Dated:             , 201  

 

ELDORADO RESORTS LLC By:  

 

  Name:   Title: ELDORADO CAPITAL CORP. By:  

 

  Name:   Title:

 

This is one of the Notes referred to

in the within-mentioned Indenture:

U.S. BANK NATIONAL ASSOCIATION
as Trustee

By:  

 

  Authorized Signatory

 

 

 

A2-1



--------------------------------------------------------------------------------

Back of Regulation S Temporary Global Note

8.625% Senior Secured Notes due 2019

THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION ORIGINALLY
EXEMPT FROM REGISTRATION UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND MAY NOT BE TRANSFERRED IN THE UNITED STATES OR TO, OR FOR
THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON EXCEPT PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ALL
APPLICABLE STATE SECURITIES LAWS. TERMS USED ABOVE HAVE THE MEANINGS GIVEN TO
THEM IN REGULATION S UNDER THE SECURITIES ACT.

THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (1) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06 OF THE INDENTURE, (2) THIS GLOBAL NOTE MAY BE EXCHANGED
IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE, (3) THIS
GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT TO SECTION
2.11 OF THE INDENTURE AND (4) THIS GLOBAL NOTE MAY BE TRANSFERRED TO A SUCCESSOR
DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE ISSUERS.

UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE
FORM, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A
NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY. UNLESS THIS
CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (“DTC”), TO THE ISSUERS OR THEIR
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS MAY BE
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”), AND THIS NOTE MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM. EACH PURCHASER OF THIS NOTE IS HEREBY NOTIFIED THAT THE SELLER OF
THIS NOTE MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF
THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.

THE HOLDER OF THIS NOTE AGREES FOR THE BENEFIT OF THE ISSUERS THAT (A) THIS NOTE
MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) IN

 

A2-2



--------------------------------------------------------------------------------

THE UNITED STATES TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (II) OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 904 UNDER THE
SECURITIES ACT, (III) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE), (IV) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR (V) TO AN
ACCREDITED INVESTOR WITHIN THE MEANING OF RULE 501(A)(1), (2), (3), (4) OR
(7) OF REGULATION D UNDER THE SECURITIES ACT, IN EACH OF CASES (I) THROUGH
(V) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY PURCHASER OF THIS NOTE FROM IT OF THE RESALE RESTRICTIONS REFERRED TO
IN (A) ABOVE.

Capitalized terms used herein have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

1. INTEREST. Eldorado Resorts LLC, a Nevada limited liability company, and
Eldorado Capital Corp., a Nevada corporation (together, the “Issuers”), promises
to pay or cause to be paid interest on the principal amount of this Note at
8.625% per annum from             , 20     until maturity. The Issuers will pay
interest, if any, semi-annually in arrears on June 15 and December 15 of each
year, or if any such day is not a Business Day, on the next succeeding Business
Day (each, an “Interest Payment Date”). Interest on the Notes will accrue from
the most recent date to which interest has been paid or, if no interest has been
paid, from the date of issuance; provided that, if this Note is authenticated
between a record date referred to on the face hereof and the next succeeding
Interest Payment Date, interest shall accrue from such next succeeding Interest
Payment Date; provided further that the first Interest Payment Date shall be
            , 20    . The Issuers will pay interest (including post-petition
interest in any proceeding under the Bankruptcy Code) on overdue principal at a
rate that is 1% per annum higher than the then applicable interest rate on the
Notes to the extent lawful; it will pay interest (including post-petition
interest in any proceeding under the Bankruptcy Code) on overdue installments of
interest, if any (without regard to any applicable grace period), at the same
rate to the extent lawful.

Interest will be computed on the basis of a 360-day year comprised of twelve
30-day months.

Until this Regulation S Temporary Global Note is exchanged for one or more
Regulation S Permanent Global Notes, the Holder hereof shall not be entitled to
receive payments of interest hereon; until so exchanged in full, this Regulation
S Temporary Global Note shall in all other respects be entitled to the same
benefits as other Notes under the Indenture.

2. METHOD OF PAYMENT. The Issuers will pay interest on the Notes (except
defaulted interest), if any, to the Persons who are registered Holders of Notes
at the close of business on the June 1 or December 1 next preceding the Interest
Payment Date, even if such Notes are canceled after such record date and on or
before such Interest Payment Date, except as provided in Section 2.12 of the
Indenture with respect to defaulted interest. The Notes will be payable as to
principal, premium, if any, and interest, if any, at the office or agency of the
Paying Agent and Registrar, or, at the option of the Issuers, payment of
interest, if any, may be made by check mailed to the Holders at their addresses
set forth in the register of Holders; provided that payment by wire transfer of
immediately available funds will be required with respect to principal of,
premium on, if any, and interest, if any, on, all Global Notes and all other
Notes the Holders of which will have provided wire transfer instructions to the
Issuers or the Paying Agent. Such payment will be in such coin or currency of
the United States of America as at the time of payment is legal tender for
payment of public and private debts;

 

A2-3



--------------------------------------------------------------------------------

3. PAYING AGENT AND REGISTRAR. Initially, U.S. Bank National Association, the
Trustee under the Indenture, will act as Paying Agent and Registrar. The Issuers
may change the Paying Agent or Registrar without prior notice to the Holders of
the Notes. The Issuers or any of its Subsidiaries may act as Paying Agent or
Registrar.

4. INDENTURE AND SECURITY DOCUMENTS. The Issuers issued the Notes under an
Indenture dated as of June 1, 2011 (the “Indenture”) among the Issuers, the
Guarantors, the Trustee and the Collateral Trustee. The terms of the Notes
include those stated in the Indenture. The Notes are subject to all such terms,
and Holders are referred to the Indenture for a statement of such terms. The
Notes are secured obligations of the Issuers. To the extent any provision of
this Note conflicts with the express provisions of the Indenture, the provisions
of the Indenture shall govern and be controlling. The Notes are secured by
substantially all the assets of the Issuers and the Guarantors pursuant to the
Security Documents referred to in the Indenture. The Indenture does not limit
the aggregate principal amount of Notes that may be issued thereunder.

5. Optional Redemption.

(a) At any time prior to June 15, 2014, the Issuers may on any one or more
occasions redeem up to 35% of the aggregate principal amount of Notes issued
under the Indenture, upon not less than 30 nor more than 60 days’ prior notice,
at a redemption price equal to 108.625% of the principal amount of the Notes
redeemed, plus accrued and unpaid interest, if any, to the date of redemption
(subject to the rights of Holders of Notes on the relevant record date to
receive interest on the relevant interest payment date) with the net cash
proceeds of one or more Equity Offerings by Eldorado or a contribution to
Eldorado’s common equity capital made with the net cash proceeds of a concurrent
Equity Offering by Eldorado’s direct or indirect parent; provided that:

(A) at least 65% of the aggregate principal amount of Notes originally issued
under the Indenture (excluding Notes held by Eldorado and Eldorado’s
subsidiaries) remains outstanding immediately after the occurrence of such
redemption; and

(B) the redemption occurs within 45 days of the date of the closing of such
Equity Offering.

(b) In addition, not more than once during each twelve-month period ending on
June 15 of 2012, 2013 and 2014, the Issuers may redeem up to $18.0 million in
principal amount of the Notes in each such twelve-month period, upon not less
than 30 nor more than 60 days’ notice, at a redemption price equal to 103% of
the principal amount of the Notes redeemed, plus accrued and unpaid interest, if
any, to the date of redemption (subject to the rights of holders of Notes on the
relevant record date to receive interest on the relevant interest payment date).

(c) At any time prior to June 15, 2015, the Issuers, at their option, may on one
or more occasions redeem all or a part of the Notes, upon not less than 30 nor
more than 60 days’ prior notice, at a redemption price equal to 100% of the
principal amount of the Notes redeemed, plus the Applicable Premium as of, and
accrued and unpaid interest, if any, to date of redemption, subject to the
rights of Holders on the relevant record date to receive interest due on the
relevant interest payment date.

(d) Except pursuant to the three preceding paragraphs, the Notes will not be
redeemable at the Issuers’ option prior to June 15, 2015.

(e) On or after June 15, 2015, the Issuers may on any one or more occasions
redeem all or a part of the Notes, upon not less than 30 nor more than 60 days’
notice, at the redemption prices (expressed as percentages of principal amount)
set forth below, plus accrued and unpaid interest, if any, on the Notes
redeemed, to the applicable date of redemption, if redeemed during the
twelve-month period beginning on June 15 of the years indicated below (subject
to the rights of Holders of Notes on the relevant record date to receive
interest due on the relevant interest payment date):

 

Year

   Percentage  

2015

     104.313 % 

2016

     102.156 % 

2017 and thereafter

     100.000 % 

 

A2-4



--------------------------------------------------------------------------------

Unless the Issuers default in the payment of the redemption price, interest will
cease to accrue on the Notes or portions thereof called for redemption on the
applicable redemption date.

6. GAMING REDEMPTION. Each Holder, by accepting a Note, shall be deemed to have
agreed that, if any Gaming Authority requires that a Person who is a Holder or
the beneficial owner of Notes be registered, licensed, qualified or found
suitable under applicable Gaming Laws, such Holder or beneficial owner, as the
case may be, shall apply for a license, qualification or a finding of
suitability in accordance with such Gaming Laws. If such Person fails to apply
or become registered, licensed or qualified or is found unsuitable, the Issuers
shall have the right, at their option:

(a) to require such Person to dispose of its Notes or beneficial interest
therein within 30 days of receipt of notice of the Issuers’ election or such
earlier date as may be requested or prescribed by such Gaming Authority; or

to redeem such Notes, upon not less than 30 days’ notice (or such earlier date
as may be requested or prescribed by such Gaming Authority), at a redemption
price equal to:

(A) the lesser of:

(i) the Person’s cost for such Notes, plus accrued and unpaid interest, if any,
to the earlier of the date of redemption or the date of the finding of
unsuitability or failure to comply; and

(ii) 100% of the principal amount thereof, plus accrued and unpaid interest, if
any, to the earlier of the date of redemption or the date of the finding of
unsuitability or failure to comply; or

(B) such other amount as may be required by applicable law or order of the
Gaming Authority.

(b) Eldorado shall notify the Trustee in writing of any such disqualified Holder
status or redemption as soon as practicable. The Issuers shall not be
responsible for any costs or expenses any Holder or beneficial owner may incur
in connection with its registration, application for a license, qualification or
a finding of suitability, or any renewal or continuation of the foregoing or
compliance with any other requirement of a Gaming Authority. Those costs and
expenses will be the obligations of the Holder or beneficial owner, as
applicable.

7. MANDATORY REDEMPTION. The Issuers are not required to make mandatory
redemption or sinking fund payments with respect to the Notes.

8. REPURCHASE AT THE OPTION OF HOLDER.

(a) If there is a Change of Control, the Issuers will be required to make an
offer (a “Change of Control Offer”) to each Holder to repurchase all or any part
(equal to an integral multiple of $1,000) of each Holder’s Notes at a purchase
price in cash equal to 101% of the aggregate principal amount thereof plus
accrued and unpaid interest, if any, thereon to the date of purchase subject to
the rights of Holders of

 

A2-5



--------------------------------------------------------------------------------

Notes on the relevant record date to receive interest due on the relevant
interest payment date (the “Change of Control Payment”). Within ten business
days following any Change of Control, the Issuers will mail a notice to each
Holder and setting forth the procedures governing the Change of Control Offer as
required by the Indenture.

(b) If Eldorado or a Restricted Subsidiary of Eldorado consummates any Asset
Sales or receives any Casualty Event Proceeds, within fifteen days of each date
on which the aggregate amount of Excess Proceeds exceeds $10.0 million, the
Issuers will make an Asset Sale Offer to all Holders of Notes and all holders of
other Parity Lien Debt containing provisions similar to those set forth in the
Indenture with respect to offers to purchase, prepay or redeem with the proceeds
of Asset Sales or Casualty Events in accordance with the Indenture to purchase,
prepay or redeem the maximum principal amount of Notes and such other Parity
Lien Debt (plus all accrued interest on the Indebtedness and the amount of all
fees and expenses, including premiums, incurred in connection therewith) that
may be purchased, prepaid or redeemed out of the Excess Proceeds. The offer
price in any Asset Sale Offer will be equal to 100% of the principal amount,
plus accrued and unpaid interest, if any, to the date of purchase, prepayment or
redemption, subject to the rights of Holders of Notes on the relevant record
date to receive interest due on the relevant interest payment date, and will be
payable in cash. If any Excess Proceeds remain after consummation of an Asset
Sale Offer, Eldorado may use those Excess Proceeds for any purpose not otherwise
prohibited by the Indenture. If the aggregate principal amount of Notes and
other Parity Lien Debt tendered in (or required to be prepaid or redeemed in
connection with) such Asset Sale Offer exceeds the amount of Excess Proceeds,
the Trustee will select the Notes and such other Parity Lien Debt to be
purchased on a pro rata basis, amounts tendered into or required to be redeemed
or prepaid (with such adjustments as may be deemed appropriate by Eldorado so
that only Notes in denominations of $2,000, or an integral multiple of $1,000 in
excess thereof, will be left outstanding). Upon completion of each Asset Sale
Offer, the amount of Excess Proceeds will be reset at zero. Holders of Notes
that are the subject of an offer to purchase will receive an Asset Sale Offer
from Eldorado prior to any related purchase date and may elect to have such
Notes purchased by completing the form entitled “Option of Holder to Elect
Purchase” attached to the Notes.

9. NOTICE OF REDEMPTION. At least 30 days but not more than 60 days before a
redemption date, the Issuers will mail or cause to be mailed, by first class
mail, a notice of redemption to each Holder whose Notes are to be redeemed at
its registered address, except that redemption notices may be mailed more than
60 days prior to a redemption date if the notice is issued in connection with a
defeasance of the Notes or a satisfaction and discharge of the Indenture
pursuant to Articles 8 or 11 thereof. Notes and portions of Notes selected will
be in amounts of $2,000 or whole multiples of $1,000 in excess thereof; except
that if all of the Notes of a Holder are to be redeemed or purchased, the entire
outstanding amount of Notes held by such Holder shall be redeemed or purchased

10. DENOMINATIONS, TRANSFER, EXCHANGE. The Notes are in registered form in
denominations of $2,000 and integral multiples of $1,000 in excess thereof. The
transfer of Notes may be registered and Notes may be exchanged as provided in
the Indenture. The Registrar and the Trustee may require a Holder, among other
things, to furnish appropriate endorsements and transfer documents and the
Issuers may require a Holder to pay any taxes and fees required by law or
permitted by the Indenture. The Issuers need not exchange or register the
transfer of any Note or portion of a Note selected for redemption, except for
the unredeemed portion of any Note being redeemed in part. Also, the Issuers
need not exchange or register the transfer of any Notes for a period of 15 days
before a selection of Notes to be redeemed or during the period between a record
date and the next succeeding Interest Payment Date.

11. PERSONS DEEMED OWNERS. The registered Holder of a Note may be treated as the
owner of it for all purposes. Only registered Holders have rights under the
Indenture.

 

A2-6



--------------------------------------------------------------------------------

12. AMENDMENT, SUPPLEMENT AND WAIVER. Subject to certain exceptions, the
Indenture, the Notes or the Note Guarantees may be amended or supplemented with
the consent of the Holders of at least a majority in aggregate principal amount
of the then outstanding Notes including Additional Notes, if any, voting as a
single class, and any existing Default or Event of Default or compliance with
any provision of the Indenture or the Notes or the Note Guarantees may be waived
with the consent of the Holders of a majority in aggregate principal amount of
the then outstanding Notes including Additional Notes, if any, voting as a
single class. Without the consent of any Holder of Notes, the Indenture, the
Notes, the Note Guarantees or the Security Documents may be amended or
supplemented to cure any ambiguity, defect or inconsistency, to provide for
uncertificated Notes in addition to or in place of certificated Notes, to
provide for the assumption of the Issuers’ or a Guarantor’s obligations to
Holders of the Notes and Note Guarantees by a successor to either Issuer or such
Guarantor pursuant to the Indenture, to make any change that would provide any
additional rights or benefits to the Holders of the Notes or that does not
adversely affect the legal rights under the Indenture hereunder of any Holder,
to enter into additional or supplemental Security Documents or guarantees or a
collateral trust agreement with respect thereto, including the amendment of any
security document to reflect or permit the incurrence of additional Parity Lien
Debt or Priority Lien Debt that is otherwise permitted under the Indenture, to
conform the text of the Indenture, the Notes, the Note Guarantees or the
Security Documents to any provision of the “Description of Notes” section of the
Offering Memorandum to the extent that such provision in that “Description of
Notes” was intended to be a verbatim recitation of a provision of the Indenture,
the Notes, the Note Guarantees or the Security Documents, which intent may be
evidenced by an Officer’s Certificate to that effect, to release Collateral in
accordance with the terms of the Indenture and the Security Documents, to
provide for the issuance of Additional Notes in accordance with the limitations
set forth in the Indenture, to allow any Guarantor to execute a supplemental
indenture to the Indenture and/or a Note Guarantee with respect to the Notes, to
make, complete or confirm any grant of Collateral permitted or required by the
Indenture or any of the Security Documents or any release, termination,
discharge of the Collateral that becomes effective as set forth in the Indenture
or any of the Security Documents; or to amend the Security Documents as required
by the Collateral Trust Agreement.

13. DEFAULTS AND REMEDIES. Events of Default include: (i) default for 30 days in
the payment when due of interest, if any, on, the Notes; (ii) default in the
payment when due (at maturity, upon redemption or otherwise) of the principal
of, or premium on, if any, the Notes, (iii) failure by Eldorado or any of its
Restricted Subsidiaries to comply with the provisions (including, without
limitation, obligations as to the timing or amount of payments made in
accordance with such provisions) of Sections 4.15 or 5.01 of the Indenture;
(iv) failure by Eldorado or any of its Restricted Subsidiaries for 60 days after
notice to Eldorado from the Trustee or to Eldorado and the Trustee from the
Holders of at least 25% in aggregate principal amount of the Notes then
outstanding voting as a single class to comply with any of the other agreements
in the Indenture or in the Security Documents; (v) default under any mortgage,
indenture or instrument under which there may be issued or by which there may be
secured or evidenced any Indebtedness for money borrowed by Eldorado or any of
its Restricted Subsidiaries (or the payment of which is guaranteed by Eldorado
or any of its Restricted Subsidiaries), whether such Indebtedness or Guarantee
now exists, or is created after the date of the Indenture, if that default:
(A) is caused by a failure to pay principal of, premium on, if any, or interest
on, if any, such Indebtedness prior to the expiration of the grace period
provided in such Indebtedness on the date of such default (a “Payment Default”);
or (B) results in the acceleration of such Indebtedness prior to its express
maturity, and, in each case, the principal amount of any such Indebtedness,
together with the principal amount of any other such Indebtedness under which
there has been a Payment Default or the maturity of which has been so
accelerated, aggregates $15.0 million or more; (vi) failure by Eldorado or any
of its Restricted Subsidiaries to pay final judgments entered by a court or
courts of competent jurisdiction aggregating in excess of $15.0 million, which
judgments are not paid, waived, satisfied discharged or stayed, for a period of
60 days; (vii) (A) any security interest created by the Security Documents
ceases to be in perfected and in full force and effect (except, in each case, as
permitted by the terms of the Indenture or the Security

 

A2-7



--------------------------------------------------------------------------------

Documents) with respect to Collateral having a Fair Market Value in excess of
$5.0 million for a period of more than 30 days, or an assertion by Eldorado or
any of its Restricted Subsidiaries that any Collateral having a Fair Market
Value in excess of $5.0 million is not subject to a valid, perfected security
interest (except as permitted by the terms of this Indenture or the Security
Documents) for a period of more than 30 days; (B) Eldorado or any of its
Restricted Subsidiaries denies or disaffirms any of its material obligations
under the Security Documents; or (C) any Security Document is held in any
judicial proceeding to be unenforceable or invalid or ceases for any reason to
be in full force and effect, other than in accordance with the terms of the
relevant Security Documents and this Indenture; (viii) except as permitted by
this Indenture, any Note Guarantee is held in any judicial proceeding to be
unenforceable or invalid or ceases for any reason to be in full force and
effect, or any Guarantor, or any Person acting on behalf of any Guarantor,
denies or disaffirms its obligations under its Note Guarantee; (ix) the
revocation, termination, suspension or cessation of effectiveness of any Gaming
License following exhaustion of all administrative remedies which results in the
cessation or suspension of any gaming operations at either Gaming Facility for a
period of more than 90 consecutive days that, during the twelve month period
ended on the last day of the most recently ended calendar month, accounted for
ten percent or more of the consolidated gross revenues (calculated in accordance
with GAAP) of Eldorado and its Restricted Subsidiaries on a consolidated basis
related to gaming operations (other than the voluntary relinquishment of a
Gaming License if such relinquishment is, in the reasonable, good faith judgment
of the Board of Directors of Eldorado both desirable in the conduct of the
business of Eldorado and its Restricted Subsidiaries, taken as a whole, and not
disadvantageous in any material respect to the holders of Notes or any such
revocation, termination, suspension or cessation resulting from a Casualty Event
so long as Eldorado and its Restricted Subsidiaries are complying with
Section 4.10 of the Indenture; (x) certain events of bankruptcy or insolvency
described in this Indenture with respect to Eldorado or any of its Restricted
Subsidiaries that is a Significant Subsidiary or any group of its Restricted
Subsidiaries that, taken together, would constitute a Significant Subsidiary.

In the case of an Event of Default arising from certain events of bankruptcy or
insolvency with respect to Eldorado, any Restricted Subsidiary of Eldorado that
is a Significant Subsidiary or any group of Restricted Subsidiaries of the
Eldorado that, taken together, would constitute a Significant Subsidiary, all
outstanding Notes will become due and payable immediately without further action
or notice. If any other Event of Default occurs and is continuing, the Trustee
or the Holders of at least 25% in aggregate principal amount of the then
outstanding Notes may declare all the Notes to be due and payable immediately.
Holders may not enforce the Indenture or the Notes except as provided in the
Indenture. Subject to certain limitations, Holders of a majority in aggregate
principal amount of the then outstanding Notes may direct the time, method and
place of conducting any proceeding for exercising any remedy available to the
Trustee or exercising any trust or power conferred on it. The Trustee may
withhold from Holders of the Notes notice of any continuing Default or Event of
Default (except a Default or Event of Default relating to the payment of
principal, premium, if any, or interest, if any,) if it determines that
withholding notice is in their interest. The Holders of a majority in aggregate
principal amount of the then outstanding Notes by notice to the Trustee may, on
behalf of all the Holders, rescind an acceleration or waive an existing Default
or Event of Default and its respective consequences under the Indenture except a
continuing Default or Event of Default in the payment of principal of, premium
on, if any, or interest, if any, on, the Notes (including in connection with an
offer to purchase). The Issuers are required to deliver to the Trustee annually
a statement regarding compliance with the Indenture, and the Issuers are
required, upon becoming aware of any Default or Event of Default, to deliver to
the Trustee a statement specifying such Default or Event of Default.

14. TRUSTEE DEALINGS WITH ISSUERS. The Trustee, in its individual or any other
capacity, may make loans to, accept deposits from, and perform services for the
Issuers or their Affiliates, and may otherwise deal with the Issuers or their
Affiliates, as if it were not the Trustee.

 

A2-8



--------------------------------------------------------------------------------

15. NO RECOURSE AGAINST OTHERS. No director, partner, member, officer, employee,
incorporator or stockholder of the Issuers or any Guarantor, as such, will have
any liability for any obligations of the Issuers or the Guarantors under the
Notes, the Indenture, the Note Guarantees, or for any claim based on, in respect
of, or by reason of, such obligations or their creation. Each Holder of Notes by
accepting a Note waives and releases all such liability. The waiver and release
are part of the consideration for issuance of the Notes. The waiver may not be
effective to waive liabilities under the federal securities laws.

16. AUTHENTICATION. This Note will not be valid until authenticated by the
manual signature of the Trustee or an authenticating agent.

17. ABBREVIATIONS. Customary abbreviations may be used in the name of a Holder
or an assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by
the entireties), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to Minors
Act).

18. CUSIP NUMBERS. Pursuant to a recommendation promulgated by the Committee on
Uniform Security Identification Procedures, the Issuers have caused CUSIP
numbers to be printed on the Notes, and the Trustee may use CUSIP numbers in
notices of redemption as a convenience to Holders. No representation is made as
to the accuracy of such numbers either as printed on the Notes or as contained
in any notice of redemption, and reliance may be placed only on the other
identification numbers placed thereon.

19. GOVERNING LAW. THE INTERNAL LAW OF THE STATE OF NEW YORK WILL GOVERN AND BE
USED TO CONSTRUE THE INDENTURE, THIS NOTE AND THE NOTE GUARANTEES WITHOUT GIVING
EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

Eldorado will furnish to any Holder upon written request and without charge a
copy of the Indenture. Requests may be made to:

Eldorado Resorts LLC / Eldorado Capital Corp.

345 N. Virginia Street

Reno, NV 89501

Facsimile:

Attention: Robert M. Jones

 

A2-9



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Note, fill in the form below:

 

(I) or (we) assign and transfer this Note to:   

 

   (Insert assignee’s legal name)

 

 

(Insert assignee’s soc. sec. or tax I.D. no.)

 

 

 

 

(Print or type assignee’s name, address and zip code)

 

and irrevocably appoint  

 

to transfer this Note on the books of the Issuers. The agent may substitute
another to act for him.

 

Date:        

 

Your Signature:  

 

(Sign exactly as your name appears on the face of this Note)

 

Signature Guarantee*:  

 

 

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

A2-10



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Note purchased by the Issuers pursuant to
Section 4.10 or 4.15 of the Indenture, check the appropriate box below:

 

  ¬Section 4.10    ¬Section 4.15   

If you want to elect to have only part of the Note purchased by the Issuers
pursuant to Section 4.10 or Section 4.15 of the Indenture, state the amount you
elect to have purchased:

 

Date:        

 

Your Signature:  

 

(Sign exactly as your name appears on the face of this Note)

Tax Identification No.:  

 

 

Signature Guarantee*:  

 

 

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

A2-11



--------------------------------------------------------------------------------

SCHEDULE OF EXCHANGES OF INTERESTS IN THE REGULATION S TEMPORARY

GLOBAL NOTE

The following exchanges of a part of this Regulation S Temporary Global Note for
an interest in another Global Note, or exchanges of a part of another other
Restricted Global Note for an interest in this Regulation S Temporary Global
Note, have been made:

 

Date of Exchange

   Amount of
decrease in
Principal Amount
at maturity of
this Global Note    Amount of
increase in
Principal Amount
at maturity of
this Global Note    Principal Amount
at maturity of this
Global Note
following such
decrease
(or increase)    Signature of
authorized officer
of Trustee or
Custodian                                    

 

A2-12



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CERTIFICATE OF TRANSFER

Eldorado Resorts LLC / Eldorado Capital Corp.

345 N. Virginia Street

Reno, NV 89501

[Registrar address block]

Re: 8.625% Senior Secured Notes due 2019

Reference is hereby made to the Indenture, dated as of April 15, 2011 (the
“Indenture”), among Eldorado Resorts LLC and Eldorado Capital Corp., each as
issuer (together, the “Company”), the Guarantors party thereto, U.S. Bank
National Association, as trustee and Capital One, N.A., as collateral trustee.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Indenture.

                                         , (the “Transferor”) owns and proposes
to transfer the Note[s] or interest in such Note[s] specified in Annex A hereto,
in the principal amount of $             in such Note[s] or interests (the
“Transfer”), to                                          (the “Transferee”), as
further specified in Annex A hereto. In connection with the Transfer, the
Transferor hereby certifies that:

[CHECK ALL THAT APPLY]

1. ¨ Check if Transferee will take delivery of a beneficial interest in the 144A
Global Note or a Restricted Definitive Note pursuant to Rule 144A. The Transfer
is being effected pursuant to and in accordance with Rule 144A under the
Securities Act of 1933, as amended (the “Securities Act”), and, accordingly, the
Transferor hereby further certifies that the beneficial interest or Definitive
Note is being transferred to a Person that the Transferor reasonably believes is
purchasing the beneficial interest or Definitive Note for its own account, or
for one or more accounts with respect to which such Person exercises sole
investment discretion, and such Person and each such account is a “qualified
institutional buyer” within the meaning of Rule 144A in a transaction meeting
the requirements of Rule 144A, and such Transfer is in compliance with any
applicable blue sky securities laws of any state of the United States. Upon
consummation of the proposed Transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will be
subject to the restrictions on transfer enumerated in the Private Placement
Legend printed on the 144A Global Note and/or the Restricted Definitive Note and
in the Indenture and the Securities Act.

2. ¨ Check if Transferee will take delivery of a beneficial interest in the
Regulation S Temporary Global Note, the Regulation S Permanent Global Note or a
Restricted Definitive Note pursuant to Regulation S. The Transfer is being
effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act and, accordingly, the Transferor hereby further certifies that
(i) the Transfer is not being made to a Person in the United States and (x) at
the time the buy order was originated, the Transferee was outside the United
States or such Transferor and any Person acting on its behalf reasonably
believed and believes that the Transferee was outside the United States or
(y) the transaction was executed in, on or through the facilities of a
designated offshore securities market and neither such Transferor nor any Person
acting on its behalf knows that the transaction was prearranged with a buyer in
the United States, (ii) no directed selling efforts have been made in
contravention of the requirements of Rule 903(b) or Rule 904(b) of Regulation S
under the Securities Act, (iii) the transaction is not part of a plan or scheme
to evade the registration requirements of the Securities Act and (iv) if the
proposed transfer is being made prior to the expiration of the Restricted
Period, the transfer is not being made to a U.S. Person or for the account or
benefit of a U.S. Person (other than an Initial Purchaser).

 

B-1



--------------------------------------------------------------------------------

Upon consummation of the proposed transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will be
subject to the restrictions on Transfer enumerated in the Private Placement
Legend printed on the Regulation S Permanent Global Note, the Regulation S
Temporary Global Note and/or the Restricted Definitive Note and in the Indenture
and the Securities Act.

3. ¨ Check and complete if Transferee will take delivery of a beneficial
interest in a Restricted Definitive Note pursuant to any provision of the
Securities Act other than Rule 144A or Regulation S. The Transfer is being
effected in compliance with the transfer restrictions applicable to beneficial
interests in Restricted Global Notes and Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act and any applicable blue
sky securities laws of any state of the United States, and accordingly the
Transferor hereby further certifies that (check one):

(a) ¨ such Transfer is being effected pursuant to and in accordance with Rule
144 under the Securities Act;

or

(b) ¨ such Transfer is being effected to the Company or a subsidiary thereof;

or

(c) ¨ such Transfer is being effected pursuant to an effective registration
statement under the Securities Act and in compliance with the prospectus
delivery requirements of the Securities Act;

4. ¨ Check if Transferee will take delivery of a beneficial interest in an
Unrestricted Global Note or of an Unrestricted Definitive Note.

(a) ¨ Check if Transfer is pursuant to Rule 144. (i) The Transfer is being
effected pursuant to and in accordance with Rule 144 under the Securities Act
and in compliance with the transfer restrictions contained in the Indenture and
any applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will no longer be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes, on Restricted
Definitive Notes and in the Indenture.

(b) ¨ Check if Transfer is Pursuant to Regulation S. (i) The Transfer is being
effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will no longer be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the Restricted Global
Notes, on Restricted Definitive Notes and in the Indenture.

(c) ¨ Check if Transfer is Pursuant to Other Exemption. (i) The Transfer is
being effected pursuant to and in compliance with an exemption from the
registration requirements of the Securities Act other than Rule 144, Rule 903 or
Rule 904 and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any State of the United
States and (ii) the

 

B-2



--------------------------------------------------------------------------------

restrictions on transfer contained in the Indenture and the Private Placement
Legend are not required in order to maintain compliance with the Securities Act.
Upon consummation of the proposed Transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will not be
subject to the restrictions on transfer enumerated in the Private Placement
Legend printed on the Restricted Global Notes or Restricted Definitive Notes and
in the Indenture.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.

 

 

  [Insert Name of Transferor] By:  

 

  Name:   Title:

Dated:                             

 

B-3



--------------------------------------------------------------------------------

ANNEX A TO CERTIFICATE OF TRANSFER

 

  1. The Transferor owns and proposes to transfer the following:

[CHECK ONE OF (a) OR (b)]

(a) ¨ a beneficial interest in the:

 

  (i) ¨ 144A Global Note (CUSIP             ), or

 

  (ii) ¨ Regulation S Global Note (CUSIP             ), or

(b) ¨ a Restricted Definitive Note.

 

  2. After the Transfer the Transferee will hold:

[CHECK ONE]

(a) ¨ a beneficial interest in the:

 

  (i) ¨ 144A Global Note (CUSIP             ), or

 

  (ii) ¨ Regulation S Global Note (CUSIP             ), or

 

  (iii) ¨ Unrestricted Global Note (CUSIP             ); or

(b) ¨ a Restricted Definitive Note; or

(c) ¨ an Unrestricted Definitive Note,

in accordance with the terms of the Indenture.

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF CERTIFICATE OF EXCHANGE

Eldorado Resorts LLC / Eldorado Capital Corp.

345 N. Virginia Street

Reno, NV 89501

[Registrar address block]

Re: 8.625% Senior Secured Notes due 2019

(CUSIP:             )

Reference is hereby made to the Indenture, dated as of April 15, 2011 (the
“Indenture”), among Eldorado Resorts LLC and Eldorado Capital Corp., each as
issuer (together, the “Company”), the Guarantors party thereto, U.S. Bank
National Association, as trustee and Capital One, N.A., as collateral trustee.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Indenture.

                                         , (the “Owner”) owns and proposes to
exchange the Note[s] or interest in such Note[s] specified herein, in the
principal amount of $            in such Note[s] or interests (the “Exchange”).
In connection with the Exchange, the Owner hereby certifies that:

1. Exchange of Restricted Definitive Notes or Beneficial Interests in a
Restricted Global Note for Unrestricted Definitive Notes or Beneficial Interests
in an Unrestricted Global Note

(a) ¨ Check if Exchange is from beneficial interest in a Restricted Global Note
to beneficial interest in an Unrestricted Global Note. In connection with the
Exchange of the Owner’s beneficial interest in a Restricted Global Note for a
beneficial interest in an Unrestricted Global Note in an equal principal amount,
the Owner hereby certifies (i) the beneficial interest is being acquired for the
Owner’s own account without transfer, (ii) such Exchange has been effected in
compliance with the transfer restrictions applicable to the Global Notes and
pursuant to and in accordance with the Securities Act of 1933, as amended (the
“Securities Act”), (iii) the restrictions on transfer contained in the Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest in an
Unrestricted Global Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

(b) ¨ Check if Exchange is from beneficial interest in a Restricted Global Note
to Unrestricted Definitive Note. In connection with the Exchange of the Owner’s
beneficial interest in a Restricted Global Note for an Unrestricted Definitive
Note, the Owner hereby certifies (i) the Definitive Note is being acquired for
the Owner’s own account without transfer, (ii) such Exchange has been effected
in compliance with the transfer restrictions applicable to the Restricted Global
Notes and pursuant to and in accordance with the Securities Act, (iii) the
restrictions on transfer contained in the Indenture and the Private Placement
Legend are not required in order to maintain compliance with the Securities Act
and (iv) the Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

(c) ¨ Check if Exchange is from Restricted Definitive Note to beneficial
interest in an Unrestricted Global Note. In connection with the Owner’s Exchange
of a Restricted Definitive Note for a beneficial interest in an Unrestricted
Global Note, the Owner hereby certifies (i) the beneficial interest is being
acquired for the Owner’s own account without transfer, (ii) such Exchange has
been effected in compliance with the transfer restrictions applicable to
Restricted Definitive Notes and pursuant to and in

 

C-1



--------------------------------------------------------------------------------

accordance with the Securities Act, (iii) the restrictions on transfer contained
in the Indenture and the Private Placement Legend are not required in order to
maintain compliance with the Securities Act and (iv) the beneficial interest is
being acquired in compliance with any applicable blue sky securities laws of any
state of the United States.

(d) ¨ Check if Exchange is from Restricted Definitive Note to Unrestricted
Definitive Note. In connection with the Owner’s Exchange of a Restricted
Definitive Note for an Unrestricted Definitive Note, the Owner hereby certifies
(i) the Unrestricted Definitive Note is being acquired for the Owner’s own
account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act, (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
Unrestricted Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

2. Exchange of Restricted Definitive Notes or Beneficial Interests in Restricted
Global Notes for Restricted Definitive Notes or Beneficial Interests in
Restricted Global Notes

(a) ¨ Check if Exchange is from beneficial interest in a Restricted Global Note
to Restricted Definitive Note. In connection with the Exchange of the Owner’s
beneficial interest in a Restricted Global Note for a Restricted Definitive Note
with an equal principal amount, the Owner hereby certifies that the Restricted
Definitive Note is being acquired for the Owner’s own account without transfer.
Upon consummation of the proposed Exchange in accordance with the terms of the
Indenture, the Restricted Definitive Note issued will continue to be subject to
the restrictions on transfer enumerated in the Private Placement Legend printed
on the Restricted Definitive Note and in the Indenture and the Securities Act.

(b) ¨ Check if Exchange is from Restricted Definitive Note to beneficial
interest in a Restricted Global Note. In connection with the Exchange of the
Owner’s Restricted Definitive Note for a beneficial interest in the [CHECK ONE]
¨ 144A Global Note, ¨ Regulation S Global Note, with an equal principal amount,
the Owner hereby certifies (i) the beneficial interest is being acquired for the
Owner’s own account without transfer and (ii) such Exchange has been effected in
compliance with the transfer restrictions applicable to the Restricted Global
Notes and pursuant to and in accordance with the Securities Act, and in
compliance with any applicable blue sky securities laws of any state of the
United States. Upon consummation of the proposed Exchange in accordance with the
terms of the Indenture, the beneficial interest issued will be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the relevant Restricted Global Note and in the Indenture and the Securities Act.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.

 

 

 

  [Insert Name of Transferor] By:  

 

  Name:   Title:

Dated:                             

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTATION OF GUARANTEE

For value received, each Guarantor (which term includes any successor Person
under the Indenture) has, jointly and severally, unconditionally guaranteed, to
the extent set forth in the Indenture and subject to the provisions in the
Indenture dated as of June 1, 2011 (the “Indenture”), among Eldorado Resorts LLC
and Eldorado Capital Corp., each as issuer (together, the “Company”), the
Guarantors party thereto, U.S. Bank National Association, as Trustee and Capital
One, N.A., as Collateral Trustee, (a) the due and punctual payment of the
principal of, premium on, if any, and interest, if any, on, the Notes, whether
at maturity, by acceleration, redemption or otherwise, the due and punctual
payment of interest on overdue principal of, premium on, if any, and interest,
if any, on, the Notes, if any, if lawful, and the due and punctual performance
of all other obligations of the Company to the Holders or the Trustee all in
accordance with the terms of the Indenture and (b) in case of any extension of
time of payment or renewal of any Notes or any of such other obligations, that
the same will be promptly paid in full when due or performed in accordance with
the terms of the extension or renewal, whether at stated maturity, by
acceleration or otherwise. The obligations of the Guarantors to the Holders of
Notes and to the Trustee pursuant to the Note Guarantee and the Indenture are
expressly set forth in Article 10 of the Indenture and reference is hereby made
to the Indenture for the precise terms of the Note Guarantee.

Capitalized terms used but not defined herein have the meanings given to them in
the Indenture.

 

[NAME OF GUARANTOR(S)] By:  

 

  Name:   Title:

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SUPPLEMENTAL INDENTURE

TO BE DELIVERED BY SUBSEQUENT GUARANTORS

SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
                    , among                      (the “Guaranteeing
Subsidiary”), a subsidiary of Eldorado Resorts LLC (or its permitted successor),
a Nevada limited liability company (the “Company”), the Company, the other
Guarantors (as defined in the Indenture referred to herein), U.S. Bank National
Association, as trustee under the Indenture referred to below (the “Trustee”)
and Capital One, N.A., as collateral trustee referred to below.

W I T N E S S E T H

WHEREAS, the Company has heretofore executed and delivered to the Trustee an
indenture (the “Indenture”), dated as of June 1, 2011 providing for the issuance
of 8.625% Senior Secured Notes due 2019 (the “Notes”);

WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture pursuant to which the Guaranteeing Subsidiary shall unconditionally
guarantee all of the Company’s Obligations under the Notes and the Indenture on
the terms and conditions set forth herein (the “Note Guarantee”); and

WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Guaranteeing Subsidiary and the Trustee mutually covenant and agree for the
benefit of each other and the equal and ratable benefit of the Holders of the
Notes as follows:

1. CAPITALIZED TERMS. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.

2. AGREEMENT TO GUARANTEE. The Guaranteeing Subsidiary hereby agrees to provide
an unconditional Guarantee on the terms and subject to the conditions set forth
in the Note Guarantee and in the Indenture including but not limited to Article
10 thereof.

4. NO RECOURSE AGAINST OTHERS. No director, officer, employee, incorporator or
stockholder of the Company or any Guarantor, as such, will have any liability
for any obligations of the Company or the Guarantors under the Notes, this
Indenture, the Note Guarantees, the Security Documents or for any claim based
on, in respect of, or by reason of, such obligations or their creation. Each
Holder of Notes by accepting a Note waives and releases all such liability. The
waiver and release are part of the consideration for issuance of the Notes. The
waiver may not be effective to waive liabilities under the federal securities
laws.

5. NEW YORK LAW TO GOVERN. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL
GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE WITHOUT GIVING EFFECT
TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

 

E-1



--------------------------------------------------------------------------------

EXHIBIT E

 

6. COUNTERPARTS. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.

7. EFFECT OF HEADINGS. The Section headings herein are for convenience only and
shall not affect the construction hereof.

8. THE TRUSTEE. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Supplemental Indenture
or for or in respect of the recitals contained herein, all of which recitals are
made solely by the Guaranteeing Subsidiary and the Company.

 

E-2



--------------------------------------------------------------------------------

EXHIBIT E

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.

Dated:                             ,

 

[GUARANTEEING SUBSIDIARY] By:  

 

  Name:   Title: ELDORADO RESORTS LLC By:  

 

Name: Title: ELDORADO CAPITAL CORP. By:  

 

  Name:   Title: ELDORADO SHREVEPORT #1, LLC By:  

 

Name: Title: ELDORADO SHREVEPORT #2, LLC By:  

 

Name: Title: ELDORADO CASINO SHREVEPORT JOINT VENTURE By:  

 

Name: Title:

 

E-3



--------------------------------------------------------------------------------

EXHIBIT E

 

SHREVEPORT CAPITAL CORPORATION By:  

 

Name: Title:

U.S. BANK NATIONAL ASSOCIATION

as Trustee

By:  

 

  Name:   Title:

CAPITAL ONE, N.A.

as Collateral Trustee

By:  

 

  Name:   Title:

 

E-4